Exhibit (10)(i)

AMENDED AND RESTATED
CREDIT AGREEMENT

Dated as of

September 1, 2000

By and Among

COOPER TIRE & RUBBER COMPANY

as the Borrower

and

THE FINANCIAL INSTITUTIONS PARTY HERETO

as the Banks

and

PNC BANK, NATIONAL ASSOCIATION

as the Agent

and

PNC CAPITAL MARKETS, INC.,

as Sole Arranger

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS

                  Page

--------------------------------------------------------------------------------

INDEX OF EXHIBITS  iv INDEX OF SCHEDULES  iv ARTICLE I.  DEFINITIONS   1 1.1
Defined Terms   1 1.2 Accounting Terms 19 1.3 Construction 19 ARTICLE II.  THE
LOANS 20 2.1 Long Term Revolving Credit Commitment 20 2.2 Short Term Revolving
Credit Commitment 22 2.3 Disbursements and Repayments 23 2.4 Reduction of Long
Term Revolving Credit Commitment or Short Term Revolving Credit Commitment 24
2.5 Bid Rate Loans 25 2.6 Long Term Revolving Credit Loan and Short Term
Revolving Credit Loan Interest Rates 28 2.7 Special Provisions Relating to
Euro-Rate Options and Bid Rate Loans 30 2.8 Utilization of Commitments in
Optional Currencies 33 2.9 Capital Adequacy 35 2.10 Swingline Loans 35 2.11
Letter of Credit Subfacility 37 2.12 Method of Disbursements and Payments 42
2.13 Interest Payment Dates 43 2.14 Calculation of Interest and Facility Fee 43
2.15 Loan Account 43 2.16 Fees 43 2.17 Currency Repayments 44 2.18 Optional
Currency Amounts 45 2.19 Currency Fluctuations 45 2.20 Interbank Market
Presumption 45 2.21 Taxes 46 2.22 Judgment Currency 46
ARTICLE III.  REPRESENTATIONS AND WARRANTIES 47 3.1 Corporate Existence 47 3.2
Corporate Authority 47 3.3 Validity of this Agreement and the Notes 48 3.4
Financial Statements 48 3.5 Litigation; Title to Properties 48 3.6 Encumbrances
48 3.7 ERISA Compliance 48 3.8 Tax Returns and Payments 49 3.9 Regulations G, T,
U and X 49

-i-



--------------------------------------------------------------------------------

                  Page

--------------------------------------------------------------------------------

3.10 Investment Company Act; Public Utilities Holding Company Act 49 3.11
Environmental Matters 49 3.12 No Restrictions 49 3.13 Compliance with Applicable
Laws 50 3.14 Governmental Approval 50 3.15 No Event of Default; Compliance with
Instruments 50 3.16 Employment Matters 50 3.17 Patents, Trademarks, Copyrights,
Licenses, Etc. 50 3.18 Year 2000 Problem 51 3.19 Solvency 51 3.20 Material
Contracts; Burdensome Restrictions 51 3.21 Disclosure 51
ARTICLE IV.  AFFIRMATIVE COVENANTS 51 4.1 Use of Proceeds 52 4.2 Furnishing
Information 52 4.3 Preservation of Existence 53 4.4 Payment of Taxes and Fees 53
4.5 Insurance 53 4.6 ERISA Reports 54 4.7 Environmental Matters 54 4.8 Senior
Debt Status 55 4.9 Y2K Preparedness 55 ARTICLE V.  NEGATIVE COVENANTS 55 5.1
Percentage of Consolidated Indebtedness to Consolidated Capitalization 55 5.2
Fixed Charge Coverage Ratio 55 5.3 Creation of Encumbrances 55 5.4 Limitation on
Mergers 56 ARTICLE VI.  CONDITIONS PRECEDENT 56 6.1 All Disbursements 56 6.2
Conditions Precedent for Closing 57 ARTICLE VII.  EVENTS OF DEFAULT 59 7.1
Immediate Defaults 59 7.2 Defaults at Option of Banks 59 7.3 Remedies upon
Default 61 7.4 Cash Collateral 61 ARTICLE VIII.  AGENT 62 8.1 Appointment and
Grant of Authority 62 8.2 Non-Reliance on Agent 62 8.3 Responsibility of the
Agent and Other Matters 62 8.4 Action on Instructions 63 8.5 Action in Event of
Default 63 8.6 Indemnification 63 8.7 Agent’s Rights as a Bank 64

-ii-



--------------------------------------------------------------------------------

                  Page

--------------------------------------------------------------------------------

8.8 Loan Advances 64 8.9 Payment to Banks 65 8.10 Notice of Event of Default 65
8.11 Equalization of Banks 65 8.12 Successor Agent 66 ARTICLE IX.  GENERAL
PROVISIONS 66 9.1 Waiver of Rights of Set-Off 66 9.2 Amendments 66 9.3 No
Implied Waiver; Cumulative Remedies 67 9.4 Certain Taxes 67 9.5 Notices 67 9.6
Costs 68 9.7 Severability 68 9.8 Covenants to Survival 68 9.9 Investment 68 9.10
Holiday Payments 68 9.11 Governing Law 69 9.12 Successors, Assigns and
Participations 69 9.13 Counterparts 70 9.14 Funding by Branch, Subsidiary or
Affiliate 70 9.15 Tax Withholding Forms 71 9.16 Amendment and Restatement of
Original Credit Agreement 71 9.17 Joinder to Agreement; Assignment of Interests
under the Original Credit Agreement 72

-iii-



--------------------------------------------------------------------------------



INDEX OF EXHIBITS

                                  Principal Section Exhibit Reference Exhibit
Reference Page

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

A Long Term Revolving Credit Note 2.1d 22 B Short Term Revolving Credit Note
2.2d 23 C Request for Disbursement 2.3b 24 D-1 Bid Rate Note (Long Term
Revolving Credit Commitment) 2.5c 25 D-2 Bid Rate Note (Short Term Revolving
Credit Commitment) 2.5c 26 E Swingline Note 2.10 36 F Compliance Certificate 4.2
52 G Opinion of Counsel 6.2 (xiv) 59

INDEX OF SCHEDULES

                                  Schedule Reference Schedule Principal Section
Reference Page

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

3.6 Encumbrances 3.6 48

-iv-



--------------------------------------------------------------------------------



AMENDED AND RESTATED CREDIT AGREEMENT

      THIS AMENDED AND RESTATED CREDIT AGREEMENT dated as of September 1, 2000,
by and among COOPER TIRE & RUBBER COMPANY, as the Borrower (the “Borrower”), the
FINANCIAL INSTITUTIONS PARTY hereto, as the lenders (individually a “Bank” and
collectively the “Banks”), and PNC BANK, NATIONAL ASSOCIATION, as the agent for
the Banks (the “Agent”).

WITNESSETH:

      WHEREAS, the Borrower, the Agent and certain lenders from time to time
party thereto are parties to that certain Credit Agreement entered into as of
September 1, 1999 (as amended or otherwise modified from time to time prior to
the date hereof, the “Original Credit Agreement”);

      WHEREAS, the Borrower has requested that the Agent and the Banks amend and
restate the Original Credit Agreement as provided for herein;

      WHEREAS, the Borrower desires to obtain loans from the Banks pursuant to
this Agreement in an aggregate amount not to exceed $350,000,000 at any one time
outstanding;

      WHEREAS, the Agent and the Banks are willing to amend and restate the
Original Credit Agreement and the Banks are willing to make loans and other
financial accommodations available to the Borrower, and the Agent is willing to
act as agent in connection therewith, in each case on the terms and subject to
the conditions set forth herein; and

      WHEREAS, the Borrower, the Agent and the Banks agree that they are willing
to have PNC Capital Markets (“PNC Capital”) act as the sole arranger for the
amendment and restatement of the Original Credit Agreement and that, PNC
Capital’s role as sole arranger for the amendment and restatement of the
Original Credit Agreement notwithstanding, PNC Capital is not and shall not be a
party this Agreement.

      NOW, THEREFORE, in consideration of mutual promises contained herein and
other valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, and with the intent to be legally bound hereby, the parties hereto
agree as follows:

ARTICLE I. DEFINITIONS.

1.1 Defined Terms. As used herein the following terms shall have the meaning
specified unless the context otherwise requires:

      “Affiliate” shall mean any Person directly or indirectly Controlling,
Controlled by, or under common Control of the Borrower.

      “Agent” shall mean PNC Bank, National Association in its capacity as Agent
or its successor appointed pursuant to Section 8.12 hereof and as the issuer of
Letters of Credit.

 



--------------------------------------------------------------------------------



      “Agent’s Fee” shall mean the annual fee payable by the Borrower to the
Agent as compensation for acting as Agent hereunder all as more fully set forth
in the Agent’s Letter.

      “Agent’s Letter” shall mean the letter from the Agent to the Borrower
dated as of September 1, 2000, as the same may from time to time be amended or
otherwise modified or supplemented.

      “Agreement” shall mean this Amended and Restated Credit Agreement as the
same may from time to time be amended or otherwise modified or supplemented.

      “Applicable Long Term Margin” shall mean for each Long Term Revolving
Credit Loan the rate per annum determined from time to time based upon the
Ratings in effect by S&P and Moody’s set forth under the relevant column heading
below opposite such Ratings:

                 

--------------------------------------------------------------------------------

RATINGS

--------------------------------------------------------------------------------

Applicable Long Term Margin (in basis points per annum) S&P/Moody's Euro-Rate
Option

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

A+/A1 or higher 17.0 A/A2 or higher but less than A+/A1 28.5 A-/A3 or higher but
less than A/A2 40.0 BBB+/Baa1 or higher but less than A-/A3 50.0 BBB/Baa2 or
higher but less than BBB+/Baa1 60.0 BBB-/Baa3 or lower 70.0

provided that, in the event that the Ratings of S&P and Moody’s do not coincide,
the Applicable Long Term Margin set forth above opposite the higher of such
Ratings will apply; and provided further, in the event that one Rating is in
effect, the Applicable Long Term Margin set forth above for such Rating will
apply. Notwithstanding the foregoing, in the event that no Ratings are in effect
at such time of determination, the Applicable Margin will be determined in a
manner to be mutually agreed upon by the Agent and the Borrower and consented to
by the Banks.

      “Applicable Short Term Margin” shall mean for each Short Term Revolving
Credit Loan the rate per annum determined from time to time based upon the
Ratings in effect by S&P and Moody’s set forth under the relevant column heading
below opposite such Ratings:

-2-



--------------------------------------------------------------------------------



                 

--------------------------------------------------------------------------------

RATINGS

--------------------------------------------------------------------------------

Applicable Short Term Margin (in basis points per annum) S&P/Moody's Euro-Rate
Option

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

A+/A1 or higher 18.5 A/A2 or higher but less than A+/A1 30.0 A-/A3 or higher but
less than A/A2 41.5 BBB+/Baa1 or higher but less than A-/A3 52.5 BBB/Baa2 or
higher but less than BBB+/Baa1 62.5 BBB-/Baa or lower 72.5

provided that, in the event that the Ratings of S&P and Moody’s do not coincide,
the Applicable Short Term Margin set forth above opposite the higher of such
Ratings will apply; and provided further, in the event that one Rating is in
effect, the Applicable Short Term Margin set forth above for such Rating will
apply. Notwithstanding the foregoing, in the event that no Ratings are in effect
at such time of determination, the Applicable Margin will be determined in a
manner to be mutually agreed upon by the Agent and the Borrower and consented to
by the Banks.

      “Authorized Officer” shall mean the Chief Executive Officer, the
President, any Vice President, Controller, the Treasurer or the Assistant
Treasurer of the Borrower. The Agent shall be entitled to rely on the incumbency
certificates delivered pursuant to Subsection 6.2(xii) hereof for the initial
designation of each Authorized Officer. Additions or deletions to the list of
Authorized Officers may be made by the Borrower at any time by delivering to the
Agent a revised incumbency certificate.

      “Bank” shall mean any of the several financial institutions party to this
Agreement.

      “Bank Indebtedness” shall mean (i) the Loans then outstanding, together
with all increases or refinancings thereof, (ii) the aggregate stated amount of
Letters of Credit outstanding hereunder, (iii) the aggregate amount of
unreimbursed draws on Letters of Credit issued hereunder, (iv) all interest,
fees and any other amounts due hereunder by reason of advances by the Banks,
made to, or for the account of, the Borrower pursuant to this Agreement, and
(v) all reasonable out-of-pocket expenses incurred by the Banks and the Agent
(including but not limited to fees and expenses of counsel).

      “Base Rate” shall mean the higher of (i) Agent’s Prime Rate or (ii) the
sum of (A) the Federal Funds Effective Rate plus (B) fifty (50) basis points
(1/2%).

-3-



--------------------------------------------------------------------------------



      “Base Rate Option” shall mean the interest rate options, as applicable,
described in Subsections 2.6a(i)(A) or 2.6a(ii)(A) of this Agreement.

      “Base Rate Portion” shall mean the Loans bearing interest under the Base
Rate Option.

      “Base Rate Segment” shall mean each Loan bearing interest under the Base
Rate Option.

      “Bid Rate” shall mean the rate or rates of interest from time to time in
effect pursuant to agreements reached between the Borrower and any or all of the
Banks pursuant to Section 2.5.

      “Bid Rate Administration Fee” shall mean the fee described in the Agent’s
Letter relating to the administrative fee for Bid Rate Loan transactions.

      “Bid Rate Bank” shall mean a Bank which, at the Date of Determination, has
extended a Bid Rate Loan to the Borrower.

      “Bid Rate Interest Period” shall mean any individual period of seven (7)
to three hundred sixty-four (364) days commencing on the date of the extension
of the relevant Bid Rate Loan; provided, however, that no Bid Rate Interest
Period shall extend beyond the Business Day immediately preceding (A) the
Termination Date in the case of a Disbursement under the Long Term Revolving
Credit Commitment or (B) the Payment Date in the case of a Disbursement under
the Short Term Revolving Credit Commitment.

      “Bid Rate Loan” shall mean a Disbursement by any Bank pursuant to
Section 2.5.

      “Bid Rate Loan Request” shall mean the written request of the Borrower for
a Bid Rate Loan delivered to the Banks in accordance with the provisions of
Subsection 2.5d, which request shall contain the following information: (i) the
date of the proposed Bid Rate Loan, (ii) the principal amount of the proposed
Bid Rate Loan and (iii) the maturity date for repayment thereof, (iv) whether
such Bid Rate Loan is under the Long Term Revolving Credit Commitment or the
Short Term Revolving Credit Commitment, (v) the interest payment dates, and
(vi) any other terms which the Borrower wishes to request.

      “Bid Rate Note” shall mean an evidence of Indebtedness substantially in
the form of Exhibit “D-1” or “D-2” hereto and all extensions, renewals,
amendments, substitutions and replacements thereto and thereof.

      “Bid Rate Option” shall mean the interest rate option that may be agreed
upon between the Borrower and one or more of the Banks pursuant to Section 2.5
hereof.

      “Borrower” shall have the meaning ascribed to it in the preamble hereto.

-4-



--------------------------------------------------------------------------------



      “Business Day” shall mean, (a) when used in any context other than in
reference to or in connection with Euro-Rate Segments, any day, other than a
Saturday or Sunday, on which the Banks are open for business in Pittsburgh,
Pennsylvania and New York, New York, (b) when used in the context of a Euro-Rate
Segment, any day, other than a Saturday or Sunday, on which (i) commercial banks
are open for business in Pittsburgh, Pennsylvania and New York, New York and
(ii) dealings in foreign currencies and exchange and eurodollar funding between
banks may be carried on at the location at which each of the Banks transacts its
eurodollar funding and the Target (the Transeuro real time gross settlement
system) is operating, and (c) when used with respect to advances or payments of
Loans or any other matters relating to Loans denominated in an Optional
Currency, such day also shall be a day on which dealings in deposits in the
relevant Optional Currency are carried on in the applicable interbank market or
on which all applicable banks into which Loan proceeds may be deposited are open
for business and foreign exchange markets are open for business in the principal
financial center of the country of such currency.

      “Capital Compensation Amount” shall have the meaning given it in
Section 2.9.

      “Capital Stock” shall mean any and all shares, of any class (however
designated) of capital stock of a corporation.

      “Capitalized Lease” shall mean a lease under which the obligations of the
lessee would, in accordance with GAAP, be included in determining total
liabilities as shown on the liability side of a balance sheet of the lessee.

      “Capitalized Lease Obligations” shall mean the portion of the obligations
under a Capitalized Lease which would be shown as a liability on a balance sheet
in accordance with GAAP.

      “Cash Collateral Account” shall have the meaning given it in Section 7.4.

      “Change in Law” shall have the meaning given it in Section 2.9.

      “Code” means the Internal Revenue Code of 1986, as amended from time to
time, or any successor legislation thereto, together with all regulations
promulgated and rulings issued thereunder.

      “Commercial Letter of Credit” shall mean any letter of credit directly
related to the purchase of goods or to a similar transaction in which it is
intended by the account party and the beneficiary that payment will be made, in
the ordinary course, by a draw on the Letter of Credit in accordance with its
terms.

      “Commitment” shall mean, as to any Bank, the sum of the Dollar amount set
forth opposite such Bank’s name on its signature page hereto (i) under the
heading “Maximum Dollar Amount of Long Term Revolving Credit Commitment” plus
(ii) under the heading “Maximum Dollar Amount of Short Term Revolving Credit
Commitment”, as adjusted pursuant to Subsection 2.5 at such times as Bid Rate
Loans are outstanding.

-5-



--------------------------------------------------------------------------------



      “Compliance Certificate” shall mean the compliance certificate in
substantially the form of Exhibit “F” hereto, which shall be delivered by the
Borrower to the Banks in accordance with Section 4.2 hereof.

      “Computation Date” shall have the meaning assigned to that term in
Subsection 2.8a.

      “Consolidated” shall mean the consolidation of accounts of two or more
Persons in accordance with GAAP.

      “Consolidated Indebtedness” shall mean the Indebtedness of the Borrower
and its Subsidiaries determined on a Consolidated basis in accordance with GAAP,
consistently applied.

      “Consolidated Net Income” shall mean the total net income (or deficit) of
the Borrower and its Subsidiaries for the period in question (taken as a
cumulative whole) determined in accordance with GAAP on a consolidated basis,
consistently applied.

      “Consolidated Net Income Available for Fixed Charges” shall mean the
Consolidated Net Income for any period after adding back Fixed Charges and
provisions for taxes in respect of or measured by income or excess profits, all
in the respective amounts theretofore deducted in determining Consolidated Net
Income for such period.

      “Consolidated Rentals” shall mean the aggregate of the Rentals of the
Borrower and its Subsidiaries payable during a specified period in accordance
with GAAP.

      “Consolidated Stockholders’ Equity” shall mean the total of those items
enumerated under the heading “Stockholders’ Equity” in the Borrower’s then
current balance sheet determined on a Consolidated basis in accordance with
GAAP, consistently applied.

      “Consolidated Subsidiary” shall mean any Subsidiary which shall, during
any relevant period be Consolidated with the Borrower in any Consolidated
financial statement furnished to the Banks.

      “Consolidated Total Assets” shall mean the assets of the Borrower and its
Subsidiaries, determined on a Consolidated basis in accordance with GAAP
consistently applied.

      “Control (and its derivatives)”: Either (i) the ownership of twenty
percent (20%) or more of any class of voting securities, partnership interests
or other equity interests of a Person, or (ii) the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of a Person, whether through the ownership of voting securities,
partnership interests or other equity interests, by contract or otherwise,
including without limitation the power to elect a majority of the directors of a
corporation or trustees of a trust, as the case may be.

-6-



--------------------------------------------------------------------------------



      “Date of Determination” shall mean each date as of which any test to be
made or applied under this Agreement is made or applied.

      “Default Letter of Credit Fee” shall have the meaning assigned to it in
Section 2.11c.

      “Disbursement” shall mean an advance of proceeds to the Borrower made
pursuant to any or all of Sections 2.1, 2.2, 2.5 or 2.10.

      “Disclosure Letter” shall mean that certain letter dated on or prior to
the Restatement Closing Date delivered by the Borrower to the Agent for
redelivery to the Banks that discusses certain pending legal matters.

      “Dollar” or “$” shall mean the legal tender of the United States of
America.

      “Dollar Equivalent” shall mean, with respect to any amount of any
currency, the Equivalent Amount of such currency expressed in Dollars.

      “Drawing Date” shall have the meaning assigned to it in Section 2.11d(B).

      “Encumbrance” shall mean any encumbrance, mortgage, lien, charge, pledge,
security interest, priority payment, conditional sales agreement right, or other
title retention agreement right (including any Capitalized Lease) in, upon or
against any asset of the Borrower except for a pledge of the stock of
Cooper-Avon Tyres Limited in favor of the Borrower.

      “Environmental Law” shall mean any and all statutes, laws, regulations,
ordinances, rules, judgments, orders, decrees, permits, concessions, grants,
franchises, licenses, agreements or other governmental restrictions relating to
the environment or the Release of any Hazardous Substances into the environment.

      “Equivalent Amount” shall mean, at any time, as determined by the Agent
(which determination shall be conclusive absent manifest error), with respect to
an amount of any currency (the “Reference Currency”) which is to be computed as
an equivalent amount of another currency (the “Equivalent Currency”): (i) if the
Reference Currency and the Equivalent Currency are the same, the amount is such
Reference Currency; or (ii) if the Reference Currency and the Equivalent
Currency are not the same, the amount is such Equivalent Currency converted from
such Reference Currency at the Agent’s spot selling rate (based on the market
rates then prevailing and available to the Agent) for the sale of such
Equivalent Currency for such Reference Currency at a time determined by the
Agent on the second Business Day immediately preceding the event for which such
calculation is made.

      “Equivalent Currency” shall have the meaning assigned to such term in the
definition of Equivalent Amount.

-7-



--------------------------------------------------------------------------------



      “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
now in effect and as hereafter from time to time amended, or any successor
statute, and the rules and regulations promulgated thereunder, as from time to
time in effect.

      “ERISA Affiliate” shall mean as of any relevant time any Person subject to
ERISA which is a member of a Controlled group of corporations of which the
Borrower is a member, and any trade or business which is subject to ERISA
(whether or not incorporated) under common Control with the Borrower, and all
other entities which, together with the Borrower, are treated as a single
employer under Section 414 of the Internal Revenue Code.

      “Euro-Rate” shall mean: (A) with respect to any Loans denominated in
Dollars comprising any Segment to which the Euro-Rate Option applies for any
Euro-Rate Interest Period, the interest rate per annum determined by the Agent
by dividing (the resulting quotient rounded upward to the nearest 1/100th of 1%
per annum) (i) the rate of interest determined by the Agent in accordance with
its usual procedures (which determination shall be conclusive and binding upon
the Borrower, absent manifest error on the part of the Agent) to be the average
of London interbank offered rates for U.S. Dollars quoted by the British Bankers
Association as set forth on Dow Jones Markets Service (formerly known as
Telerate) (or appropriate successor or, if British Banker’s Association or its
successor ceases to provide such quotes a comparable replacement determined by
the Agent) display page 3750 (or such other display page on the Dow Jones
Markets Service system replacing page 3750) at approximately 9:00 A.M.,
Pittsburgh, Pennsylvania time, two (2) Business Days prior to the first day of
such Euro-Rate Interest Period for an amount comparable to such Segment and
having a borrowing date and a maturity comparable to such Euro-Rate Interest
Period by (ii) a number equal to 1.00 minus the Euro-Rate Reserve Percentage.
Such Euro-Rate may also be expressed by the following formula:

                      Euro-Rate = Average of London interbank offered rates
quoted by BBA as shown on Dow Jones Markets Service display page 3750 or
appropriate successor

--------------------------------------------------------------------------------

1.00 - Euro-Rate Reserve Percentage

      (B) with respect to any Loans denominated in Optional Currency comprising
any Segment to which the Euro-Rate Option applies for any Interest Period, the
interest rate per annum determined by Agent by dividing (the resulting quotient
rounded upward to the nearest 1/16th of 1% percent per annum) (i) the rate of
interest per annum determined by Agent in accordance with its usual procedures
(which determination shall be conclusive absent manifest error) to be the rate
of interest per annum for deposits in the relevant Optional Currency quoted by
the British Banker’s Association which appears on the relevant Dow Jones Markets
Service display page (or, if no such quotation is available on such Dow Jones
Markets Service display age, on the appropriate Reuters Screen) at approximately
9:00 A.M., Pittsburgh, Pennsylvania time, two (2) Business Days prior to the
first day of such Interest Period for delivery on the first day of such Interest
Period for a period, and in an amount, comparable to such Interest Period and
principal amount of such Disbursement (“LIBO Rate”) by (ii) a number equal to
1.00 minus the Euro-Rate Reserve Percentage. Such Euro-Rate may also be
expressed by the following formula:

                      Euro-Rate = LIBO Rate

--------------------------------------------------------------------------------

1 - Euro-Rate Reserve Percentage

-8-



--------------------------------------------------------------------------------



The Euro-Rate shall be adjusted with respect to any Euro-Rate Option outstanding
on the effective date of any change in the Euro-Rate Reserve Percentage as of
such effective date. The Agent shall give prompt notice to the Borrower of the
Euro-Rate as determined or adjusted in accordance herewith, which determination
shall be conclusive absent manifest error. The Euro-Rate for any Loans shall be
based upon the Euro-Rate for the currency in which such Loans are requested.

      “Euro-Rate Interest Period” shall mean any individual period of one month,
two months, three months or six months or other period then available up to a
maximum of twelve months; provided, however, that the availability of a period
in excess of six months is subject to the express approval of the Required
Banks, commencing on the borrowing date, conversion date or renewal date of the
Euro-Rate Segment to which such period shall apply; provided, however, that any
Euro-Rate Interest Period which would otherwise end on a day which is not a
Business Day shall be extended to the next Business Day unless such Business Day
falls in the succeeding calendar month in which case such Euro-Rate Interest
Period shall end on the next preceding Business Day; and provided further that
any Euro-Rate Interest Period which begins on the last day of a calendar month
or on a day for which there is no numerically corresponding day in the
subsequent calendar month during which such Euro-Rate Interest Period is to end
shall end on the last Business Day of such subsequent month.

      “Euro-Rate Option” shall mean the ability of the Borrower to have all or
any Segment of the Loans then outstanding bear interest at a fixed rate of
interest related to the Euro-Rate, all as more fully set forth in Subsections
2.6a(i)(B) or 2.6a(ii)(B).

      “Euro-Rate Portion” shall mean the Loans then outstanding bearing interest
under the Euro-Rate Option.

      “Euro-Rate Reserve Percentage” shall mean, for each Euro-Rate Interest
Period, that percentage (expressed as a decimal), as determined by the Agent as
to the Euro-Rate Segment as to which the rate is then being set, which is in
effect on the first day of such Euro-Rate Interest Period, (i) as prescribed by
the Board of Governors of the Federal Reserve System (or any successor), for
determining the maximum reserve requirements (including without limitation
supplemental, marginal or emergency reserve requirements) with respect to
eurocurrency funding (currently referred to as “Eurocurrency Liabilities”) of a
member bank in such system; and (ii) to be maintained by a Bank as required for
reserve liquidity, special deposit, or a similar purpose by any governmental or
monetary authority of any country or political subdivision thereof (including
any central bank), against (A) any category of liabilities that includes
deposits by reference to which a Euro-Rate is to be determined, or (B) any
category of extension of credit or other assets that includes Loans or Segments
to which a Euro-Rate applies. The Euro-Rate shall be adjusted automatically with
respect to any Euro-Rate Segment outstanding on the effective date of any change
in the Euro-Rate Reserve Percentage, as of such effective date.

-9-



--------------------------------------------------------------------------------



      “Euro-Rate Segment” shall mean each Loan bearing interest under the
Euro-Rate Option for a discrete Interest Period.

      “Event of Default” shall mean an occurrence of events or the existence of
conditions described in Sections 7.1 through 7.2 inclusive, and any continuance
thereof.

      “Existing Banks” shall mean each of PNC Bank, National Association;
National City Bank; Bank One, Michigan; The Chase Manhattan Bank; The Bank of
New York; and Bank of America, N.A.

      “Facility Fee” shall mean as of any Date of Determination the sum of
(i) the Long Term Facility Fee Rate multiplied by the Long Term Revolving Credit
Commitment and (ii) the Short Term Facility Fee Rate multiplied by the Short
Term Revolving Credit Commitment.

      “Federal Funds Effective Rate” shall mean, for any day, the weighted
average (rounded upwards, if necessary, to the next 1/100 of 1%) of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers, as published on the next succeeding Business
Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average (rounded upwards, if
necessary, to the next 1/100 of 1%) of the quotations for such day for such
transactions received by the Agent from three Federal funds brokers of
recognized standing selected by it.

      “Fiscal Quarter” shall mean each successive three-month period from
January 1 to and including March 31, April 1 to and including June 30, July 1 to
and including September 30, and October 1 to and including December 31.

      “Fiscal Year” shall mean each successive 12-month period from January 1 to
and including December 31.

      “Fixed Assets” shall mean tangible assets (real, personal or mixed)
material to the ongoing business operations of the Borrower on a Consolidated
basis.

      “Fixed Charges” shall mean the aggregate interest charges (including the
portion of payments under Capitalized Leases attributable to interest) and
Rentals payable by the Borrower and its Subsidiaries for any period with respect
to Indebtedness and lease obligations existing at any time during such period,
after eliminating all inter-company items in accordance with GAAP.

      “Fronting Fee” shall have the meaning assigned to it in Section 2.11b.

      “GAAP” shall mean generally accepted accounting principles in effect in
the United States which shall include, but not be limited to, the official
interpretations thereof as defined by the Financial Accounting Standards Board,
its predecessors and its successors.

      “Governmental Acts” shall have the meaning assigned to it in
Section 2.11i.

-10-



--------------------------------------------------------------------------------



      “Governmental Person” means the government of the United States or the
government of any state or locality therein, or any foreign country, any
political subdivision or any governmental, quasi-governmental, judicial, public
or statutory instrumentality, authority, body or entity, or other regulatory
bureau, authority, body or entity of the United States or any state or locality
therein, including the Federal Deposit Insurance Company, the Comptroller of the
Currency or the Board of Governors of the Federal Reserve System, any central
bank of any foreign country or any comparable authority.

      “Granting Bank” shall have the meaning assigned to that term in
Section 9.12(a)(ii).

      “Guarantee” or “Guaranty” shall mean any obligation, direct or indirect,
by which a Person undertakes to guaranty, assume or remain liable for the
payment or performance of another Person’s obligations, including but not
limited to (i) endorsements of negotiable instruments (except for endorsements
for deposit or collection in the ordinary course of business), (ii) discounts
with recourse, (iii) agreements to pay or perform upon a second Person’s failure
to pay or perform, (iv) remaining liable on obligations assumed by a second
Person, (v) except for the Borrower’s obligations pursuant to Section 2.9,
agreements to maintain the capital, working capital solvency or general
financial condition of a second Person and (vi) agreements for the purchase or
other acquisition of products, materials, supplies or services, if in any case
payment therefor is to be made regardless of the non-delivery of such products,
materials or supplies or the non-furnishing of such services.

      “Hazardous Substances” shall mean (i) any hazardous, toxic or polluting
substance regulated by any Environmental Law and (ii) any petroleum products.

      “Indebtedness” shall mean as applied to any Person, without duplication,
all liabilities of such Person for borrowed money, direct or contingent, whether
evidenced by a bond, note, debenture, Capitalized Lease Obligation, deferred
purchase price arrangement, title retention device, reimbursement agreement
(except as any such reimbursement agreement relates to the issuance of a letter
of credit to support a surety or performance bond which is a performance
guaranty), Guaranty, book entry or otherwise.

      “Interest Period” shall mean either a Bid Rate Interest Period, a Base
Rate Segment or a Euro-Rate Interest Period.

      “Letter of Credit” shall have the meaning assigned to that term in
Section 2.11a.

      “Letter of Credit Borrowing” shall mean an extension of credit resulting
from a drawing under any Letter of Credit which shall not have been reimbursed
on the date when made and shall not have been converted into a Long Term
Revolving Credit Loan under Section 2.11d(B).

      “Letter of Credit Fee” shall have the meaning assigned to that term in
Section 2.11b.

-11-



--------------------------------------------------------------------------------



      “Letters of Credit Outstanding” shall mean at any time the sum of (i) the
aggregate undrawn face amount of outstanding Letters of Credit and (ii) the
aggregate amount of all unpaid and outstanding Reimbursement Obligations.

      “Loan” shall mean an advance of funds made by the Banks or the Agent to
the Borrower under this Agreement as evidenced by the Notes; collectively the
“Loans”.

      “Loan Account” shall mean the account maintained by the Agent pursuant to
Section 2.15.

      “Loan Documents” shall mean this Agreement, the Notes, the Agent’s Letter
and the Requests for Disbursement.

      “Long Term Facility Fee Rate” shall mean the rate per annum determined
from time to time based upon the Ratings in effect by S&P and Moody’s set forth
under the relevant column heading below opposite such Ratings:

                 

--------------------------------------------------------------------------------

RATINGS

--------------------------------------------------------------------------------

Long Term Facility Fee Rate S&P/Moody's (in basis points per annum)

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

A+/A1 or higher 8.0 A/A2 or higher but less than A+/A1 9.0 A-/A3 or higher but
less than A/A2 10.0 BBB+/Baa1 or higher but less than A-/A3 12.5 BBB/Baa2 or
higher but less than BBB+/Baa1 15.0 BBB-/Baa3 or lower 17.5

provided that, in the event that the Ratings of S&P and Moody’s do not coincide,
the Long Term Facility Fee Rate set forth above opposite the higher of such
Ratings will apply; and provided further, in the event that one Rating is in
effect, the Long Term Facility Fee Rate set forth above for such Rating will
apply. Notwithstanding the foregoing, in the event that no Ratings are in effect
at such time of determination, the Long Term Facility Fee Rate will be
determined in a manner to be mutually agreed upon by the Agent and the Borrower
and consented to by the Banks. The Long Term Facility Fee Rate shall be adjusted
if necessary as of the date of any change in the Ratings.

      “Long Term Revolving Credit Commitment” shall mean the several obligations
of the Banks, each in accordance with its Long Term Revolving Credit Commitment
Percentage, to make available to the Borrower the Long Term Revolving Credit
Loans, all as set forth in Section 2.1.

-12-



--------------------------------------------------------------------------------



      “Long Term Revolving Credit Commitment Percentage” shall mean as to any
Bank, the percentage set forth opposite such Bank’s name on its signature page
hereto under the caption “Long Term Revolving Credit Commitment Percentage”.

      “Long Term Revolving Credit Loan” shall mean Disbursements made by the
Banks under the Long Term Revolving Credit Commitment, which Disbursements in
the aggregate shall not exceed more than $150,000,000 at any one time
outstanding.

      “Long Term Revolving Credit Note” shall mean the evidence of Indebtedness
substantially in the form of Exhibit “A” hereto and all extensions, renewals,
amendments, substitutions and replacements thereto and thereof.

      “Margin Stock” shall be defined herein as defined in Regulation U
promulgated by the Board of Governors of the Federal Reserve System as such
regulation is now in effect and may hereafter be amended.

      “Material Adverse Effect” means, any change or effect that is materially
adverse to the assets, liabilities, results of operations or financial condition
of the Borrower and its Consolidated Subsidiaries taken as a whole.

      “Maturity Date” shall mean (i) August 31, 2001 (ii) such later date as is
agreed to by the Banks pursuant to Section 2.2c hereof, (iii) such earlier date
on which the Short Term Revolving Credit Commitment shall terminate pursuant to
Section 2.4 or (iv) such earlier date when, pursuant to Article VII hereof, the
Short Term Revolving Credit shall terminate.

      “Moody’s” shall mean Moody’s Investors Service, Inc.

      “Multiemployer Plan” shall mean a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA to which any Borrower or any ERISA Affiliate is
making or accruing an obligation to make contributions or has within any of the
preceding five plan years made or accrued an obligation to make contributions.

      “Note” shall mean any of the Long Term Revolving Credit Notes, the Short
Term Revolving Credit Notes, the Bid Rate Notes or the Swingline Notes.

      “Option” shall mean any of the Base Rate Option, the Euro-Rate Option or
the Bid Rate Option.

      “Optional Currency” shall mean any of the following currencies: (a) the
British Pound Sterling, (b) the French Franc, (c) the Swiss Franc, (d) the
Deutsche Mark or (e) the Euro, and any other freely convertible foreign currency
listed on currency codes in effect from time to time under ISO International
Standard 4217 or any successor thereto and approved by Agent and all of the
Banks pursuant to Section 2.8d.

      “Original Closing Date” shall mean September 1, 1999.

-13-



--------------------------------------------------------------------------------



      “Original Currency” shall have the meaning assigned to such term in
Section 2.22a.

      “Other Currency” shall have the meaning assigned to such term in
Section 2.22a.

      “Other Taxes” shall have the meaning assigned to it in Section 2.21b.

      “Overnight Rate” shall mean for any day with respect to any Loans in an
Optional Currency, the rate of interest per annum as determined by the Agent at
which overnight deposits in such currency, in an amount approximately equal to
the amount with respect to which such rate is being determined, would be offered
for such day in the applicable offshore interbank market.

      “Participant” shall mean any financial institution or other entity which
purchases a Participation in any Loan hereunder from any Bank.

      “Participation” shall mean the sale, pursuant to Subsection 9.12b, by any
Bank to any Participant of an undivided interest in all or any part of the Loans
or any Commitment under the Long Term Revolving Credit Commitment and/or the
Short Term Revolving Credit Commitment.

      “Participation Advance” shall mean, with respect to any Bank, such Bank’s
payment in respect of its participation in a Letter of Credit Borrowing
according to its Pro Rata share pursuant to Section 2.11d.

      “Payment Date” shall mean (i) the first day of March immediately
succeeding the Maturity Date or (ii) such earlier date when pursuant to Article
VII the Short Term Revolving Credit Notes are due and payable.

      “PBGC” shall mean the Pension Benefit Guaranty Corporation or any entity
succeeding to any or all of its functions under ERISA.

      “Permitted Encumbrances” shall mean those Encumbrances allowed pursuant to
Section 5.3 hereof.

      “Person” shall mean any individual, corporation, association, trust, firm,
partnership, joint venture, unincorporated organization, limited liability
company, or other entity or enterprise or any government or any political
subdivision, department, agency or instrumentality thereof.

      “Plan” shall mean at any time an employee pension benefit plan (other than
a Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 302 of ERISA and Section 412 of the
Internal Revenue Code and either (i) is maintained by a Borrower and/or any
ERISA Affiliate for employees of a Borrower and/or any ERISA Affiliate or
(ii) has at any time within the preceding five years been maintained by a
Borrower and/or any ERISA Affiliate for employees of a Borrower and/or any ERISA
Affiliate.

-14-



--------------------------------------------------------------------------------



For purposes of this Agreement, the term “Plan(s)” shall not include a
terminated employee pension benefit plan for which final distribution of assets
has been made in full compliance with the provisions of Section 4041(b) of ERISA
prior to the date of this Agreement, and for which the Internal Revenue Service
has issued a favorable determination letter regarding termination of such plan.

      “PNC” shall mean PNC Bank, National Association, a national banking
association.

      “Portion” shall mean any Euro-Rate Portion, any Base Rate Portion or any
Bid Rate Portion.

      “Prime Rate” shall mean the rate of interest announced from time to time
by PNC at its principal office as its prime rate, which rate may not be the
lowest interest rate then being charged commercial borrowers by the Agent.

      “Pro Rata” shall mean (i) as to amounts due to or from any Bank (A) with
respect to advances from or repayments to the Banks under the Long Term
Revolving Credit Commitment, each such Bank’s Long Term Revolving Credit
Commitment Percentage of such advances or repayments, (B) with respect to
advances from or repayment to the Banks under the Short Term Revolving Credit
Commitment, each such Bank’s Short Term Revolving Credit Commitment Percentage
of such advances or repayments, and (C) with respect to the advances from or
repayments to Bid Rate Banks their respective proportionate shares of each such
Bid Rate Loan and (ii) with respect to all fees or costs due the Banks
hereunder, an amount equal to each such Bank’s (A) Long Term Revolving Credit
Commitment Percentage at the Date of Determination, or (B) Short Term Revolving
Credit Commitment Percentage at the Date of Determination as the case may be.

      “Ratings” shall mean the senior unsecured long term debt ratings of the
Borrower in effect from time to time by Moody’s or S&P.

      “RCRA” shall mean the Resource Conservation and Recovery Act, 42 U.S.C.
§6901 et seq. and the regulations adopted pursuant thereto, as the same may be
amended.

      “Reference Currency” shall have the meaning assigned to such term in the
definition of Equivalent Amount.

      “Reimbursement Obligation” shall have the meaning assigned to such term in
Section 2.11d(B).

      “Release” or “Released” shall mean any release, spill, discharge, leak or
disposal of any Hazardous Substance which occurs in a manner which is not in
compliance with an Environmental Law.

      “Rentals” shall mean all amounts (whether or not designated as rentals)
payable by a lessee under any lease (other than a Capitalized Lease) during a
specific period after

-15-



--------------------------------------------------------------------------------



eliminating all inter-company items in accordance with GAAP. If and to the
extent the amount of any Rentals during any future period is not definitely
determinable under the lease in question, the amount of such Rentals shall be
estimated in such reasonable manner as the Board of Directors of the affected
Borrower may in good faith determine.

      “Reportable Event” shall mean a “reportable event” described in
Section 4043(b) of ERISA and the regulations thereunder other than an event
described in 29 C.F.R. Part 2615.14 for which the 30-day notice to the PBGC is
waived.

      “Request for Disbursement” shall mean the request for Disbursement in
substantially the form of Exhibit “C” hereto, which shall be delivered to the
Banks by the Borrower in accordance with Subsection 2.3b.

      “Required Banks” shall mean Banks which in the aggregate hold at least 51%
of the sum of (i) the Long Term Revolving Credit Commitment and (ii) the Short
Term Revolving Credit Commitment or if any such Commitment has terminated, at
least 51% of the Loans (including Participation Advances) then outstanding.

      “Restatement Closing Date” shall mean the date on which each of the
conditions precedent set forth in Section 6.2 is satisfied.

      “S&P” shall mean Standard & Poor’s Rating Group, a division of
McGraw-Hill, Inc.

      “SEC” shall mean the Securities and Exchange Commission or any successor
agency.

      “Segment” shall mean each individual part of the Loans having a separate
Interest Period and bearing interest under the Euro-Rate Option or the Bid Rate
Option.

      “Short Term Facility Fee Rate” shall mean the rate per annum determined
from time to time based upon the Ratings in effect by S&P and Moody’s set forth
under the relevant column heading below opposite such Ratings:

                 

--------------------------------------------------------------------------------

RATINGS

--------------------------------------------------------------------------------

Short Term Facility Fee Rate S&P/Moody's (in basis points per annum)

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

A+/A1 or higher 6.5 A/A2 or higher but less than A+/A1 7.5 A-/A3 or higher but
less than A/A2# 8.5 BBB+/Baa1 or higher but less than A-/A3 10.0 BBB/Baa2 or
higher but less than BBB+/Baa1 12.5 BBB-/Baa3 or lower 15.0

-16-



--------------------------------------------------------------------------------



provided that, in the event that the Ratings of S&P and Moody’s do not coincide,
the Short Term Facility Fee Rate set forth above opposite the higher of such
Ratings will apply; and provided further, in the event that one Rating is in
effect, the Short Term Facility Fee Rate set forth above for such Rating will
apply. Notwithstanding the foregoing, in the event that no Ratings are in effect
at such time of determination, the Short Term Facility Fee Rate will be
determined in a manner to be mutually agreed upon by the Agent and the Borrower
and consented to by the Banks. The Short Term Facility Fee Rate shall be
adjusted if necessary as of the date of any change in the Ratings.

      “Short Term Revolving Credit Commitment” shall mean the several
obligations of the Banks, each in accordance with its Short Term Revolving
Credit Commitment Percentage, to make available to the Borrower the Short Term
Revolving Credit Loans, all as set forth in Section 2.2.

      “Short Term Revolving Credit Commitment Percentage” shall mean as to any
Bank, the percentage set forth opposite such Bank’s name on its signature page
hereto under the caption “Short Term Revolving Credit Commitment Percentage.”

      “Short Term Revolving Credit Loans” shall mean Disbursements made by the
Banks under the Short Term Revolving Credit Commitment which Disbursements in
the aggregate shall not exceed more than $200,000,000 at any one time
outstanding.

      “Short Term Revolving Credit Note” shall mean the evidence of Indebtedness
substantially in the form of Exhibit “B” hereto and all extensions, renewals,
amendments, substitutions and replacements thereto and thereof.

      “Solvent” shall mean, with respect to any Person on a particular date,
that on such date (i) the fair value of the property of such Person is greater
than the total amount of liabilities, including, without limitation, contingent
liabilities, of such Person, (ii) the present fair salable value of the assets
of such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (iii) such Person is able to realize upon its assets and pay its debts
and other liabilities, contingent obligations and other commitments as they
mature in the normal course of business, (iv) such Person does not intend to,
and does not believe that it will, incur debts or liabilities beyond such
Person’s ability to pay as such debts and liabilities mature, and (v) such
Person is not engaged in business or a transaction, and is not about to engage
in business or a transaction, for which such Person’s property would constitute
unreasonably small capital after giving due consideration to the prevailing
practice in the industry in which such Person is engaged or proposes to engage.
In computing the amount of contingent liabilities at any time, it is intended
that such liabilities will be computed at the amount which, in light of all the
facts and circumstances existing at such time, represents the amount that can
reasonably be expected to become an actual or matured liability.

-17-



--------------------------------------------------------------------------------



      “SPC” shall have the meaning given it in Section 9.12a(ii).

      “Standby Letter of Credit” shall mean a Letter of Credit issued to support
obligations of the Borrower, contingent or otherwise, which finance the working
capital and business needs of the Borrower incurred in the ordinary course of
its business and which is not a Commercial Letter of Credit.

      Swingline Loan shall mean a disbursement made by the Agent to the Borrower
pursuant to Section 2.10.

      Swingline Loan Account shall mean the sub-account opened and maintained by
the Agent in the name of the Borrower pursuant to Section 2.15 and
Section 2.10g.

      Swingline Note shall mean the promissory note of the Borrower evidencing
Indebtedness of the Borrower under the Swingline Option which note is
substantially in the form of Exhibit “E” to the Agreement, together with all
extensions, renewals, amendments, modifications, substitutions and replacements
thereto and thereof.

      Swingline Option shall mean the loan option between the Borrower and the
Agent pursuant to Section 2.10.

      “Subsidiary” of any Person at any time shall mean (i) any corporation or
trust of which 51% or more (by number of shares or number of votes) of the
outstanding Capital Stock or shares of beneficial interest normally entitled to
vote for the election of one or more directors or trustees (regardless of any
contingency which does or may suspend or dilute the voting rights) is at such
time owned directly or indirectly by such Person or one or more of such Person’s
Subsidiaries, (ii) any partnership of which such Person is a general partner or
of which 51% or more of the partnership interests is at the time directly or
indirectly owned by such Person or one or more of such Person’s Subsidiaries, or
(iii) any limited liability company of which such Person is a member or of which
51% or more of the limited liability company interests is at the time directly
or indirectly owned by such Person or one or more of such Person’s Subsidiaries.

      “Taxes” shall have the meaning given it in Section 2.21a.

      “Termination Date” shall mean (i) August 31, 2005, (ii) such earlier date
on which the Long Term Revolving Credit Commitment shall terminate pursuant to
Section 2.4 and the Long Term Revolving Credit Loans then outstanding shall be
paid in full in accordance with Section 2.1e, (iii) such later date as is agreed
to by the Borrower and the Banks pursuant to Subsection 2.1c hereof at which
time the Long Term Revolving Credit Commitment shall terminate and the Long Term
Revolving Credit Loans then outstanding shall be paid in full in accordance with
Section 2.1e, or (iv) such date when, pursuant to Article VII hereof, the Long
Term Revolving Credit Commitment shall terminate.

      “Termination Event” shall mean (i) a Reportable Event with respect to a
Plan (or an event described in Section 4068(f) of ERISA with respect to a Plan),
or (ii) the withdrawal of

-18-



--------------------------------------------------------------------------------



the Borrower from a Plan during a plan year in which the Borrower was a
“substantial employer”, as such term is defined in Section 4001(a)(2) of ERISA,
or the incurrence of liability by the Borrower under Section 4064 of ERISA upon
the termination of a Plan, or (iii) the distribution of a notice of intent to
terminate a Plan pursuant to Section 4041(a)(2) of ERISA or the treatment of a
Plan amendment as a termination under Section 4041 of ERISA, or (iv) the
institution of proceedings to terminate a Plan by the PBGC under Section 4042 of
ERISA, or (v) any other event or condition which might reasonably constitute
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Plan.

      “Voting Stock” shall mean stock of any class or classes (however
designated) the holders of which are ordinarily, in the absence of
contingencies, entitled to vote for the election of a majority of directors (or
persons performing similar functions) of the issuer thereof even though the
right so to vote has been suspended by the happening of such a contingency.

      “Withdrawal Liability” shall mean “withdrawal liability” as defined by the
provisions of Part 1 of Subtitle E to Title IV of ERISA.

      “Year 2000 Problem” shall have the meaning ascribed to it in Section 3.18.

1.2 Accounting Terms. All accounting terms used in this Agreement and not
otherwise defined herein shall have the respective meanings given to such terms
under GAAP, and shall be construed in accordance with GAAP.

1.3 Construction. Unless the context of this Agreement otherwise clearly
requires, the following rules of construction shall apply to this Agreement and
each of the other Loan Documents:



        (i) Number: Inclusion. References to the plural include the singular,
the singular the plural and the part the whole, “or” has the inclusive meaning
represented by the phrase “and/or,” and “including” has the meaning represented
by the phrase “including without limitation.”           (ii) Determination.
References to “determination” of or by the Agent or the Banks shall be deemed to
include good faith estimates by the Agent or the Banks (in the case of
quantitative determinations) and good faith beliefs by the Agent or the Banks
(in the case of qualitative determinations) and such determination shall be
conclusive absent manifest error.           (iii) Discretion and Consent.
Whenever the Agent or the Banks are granted the right herein to act in its or
their sole discretion or to grant or withhold consent such right shall be
exercised in good faith.           (iv) Documents Taken as a Whole. The words
“hereof,” “herein,” “hereunder”, “hereto” and similar terms in this Agreement or
any other Loan Document refer to this Agreement or such other Loan Document as a
whole and not to any particular provision of this Agreement or such other Loan
Document.

-19-



--------------------------------------------------------------------------------





        (v) Headings. The article, section and other headings contained in this
Agreement or such other Loan Documents and the Table of Contents (if any)
preceding this Agreement or such other Loan Document are for reference purposes
only and shall not control or affect the construction of this Agreement or such
other Loan Document or the interpretation thereof in any respect.           (vi)
Implied References. Article, section, subsection, item, clause, schedule and
exhibit references are to this Agreement or to such other Loan Document, as the
case may be, unless otherwise specified.           (vii) Persons. Reference to
any Person includes such Person’s successors and assigns, but, if applicable,
only if such successors and assigns are permitted by this Agreement or another
Loan Document, as the case may be, and reference to a Person in a particular
capacity excludes such Person in any other capacity.           (viii) Government
Acts and Agreements. Reference to any Governmental Acts, agreement or contract
includes such Governmental Acts, agreement or contract as the same may be
amended, supplemented, modified, extended, waived, consolidated, replaced or
renewed from time to time, but only to the extent permitted by, and effected in
accordance with, the terms thereof and of this Agreement and the other Loan
Documents.           (ix) From, To and Through. Relative to the determination of
any period of time, “from” means “from and including”, “to” means “to but
excluding”, and “through” means “through and including”.           (x) Shall;
Will. References to “shall” and “will” are intended to have the same meaning.  
        (xi) Writing; Written. References to “writing” include printing, typing,
lithography and other means of reproducing words in a tangible visible form.
References to “written” include “printed”, “typed”, “lithographed” and other
adjectives relating to words reproduced in a tangible visible form consistent
with the preceding sentence and also include electronic images and images stored
on computer disks, magnetic tape and like media.           (xii) “To Borrower’s
knowledge” means the actual knowledge of the corporate officers of the Borrower
whose offices are in Findlay, Ohio.

ARTICLE II. THE LOANS.

2.1 Long Term Revolving Credit Commitment.

2.1a Long Term Revolving Credit Loans. The Banks severally agree, subject to
the terms and conditions hereof and relying upon the representations and
warranties herein set forth,

-20-



--------------------------------------------------------------------------------



that the Borrower shall have the right to borrow, repay and reborrow from the
Restatement Closing Date until the Termination Date in either Dollars or an
Optional Currency an aggregate principal amount not to exceed the Dollar
Equivalent amount of $150,000,000 at any one time outstanding less Letters of
Credit Outstanding. Each Bank, from time to time from the Restatement Closing
Date to the Termination Date severally will lend to the Borrower at the
principal office of the Agent in Pittsburgh, Pennsylvania, or at such location
as the Agent may direct, amounts not exceeding the Dollar or Dollar Equivalent
amount or percentage set forth in Subsection 2.1b opposite such Bank’s name
minus such Bank’s Pro Rata share of the Letters of Credit Outstanding; provided,
however, in no event (except as to Bid Rate Loans made pursuant to Section 2.5
hereof) shall any Bank be required to advance an amount in excess of the Dollar
or Dollar Equivalent amount or percentage set forth opposite such Bank’s name on
such Bank’s signature page hereto; and provided, further, that if any Bank fails
to advance to the Borrower that Bank’s Pro Rata share of any Disbursement, the
remaining Banks shall not be required to advance to the Borrower the defaulting
Bank’s Pro Rata share of such Disbursement.

2.1b Individual Long Term Revolving Credit Loan Commitments. Subject to the
provisions of Sections 2.4 and 2.5b hereof, each Bank shall be individually
committed to the Borrower for each Bank’s Long Term Revolving Credit Commitment
Percentage as set forth opposite such Bank’s name on the signature page hereto
for such Bank, as adjusted from time to time to reflect any assignment made
pursuant to Section 9.12(a)(i).

2.1c Extension of the Term of the Long Term Revolving Credit Commitment. The
Borrower, prior to June 30, 2001, and prior to each subsequent June 30 during
the term of the Long Term Revolving Credit Commitment, when the remaining term
of the Long Term Revolving Credit Commitment (whether the original term as set
forth in Subsection 2.1a or any extended term as provided hereby) is
approximately fifty (50) months, may request, by written notice executed by an
Authorized Officer and delivered to the Agent, an extension or further extension
of the Long Term Revolving Credit Commitment for an additional one-year period
and a corresponding alteration of the Termination Date. The Agent, upon
receiving any request referred to above, shall immediately forward such request
to each of the Banks. If all of the Banks agree to the requested extension of
the Long Term Revolving Credit Commitment, the Agent shall communicate this
information to the Borrower in writing no later than August 15th of the year in
which such request was received. Each extension of the Long Term Revolving
Credit Commitment shall be effective only for an additional one-year period from
August 31st to the succeeding August 30th. If the Borrower has made its request
for an extension of the Long Term Revolving Credit Commitment in a timely manner
and the Borrower has not received an affirmative response by August 15th of the
year in which such request is made, such request shall be deemed denied. The
foregoing sentence notwithstanding, the Agent agrees that it shall endeavor to
communicate a negative response to any such request to the Borrower within five
(5) Business Days after the Agent knows that any such request has been denied.

2.1d Long Term Revolving Credit Notes. The obligation of the Borrower to repay
on or before the Termination Date the aggregate unpaid principal amount of the
Long Term Revolving Credit Loans and interest thereon shall be evidenced by the
Long Term Revolving Credit Notes, substantially in the form of Exhibit “A”
attached hereto and drawn by the Borrower to the order of each Bank in the
maximum amount of the Bank’s Long Term Revolving Credit

-21-



--------------------------------------------------------------------------------



Commitment. The principal amount actually due and owing to each Bank at any one
time shall be the aggregate unpaid principal amount of all Disbursements made by
such Bank pursuant to its Long Term Revolving Credit Commitment, all as shown on
the Loan Account established pursuant to Section 2.15 hereof. Each Long Term
Revolving Credit Note shall be dated the Restatement Closing Date and shall be
delivered to the Agent on behalf of the Banks on such date. The outstanding Long
Term Revolving Credit Loans shall bear interest in accordance with the
provisions of Section 2.6.

2.1e Repayment. On the Termination Date, the Borrower shall repay in full all
amounts outstanding under the Long Term Revolving Credit Commitment together
with all interest thereon to the date of such repayment and all costs and fees
and costs due hereunder in respect of the Long Term Revolving Credit Commitment.

2.2 Short Term Revolving Credit Commitment.

2.2a Short Term Revolving Credit Loans. The Banks severally agree, subject to
the terms and conditions hereof and relying on the representations and
warranties set forth herein, that the Borrower shall have the right to borrow,
repay and reborrow from the Restatement Closing Date until the Maturity Date in
Dollars an aggregate principal amount not to exceed $200,000,000 at any one time
outstanding less Swingline Loans outstanding. Each Bank from time to time from
the Restatement Closing Date to the Maturity Date, severally will lend to the
Borrower at the principal office of the Agent in Pittsburgh, Pennsylvania,
amounts not exceeding the amount (less such Bank’s pro rata share of Swingline
Loans outstanding) or percentage opposite such Bank’s name on such Bank’s
signature page hereto; provided, however, in no event (except as to Bid Rate
Loans made pursuant to Section 2.5 hereof) shall any Bank be required to advance
an amount in excess of the Dollar amount set forth in Subsection 2.2b opposite
such Bank’s name (less such Bank’s pro rata share of Swingline Loans
outstanding); and provided, further, that if any Bank fails to advance to the
Borrower that Bank’s Pro Rata share of any Disbursement, the remaining Banks
shall not be required to advance to the Borrower the defaulting Bank’s Pro Rata
share of such Disbursement.

2.2b Individual Short Term Revolving Credit Commitments. Subject to the
provisions of Section 2.4 and 2.5b hereof, each Bank shall be individually
committed to the Borrower for each Bank’s Short Term Revolving Credit Commitment
Percentage as set forth opposite such Bank’s name on the signature page hereto
for such Bank as adjusted from time to time to reflect any assignment made
pursuant to Section 9.12(a)(i).

2.2c Extension of Maturity Date. (i) The Borrower, prior to June 30, 2001, and
prior to each subsequent June 30 thereafter during the term of the Short Term
Revolving Credit Commitment, when the remaining term of the Short Term Revolving
Credit Commitment (whether the original term or any extended term as provided
hereby) is approximately two (2) months, may request, by written notice executed
by an Authorized Officer and delivered to the Agent, an extension or further
extension of the Short Term Revolving Credit Commitment for an additional period
of one day less than a year and a corresponding alteration of the Maturity Date.
The Agent, upon receiving any request referred to above, shall immediately
forward such request to each of the Banks. If all of the Banks agree to the
requested extension of the Short Term

-22-



--------------------------------------------------------------------------------



Revolving Credit Commitment and the corresponding alteration of the Maturity
Date, the Agent shall communicate this information to the Borrower in writing
not earlier than thirty (30) days nor later than fifteen (15) days prior to the
Maturity Date of the year in which such request was received.

      (ii) The failure of the Borrower to request or to be granted the extension
of the Short Term Revolving Credit Commitment shall automatically terminate the
Short Term Revolving Credit Commitment as of the Maturity Date then in effect.
The foregoing sentence notwithstanding, the Agent agrees that it shall endeavor
to communicate a negative response to any such request to the Borrower within
five (5) Business Days after the Agent knows that any such request has been
denied.

2.2d Short Term Revolving Credit Notes. The obligation of the Borrower to repay
the aggregate unpaid principal amount of the Short Term Revolving Credit Loans
and interest thereon shall be evidenced by the Short Term Revolving Credit
Notes, in substantially the form of Exhibit “B” attached hereto drawn by the
Borrower to the order of each Bank in the maximum amount of such Bank’s Short
Term Revolving Credit Commitment. The principal amount actually due and owing to
a Bank at any one time shall be the aggregate unpaid principal amount of all
Disbursements made by such Bank pursuant to the Short Term Revolving Credit
Commitment, all as shown on the Loan Account established pursuant to
Section 2.15 hereof. Each Short Term Revolving Credit Note shall be dated the
Restatement Closing Date and shall be delivered to the Agent on behalf of the
Banks on such date. The outstanding Short Term Revolving Credit Loans shall bear
interest in accordance with the provisions of Section 2.6.

2.2e Repayment. On the Payment Date, the Borrower shall repay in full all
amounts outstanding under the Short Term Revolving Credit Commitment, together
with all interest thereon to the date of such repayment and all fees and costs
due hereunder in respect of the Short Term Revolving Credit Commitment.

2.3 Disbursements and Repayments.

2.3a Borrowings. Each Disbursement of the Long Term Revolving Credit Loans or
the Short Term Revolving Credit Loans, as the case may be, repayment thereof and
subsequent reborrowing shall be made from or to the Banks ratably in proportion
to their respective Commitments set forth in Subsections 2.1b and 2.2b (except
as provided in Section 2.11d(B) and shall be in an aggregate Dollar amount of
$1,000,000 or if in excess of $1,000,000 in integral multiples of $1,000,000;
provided, however, that if a Disbursement is to bear interest at the Euro-Rate
Option then such Disbursement must be in the amounts required by Subsection
2.6d.

2.3b Disbursement Request. Each request for a Disbursement under Section 2.1 or
2.2 shall be made to the Agent by an Authorized Officer of the Borrower orally
or in writing pursuant to the execution and delivery by the Borrower to the
Agent of a Request for Disbursement, substantially in the form of Exhibit “C”
hereto, (A) except for any Request for Disbursement made pursuant to Subsection
2.5d hereof, by 10:00 A.M. (Pittsburgh, Pennsylvania time) on the date of the
proposed Disbursement if the Disbursement is initially to bear interest at the
Base Rate Option, (B) by 10:00 A.M. (Pittsburgh, Pennsylvania time) at least
three (3)

-23-



--------------------------------------------------------------------------------



Business Days prior to the proposed Disbursement with respect to Loans made in
Dollars if the Disbursement or any part thereof is to initially bear interest at
the Euro-Rate Option, or (C) by 10:00 A.M. (Pittsburgh, Pennsylvania time) at
least four (4) Business Days prior to the proposed Disbursement with respect to
Long Term Revolving Credit Loans funded in an Optional Currency (which Loans
must bear interest at the Euro-Rate Option), in each case specifying whether the
Disbursement is under the Long Term Revolving Credit Commitment or the Short
Term Revolving Credit, as applicable, the proposed borrowing date and the Dollar
or Dollar Equivalent (if applicable) amount thereof, selecting the interest rate
Option therefor pursuant to Subsection 2.6 hereof, if appropriate, selecting the
Interest Period therefor and for Long Term Revolving Credit Loans to be funded
in an Optional Currency, the currency in which the Disbursement is to be funded.
Any oral request for a Disbursement hereunder shall be followed immediately by
the Borrower’s written Request for Disbursement. A request from the Borrower
pursuant to this Section 2.3b with respect to a Disbursement or any part thereof
which is initially to bear interest at the Euro-Rate Option, shall irrevocably
commit the Borrower to accept such Disbursement on the date specified in such
request. Promptly upon receipt of such notice, the Agent shall notify each Bank
of the Borrower’s request and the amount of such requested Disbursement which is
to be advanced by such Bank. Each such Bank shall make its Pro Rata share of
such Disbursement available at the Agent’s principal office in immediately
available funds no later than 3:00 p.m. (Pittsburgh, Pennsylvania time) on the
date of the requested Disbursement.

2.3c Repayments. Each repayment of the Long Term Revolving Credit Loans or the
Short Term Revolving Credit Loans (other than a repayment which entirely repays
all such Loans then outstanding, whether on the Termination Date, the Payment
Date or otherwise) shall be in the Dollar or Dollar Equivalent amount of
$1,000,000 or if in excess of $1,000,000, in integral multiples of $1,000,000,
all in the currency in which such Loan was made; provided, however, if such
repayment is to repay Long Term Revolving Credit Loans or the Short Term
Revolving Credit Loans bearing interest at the Euro-Rate Option then such
repayment must be in the amounts required by Subsection 2.6d.

2.4 Reduction of Long Term Revolving Credit Commitment or Short Term Revolving
Credit Commitment. At any time and from time to time upon at least five (5)
Business Days’ prior written notice to the Agent, the Borrower may terminate, in
whole or in part, without penalty, the then unused portion of the Long Term
Revolving Credit Commitment and/or the Short Term Revolving Credit Commitment,
thereby causing a corresponding abatement of the relevant Facility Fee;
provided, however, that (i) the Borrower may not terminate an unused portion of
the Long Term Revolving Credit Commitment or the Short Term Revolving Credit
Commitment, as the case may be, such that the Long Term Revolving Credit
Commitment or the Short Term Revolving Credit Commitment is reduced below the
principal amount of any Bid Rate Loans then outstanding under the applicable
Commitment, (ii) the Borrower may not terminate an unused portion of the Long
Term Revolving Credit Commitment such that the Long Term Revolving Credit
Commitment is reduced below the Letters of Credit Outstanding, and (iii) the
Long Term Revolving Credit Commitment and/or the Short Term Revolving Credit
Commitment shall terminate without the necessity for further action on behalf of
the Borrower, the Agent or the Banks if such commitment is reduced to $0. Each
such reduction shall be in a minimum principal amount of $10,000,000 or, if in
excess of $10,000,000, in integral multiples

-24-



--------------------------------------------------------------------------------



of $1,000,000. The relevant Facility Fee shall cease to accrue with respect to
the portion of the relevant Long Term Revolving Credit Commitment or the Short
Term Revolving Credit Commitment so terminated five (5) Business Days after
receipt of such notice or the date of such reduction whichever is later. Notice
of termination once given shall be irrevocable and the portion of the Long Term
Revolving Credit Commitment or the Short Term Revolving Credit Commitment so
terminated shall not be available for borrowing once such notice has been given
under the terms hereof. The Agent shall promptly notify each Bank of its Pro
Rata share of such terminated unused portion and the date of each such
termination.

2.5 Bid Rate Loans.

2.5a Bid Rate. Subject to the provisions of this Section 2.5, each Bank agrees
the Borrower may request from any Bank Bid Rate Loans, in an aggregate amount at
any one time outstanding not to exceed $350,000,000, bearing interest at the Bid
Rate Option. No Bid Rate Loan shall be made in an Optional Currency.

2.5b Reduction of Available Commitments. While each such Bid Rate Loan is
outstanding hereunder, the outstanding principal amount thereof shall reduce
correspondingly availability under either or both of (i) the Long Term Revolving
Credit Commitment and (ii) the Short Term Revolving Credit Commitment, as
applicable, and shall reduce, as to each Bank availability under either or both
of (i) that Bank’s Long Term Revolving Credit Commitment or (ii) that Bank’s
Short Term Revolving Credit Commitment, as applicable, by an amount equal to
such Bank’s Pro Rata share of the aggregate outstanding principal balance of Bid
Rate Loans issued by any Bank.

2.5c Limitations on and Evidence of Bid Rate Loans. Except as provided under
Section 2.5d(iii)(B) hereof, each Bid Rate Loan or repayment of a Bid Rate Loan
must be in the minimum principal amount of $5,000,000 or, if in excess of
$5,000,000, in integral multiples of $1,000,000. The obligation of the Borrower
to repay, on the Termination Date (if the Borrower has requested a Disbursement
under the Long Term Revolving Credit Commitment), the aggregate unpaid principal
amount of such Bid Rate Loans advanced by each Bank shall be evidenced by the
Bid Rate Notes substantially in the form of Exhibit “D-1” hereto, one made
payable to each Bank in the amount of $150,000,000. The obligation of the
Borrower to repay, on the Payment Date (if the Borrower has requested the
Disbursement under the Short Term Revolving Credit Commitment), the aggregate
unpaid principal amount of such Bid Rate Loans advanced by each Bank shall be
evidenced by the Bid Rate Notes substantially in the form of Exhibit “D-2”
hereto, one made payable to each Bank in the amount of $200,000,000. The
Borrower shall have, with the prior written consent of the Bank making such Bid
Rate Loan, the right to prepay any Bid Rate Loan prior to the end of the
relevant Bid Rate Interest Period. The Borrower shall repay each individual Bid
Rate Loan, together with interest thereon on the last day of the Bid Rate
Interest Period applicable to it. The principal amount actually due and owing
each Bank shall be the aggregate unpaid principal amount of all Disbursements of
Bid Rate Loans made by such Bank, all as shown on the Loan Account established
pursuant to Section 2.15 hereof.

-25-



--------------------------------------------------------------------------------



2.5d Bid Rate Loan Procedure.

      (i) The Borrower may request Bid Rate quotations by delivering to the
Agent in writing a Bid Rate Loan Request before 12:00 Noon (Pittsburgh,
Pennsylvania time) at least one (1) Business Day prior to the date of the
proposed Disbursement.

      (ii) Each Bank, if in its sole discretion it elects to do so, shall
irrevocably offer to make one or more Bid Rate Loans at a rate or rates of
interest specified by such Bank for such Bid Rate Interest Period by notifying
the Borrower and the Agent before 10:00 A.M. (Pittsburgh, Pennsylvania time) on
the date of the proposed Disbursement; provided, however any offer made by PNC
shall be submitted by 9:45 P.M. (Pittsburgh, Pennsylvania time).

      (iii) The Borrower, as soon as possible but in any event before 11:00 A.M.
(Pittsburgh, Pennsylvania time) on the date of such proposed Bid Rate Loan
specified in the applicable Bid Rate Loan Request shall either:



        (A) cancel such Bid Rate Loan Request by giving the Agent notice to that
effect; or           (B) accept one or more of the offers made by any Bank or
Banks pursuant to clause (ii) above, by giving notice to the Agent of each Bid
Rate Loan, including the amount (which amount shall be equal to or less than the
maximum amount offered by each such Bank or Banks), type of Commitment to be
borrowed against, rate and maturity thereof, and reject any remaining offers
made pursuant to clause (ii) above by giving the Agent notice to that effect;
provided, however, (1) each offer shall be accepted in order of ascending Bid
Rate applicable to such Bid Rate Loans and (2) if two or more Banks submit
offers at identical terms and conditions and the Borrower accepts any such
offers, but does not wish to borrow the total amount offered by such Banks, the
Borrower shall accept offers from all such Banks on amounts allocated among them
proportionately according to the amounts offered by such Banks.

If the Borrower does not notify the Agent of its decision under item (i) or
(ii) above by 11:00 A.M. (Pittsburgh, Pennsylvania time), such failure shall be
deemed a cancellation of such Bid Rate Request.

      (iv) If the Borrower notifies the Agent that such Bid Rate Loan Request is
cancelled pursuant to clause (iii)(A) above, the Agent shall give prompt notice
thereof to the Banks and the Bid Rate Loans requested thereby shall not be made.

      (v) If the Borrower accepts one or more of the offers made by any Bank
pursuant to clause (iii)(B) above, the Agent shall in turn promptly notify (A)
each Bank of the date of such Bid Rate Loan, and the aggregate amount, interest
rate, type of Commitment to be borrowed against and maturity of such Bid Rate
Loan and whether or not any offer or offers made by such Bank pursuant to clause
(ii) above have been accepted by the Borrower and (B) each Bank which is to make
a Bid Rate Loan, of the amount of each Bid Rate Loan to be made

-26-



--------------------------------------------------------------------------------



by such Bank. Each Bank which is to make a Bid Rate Loan shall, before 1:00 p.m.
(Pittsburgh, Pennsylvania time) on the date of such Bid Rate Loan specified in
the notice received from the Agent pursuant to clause (A) of the preceding
sentence or any later time when such Bank shall have received notice from the
Agent pursuant to clause (B) of the preceding sentence, make available to the
Agent such Bank’s Bid Rate Loan, in immediately available funds. Promptly after
1:00 p.m. (Pittsburgh, Pennsylvania time) and in any event before 3:00 p.m.
(Pittsburgh, Pennsylvania time) on each date of the making of Bid Rate Loans,
the Agent shall make the aggregate amount available to the Borrower.

2.5e Bid Rate Loan Interest. Interest on the Bid Rate Loans shall accrue at the
rate per annum agreed upon between the Bank or Banks making such Bid Rate Loans
and the Borrower pursuant to the Bid Rate selection procedures set forth in
Subsection 2.5d above. Upon the occurrence of an Event of Default under
Section 7.1, and during the continuance of such Event of Default, the interest
rate on outstanding Bid Rate Loans shall be adjusted in accordance with the
provisions of Subsection 2.6b. The Agent shall provide the Borrower with written
notice of the effectiveness of such increased rate of interest based on the
occurrence of an Event of Default as soon as practicable thereafter, but the
failure of the Agent to provide such notice shall not negate the effectiveness
of such increased rate.

2.5f Bid Rate Option Borrowing in Event of Bid Rate Loan. Following each Bid
Rate Loan Request accepted pursuant to Section 2.5d and each Bid Rate Loan made
pursuant thereto, the Borrower may not submit another Bid Rate Loan Request for
a period of four (4) Business Days from the date of Disbursement of each Bid
Rate Loan which period shall include the date of Disbursement.

2.5g Base Rate Option Borrowing in Event of Cancelled Bid Rate Loan Request. In
the event of cancellation by the Borrower of a Bid Rate Loan Request pursuant to
item (iii)(A) of Subsection 2.5d, the Borrower may, before 11:00 A.M.
(Pittsburgh, Pennsylvania time) on the day of such cancellation, submit to the
Agent a request for a Disbursement under the Long Term Revolving Credit
Commitment or the Short Term Revolving Credit Commitment to be made on the day
of such cancellation and to bear interest at the Base Rate Option. The Agent
shall use its best efforts to notify the Banks of each such request for a
Disbursement, and the Banks shall use their best efforts to make their
respective Pro Rata shares of such Disbursement available at the office of the
Agent prior to 12:00 Noon (Pittsburgh, Pennsylvania time) on the date of such
Disbursement.

2.5h Maximum Bid Rate Amount. The total amount of Bid Rate Loans outstanding at
any one time plus (i) all outstanding and unpaid Disbursements and (ii) Letters
of Credit Outstanding shall not exceed in the aggregate at any one time
outstanding of $350,000,000.

-27-



--------------------------------------------------------------------------------



2.6 Long Term Revolving Credit Loan and Short Term Revolving Credit Loan
Interest Rates.

2.6a Interest Rate Options.

      (i) Long Term Revolving Credit Loans. During the term hereof and prior to
the Termination Date, in accordance with the provisions of Subsections 2.6c and
2.6d, the Borrower shall have the option of electing from time to time one or
more of the interest rate formulas set forth below to be applied by the Banks to
amounts then outstanding under Long Term Revolving Credit Loans. In addition,
prior to the Termination Date, the Borrower shall have the right to implement
the Bid Rate Loan procedure set forth in Section 2.5 hereof. The actual interest
rates hereunder shall also be adjusted in accordance with Section 2.6b hereof.



        (A) Base Rate Option. Interest under this Option shall accrue at a rate
per annum equal to the Base Rate. The actual interest rate in effect under this
Option shall be adjusted on the effective date of any change in the Base Rate.
The Base Rate Option is not available for Optional Currency Loans.    
      (B) Euro-Rate Option. Interest under this Option shall accrue for any
Euro-Rate Interest Period selected at a rate per annum equal to the sum of the
Euro-Rate plus the Applicable Long Term Margin, and shall be adjusted as of the
date of any change of Ratings, if necessary.

      (ii) Short Term Revolving Credit Loans. During the term hereof and prior
to the Payment Date, in accordance with the provisions of Subsections 2.6c and
2.6d, the Borrower shall have the option of electing from time to time one or
more of the interest rate formulas set forth below to be applied by the Banks to
amounts then outstanding under Short Term Revolving Credit Loans. In addition,
prior to the Maturity Date, the Borrower shall have the right to implement the
Bid Rate Loan procedure set forth in Section 2.5 hereof. The actual interest
rates hereunder shall also be adjusted in accordance with Section 2.6b hereof.



        (A) Base Rate Option. Interest under this Option shall accrue at a rate
per annum equal to the Base Rate. The actual interest rate in effect under this
Option shall be adjusted on the effective date of any change in the Base Rate.  
        (B) Euro-Rate Option. Interest under this Option shall accrue for any
Euro-Rate Interest Period selected at a rate per annum equal to the sum of the
Euro-Rate plus the Applicable Short Term Margin, and shall be adjusted as of the
date of any change of Ratings, if necessary.

-28-



--------------------------------------------------------------------------------



2.6b Interest Rate Upon Default.

      (i) (A) Upon the occurrence of an Event of Default under Section 7.1, and
during the continuance of such Event of Default, or (B) upon the acceleration of
the Bank Indebtedness for any reason hereunder, interest under the Base Rate
Option, the Euro-Rate Option, the Bid Rate Option or the Swingline Loan Option
shall be 2% per annum (200 basis points) in excess of the applicable interest
rate then in effect.

      (ii) Upon receipt by the Borrower of notice from the Agent of the
occurrence of an Event of Default under Section 7.2 and during the continuance
of such Event of Default, interest under the Base Rate Option, the Euro-Rate
Option, the Bid Rate Option or the Swingline Loan Option shall be 2% per annum
(200 basis points) in excess of the applicable interest rate then in effect.

      (iii) The provisions of the immediately preceding items (i) and (ii) to
the contrary notwithstanding, if (A) the Borrower has not given notice to the
Banks of an Event of Default in accordance with the provisions of Section 9.5
and (B) the Banks, after becoming aware of such Event of Default and based on
such Event of Default, wish to impose the default rate of interest in accordance
with either of the preceding items (i) and (ii), such default rate of interest
shall be effective as of the first day on which such default rate would have
been in effect had the Borrower given such notice in accordance with the
provisions of Section 9.5.

2.6c Interest Rate Option Elections. The Borrower shall have the option to elect
to have all or any Portion of the Dollar funded Long Term Revolving Credit Loans
or the Short Term Revolving Credit Loans bear interest at either the Base Rate
Option or the Euro-Rate Option, subject, however to the other provisions of this
Agreement. Notice of the Borrower’s election shall be made to the Agent orally
or in writing by 10:00 A.M. (Pittsburgh, Pennsylvania time) at least (i) except
as set forth in Subsection 2.5g hereof, on the proposed effective date of such
election, if such election is the election of the Base Rate Option; and,
(ii) three (3) Business Days prior to the proposed effective date of such
election, if such election is the election of the Euro-Rate Option. Each such
notice of election shall specify the Option and the amount of the Long Term
Revolving Credit Loans or Short Term Revolving Credit Loans to bear interest at
such Option, and in the case of the selection of the Euro-Rate Option, the
Interest Period therefor. Upon receipt of each such notice from the Borrower,
the Agent shall promptly notify each of the Banks. Any oral notice of election
hereunder shall be followed immediately by the Borrower’s written confirmation
of such interest rate election. Elections of or conversions to the Base Rate
Option shall continue in effect until converted as herein set forth. Elections
of, conversions to or renewals of the Euro-Rate Option shall expire as to each
such Option at the expiration of the applicable Interest Period; provided,
however, that in relation to any Long Term Revolving Credit Loans, no Interest
Period for the Euro-Rate Option may be elected, converted or renewed if such
Interest Period will extend beyond the Termination Date or so long as an Event
of Default has occurred and is continuing; and provided further, that in
relation to any Short Term Revolving Credit Loans, no Interest Period for the
Euro-Rate Option may be elected, converted or renewed if such Interest Period
will extend beyond the Payment Date or so long as an Event of Default has
occurred and is continuing. Any Portion of any Dollar funded Loan outstanding
for which no Interest Rate Option election has been made shall bear interest at
the Base Rate Option.

-29-



--------------------------------------------------------------------------------



Any Segment of any Loan bearing interest at the Euro-Rate, for which no
Euro-Rate Interest Period has been made shall have a Euro-Rate Interest Period
of one month. Each Segment of each Optional Currency funded Long Term Revolving
Credit Loan shall bear interest at the Euro-Rate Option, subject, however, to
the other provisions of this Agreement.

2.6d Limitation on Election of Euro-Rate Options. Each election of the Euro-Rate
Option for a Portion of the Long Term Revolving Credit Loans or Short Term
Revolving Credit Loans bearing interest at the Euro-Rate Option must be in the
minimum principal amount of $5,000,000 (or, in the case of Long Term Revolving
Credit Loans funded in an Optional Currency, the Dollar Equivalent thereof) or,
if in excess of $5,000,000 (or the Dollar Equivalent thereof), in integral
multiples of $1,000,000 (or the Dollar Equivalent thereof). Any minimum amount
of an election of the Euro-Rate Option hereunder may be comprised, in whole or
in part, of (i) existing Long Term Revolving Credit Loans or Short Term
Revolving Credit Loans bearing interest at the Base Rate Option or the Euro-Rate
Option (provided the Interest Period relating thereto shall expire immediately
prior to the commencement of the new Interest Period), (ii) the previously
undisbursed portion of the Long Term Revolving Credit Commitment or the Short
Term Revolving Credit Commitment or (iii) any combination of the amounts
described in the immediately preceding items (i) and (ii). At no time during the
term hereof may there be more than six (6) separate Interest Periods in effect
relating to Long Term Revolving Credit Loans and no more than six (6) separate
Interest Periods for Short Term Revolving Credit Loans.

2.7 Special Provisions Relating to Euro-Rate Options and Bid Rate Loans.

2.7a Euro-Rate Unascertainable. In the event that on any date on which a
Euro-Rate would otherwise be set, the Agent shall have determined in good faith
(which determination shall be final and conclusive) that by reason of
circumstances affecting the interbank Eurodollar or eurocurrency market adequate
and reasonable means do not exist for ascertaining the Euro-Rate, the Agent
shall give prompt notice of such determination to the Borrower and the Banks,
and until the Agent notifies the Borrower and the Banks that the circumstances
giving rise to such determination no longer exist, the right of the Borrower to
borrow under or renew such affected Option shall be suspended. Any notice of
borrowing under or renewal of such affected Option which was to become effective
during the period of such suspension shall be treated as a request to borrow
under or renew the Base Rate Option with respect to the principal amount therein
specified; subject, however, to the right of the Borrower to borrow or renew
such amount at any other Option if then available, pursuant to Section 2.6.

2.7b Illegality of Offering Euro-Rate. If any Bank shall determine in good faith
(which determination shall be final and conclusive) that compliance by such Bank
with any applicable law, treaty or governmental rule, regulation, guideline,
order, request or directive (whether or not having the force of law), or the
interpretation or application thereof by any governmental or monetary authority,
adopted after the Original Closing Date, has made it unlawful for such Bank to
make or maintain its Loans under the Euro-Rate Option, such Bank shall give
notice of such determination to the Borrower and the Agent. Notwithstanding any
provision of this Agreement to the contrary, unless and until such Bank shall
have given notice that the circumstances giving rise to such determination no
longer apply:

-30-



--------------------------------------------------------------------------------



      (i) with respect to any Euro-Rate Interest Periods, thereafter commencing,
interest on such Bank’s Pro Rata share of the corresponding Euro-Rate Portion
shall be computed and payable in Dollars under the Base Rate Option; and

      (ii) on such date, if any, as shall be required by law, such Bank’s Pro
Rata share of any Euro-Rate Portions, then outstanding shall be automatically
renewed at the Base Rate Option in Dollars and the Borrower shall pay to such
Bank the accrued and unpaid interest on such Portions to (but not including)
such renewal date.

      The Borrower shall pay any Bank any additional amounts reasonably
necessary to compensate such Bank (on an after-tax basis) for any out-of-pocket
costs incurred by such Bank as a result of any renewal pursuant to clause (ii)
above on a day other than the last day of the relevant Interest Period,
including, but not limited to, any interest or fees payable by such Bank to
lenders of funds obtained by it to loan or maintain the lending of the Loans so
converted. Such Bank shall furnish to the Borrower and the Agent a certificate
showing the calculation of the amount necessary to compensate such Bank (on an
after-tax basis) for such costs (which certificate, in the absence of manifest
error, shall be conclusive), and the Borrower shall pay such amount to such
Bank, as additional consideration hereunder, within ten (10) days of the
Borrower’s receipt of such certificate.

2.7c Inability to Offer Euro-Rate. In the event that any Bank shall determine,
in its reasonable discretion, that it is unable to obtain deposits in the
interbank eurodollar market in sufficient amounts and with maturities related to
such Euro-Rate Portions which would enable such Bank to fund such Euro-Rate
Portions, then such Bank shall immediately notify the Agent of such inability.
The Agent, upon receipt of such notice, shall notify the Borrower that the right
of the Borrower to borrow under, convert to or renew the Euro-Rate Option or
select an Optional Currency from such Bank shall be suspended. Following
notification of the suspension of the Euro-Rate Option with respect to any Bank,
the Borrower agrees to negotiate with such Bank for a modified Euro-Rate which
will allow such Bank to realize its anticipated and bargained for yield. In the
event that the Borrower and the affected Bank cannot agree on a modified
Euro-Rate, any notice of borrowing under, conversion to or renewal of the
Euro-Rate Option which was to become effective during the period of suspension
shall be treated as a request to borrow under, convert to or renew the Base Rate
Option in Dollars with respect to the principal amount specified therein
attributable to the affected Bank. The affected Bank shall notify the Agent as
to whether such Bank and the Borrower have agreed on a modified Euro-Rate.

2.7d Yield Protection. If any law, rule, regulation, treaty or official
directive or the interpretation or application thereof by any Governmental
Person charged with the administration thereof or the compliance with any
guideline or request from any central bank or other Governmental Person, adopted
after the Original Closing Date, (whether or not having the force of law):

      (i) subjects any Bank to any tax, levy, impost, charge, fee, duty,
deduction or withholding of any kind hereunder (other than any tax imposed or
based upon the income of such Bank and payable to any governmental or taxing
authority in the United States of America or any state thereof or any foreign
jurisdiction) or changes the basis of taxation of such Bank with

-31-



--------------------------------------------------------------------------------



respect to payments by the Borrower of principal, interest or other amounts due
from the Borrower hereunder (other than any change which affects, and to the
extent that it affects, the taxation by the United States or any state thereof
or any foreign jurisdiction of the total net income of such Bank), or

      (ii) imposes, modifies or deems applicable any reserve, special deposit,
special assessment or similar requirements against assets held by, deposits with
or for the account of or credit extended by such Bank (other than such
requirements which are included in the determination of the Euro-Rate
hereunder), or

      (iii) imposes upon such Bank any other condition with respect to this
Agreement,

and the result of any of the foregoing is to increase the cost to such Bank,
reduce the income receivable by such Bank, reduce the rate of return on such
Bank’s capital, or impose any expense upon such Bank with respect to any
Euro-Rate Portion of the Loans, or any Bid Rate Loan by an amount which such
Bank in its sole but reasonable discretion deems to be material, such Bank shall
from time to time notify the Borrower and the Agent of the amount determined by
such Bank (which determination, absent error, shall be conclusive) to be
reasonably necessary to compensate such Bank (on an after-tax basis) for such
increase in cost, reduction in income, reduction in rate of return, or
additional expense, setting forth the calculations therefor, and the Borrower
shall pay such amount to such Bank, as additional consideration hereunder,
within ten (10) days of the Borrower’s receipt of such notice.

2.7e Breakage Costs. In addition to the provisions of Subsections 2.7b and 2.7d
hereof, the Borrower hereby agrees to reimburse each Bank against any loss or
expense which such Bank may sustain or incur as a consequence of any default by
the Borrower (i) in failing to accept any Bid Rate Loan or any borrowing or
renewal hereunder to bear interest at the Euro-Rate Option on the scheduled
date, or (ii) in failing to make when due (whether by declaration, acceleration
or otherwise) any payment of any Euro-Rate Portion of the Loans or any Bid Rate
Loan or (iii) in making any payment or prepayment of any Euro-Rate Portion of
the Loans or any Bid Rate Loan or any part thereof on any day other than the
last day of the relevant Interest Period; including, in each case, but not
limited to, any loss of profit, premium or penalty incurred by such Bank in
respect of funds borrowed by it for the purpose of making or maintaining any
Loan or any Portion thereof as determined by such Bank in the exercise of its
sole but reasonable discretion. The affected Bank shall furnish to the Borrower
and the Agent a certificate showing the calculation of the amount of any such
loss or expense (which certificate, absent error, shall be conclusive), and the
Borrower shall pay such amount in the currency in which such Loan was made to
the affected Bank within ten (10) days of the Borrower’s receipt of such
certificate.

2.7f Method of Calculation. In determining the amount due each Bank hereunder by
reason of the application of this Section 2.7, each Bank may use any reasonable
averaging or attribution method; provided, however, each Bank must use
reasonable efforts to minimize such losses and costs.

-32-



--------------------------------------------------------------------------------



2.8 Utilization of Commitments in Optional Currencies.

2.8a Periodic Computations of Dollar Equivalent Amounts of Loans and Letters of
Credit Outstanding. The Agent will determine the Dollar Equivalent amount of
(i) proposed Long Term Revolving Credit Loans or Letters of Credit to be
denominated in an Optional Currency as of the date of the requested Disbursement
or date of issuance, as the case may be, (ii) outstanding Long Term Revolving
Credit Loans or Letters of Credit Outstanding denominated in an Optional
Currency as of the last Business Day of each month, and (iii) outstanding Long
Term Revolving Credit Loans denominated in an Optional Currency as of the end of
each Interest Period (each such date under clauses (i) through (iii), a
“Computation Date”).

2.8b Notices From Banks That Optional Currencies Are Unavailable To Fund New
Loans. The Banks shall be under no obligation to make the Long Term Revolving
Credit Loans or issue the Letters of Credit requested by the Borrower which are
denominated in an Optional Currency if any Bank notifies the Agent by 5:00 p.m.
(Pittsburgh, Pennsylvania time) four (4) Business Days prior to the borrowing or
issuance date for such Long Term Revolving Credit Loans or Letters of Credit
that such Bank cannot provide its share of such Long Term Revolving Credit Loans
in such Optional Currency. In the event the Agent timely receives a notice from
a Bank pursuant to the preceding sentence, the Agent will notify the Borrower no
later than 12:00 Noon (Pittsburgh, Pennsylvania time) three (3) Business Days
prior to the Disbursement for such Long Term Revolving Credit Loans or the
issuance of such Letter of Credit that the Optional Currency is not then
available for such Long Term Revolving Credit Loans or such Letters of Credit,
and the Agent shall promptly thereafter notify the Banks of the same. If the
Borrower receives a notice described in the preceding sentence, the Borrower
may, by notice to the Agent not later than 5:00 p.m. (Pittsburgh, Pennsylvania
time) three (3) Business Days prior to the Disbursement or Letter of Credit
Borrowing for such Long Term Revolving Credit Loans or such Letters of Credit,
withdraw the Request for Disbursement for such Long Term Revolving Credit Loans
or the issuance of such Letters of Credit. If the Borrower withdraws such
Request for Disbursement, the Agent will promptly notify each Bank of the same
and the Banks shall not make such Loans or issue such Letters of Credit. If the
Borrower does not withdraw such Request for Disbursement before such time,
(i) the Borrower shall be deemed to have requested that (a) the Long Term
Revolving Credit Loans referred to in its Request for Disbursement shall be made
in Dollars in an amount equal to the Dollar Equivalent amount of such Long Term
Revolving Credit Loans and shall bear interest under the Base Rate Option and
(b) the Letters of Credit referred to in its Request for Disbursement shall be
issued in Dollars in an amount equal to the Dollar Equivalent amount of such
Letters of Credit, and (ii) the Agent shall promptly deliver a notice to each
Bank stating: (A) that such Long Term Revolving Credit Loans or such Letters of
Credit shall be made in Dollars and shall bear interest under the Base Rate
Option, (B) the aggregate amount of such Long Term Revolving Credit Loans or
such Letters of Credit, and (C) such Bank’s Pro Rata share of such Long Term
Revolving Credit Loans or such Letters of Credit.

2.8c Notices From Banks That Optional Currencies Are Unavailable to Fund
Renewals of Euro-Rate Option Loans. If the Borrower delivers a Request for
Disbursement requesting that the Banks renew the Euro-Rate Option with respect
to an outstanding Segment of

-33-



--------------------------------------------------------------------------------



Long Term Revolving Credit Loans or Letters of Credit denominated in an Optional
Currency, the Banks shall be under no obligation to renew such Euro-Rate Option
if any Bank delivers to the Agent a notice by 5:00 p.m. (Pittsburgh,
Pennsylvania time) four (4) Business Days prior to effective date of such
renewal that such Bank cannot continue to provide Long Term Revolving Credit
Loans or Letters of Credit in such Optional Currency. In the event the Agent
timely receives a notice from a Bank pursuant to the preceding sentence, the
Agent will notify the Borrower no later than 12:00 Noon (Pittsburgh,
Pennsylvania time) three (3) Business Days prior to the renewal date that the
renewal of such Long Term Revolving Credit Loans or such Letters of Credit in
such Optional Currency is not then available, and the Agent shall promptly
thereafter notify the Banks of the same. If the Agent shall have so notified the
Borrower that any such continuation of Long Term Revolving Credit Loans
denominated in an Optional Currency or Letters of Credit issued in an Optional
Currency is not then available, any notice of renewal with respect thereto shall
be deemed withdrawn, and such Long Term Revolving Credit Loans denominated in an
Optional Currency or Letters of Credit issued in an Optional Currency shall be
redenominated into Base Rate Loans or Letters of Credit in Dollars with effect
from the last day of the Interest Period with respect to any such Long Term
Revolving Credit Loans denominated in an Optional Currency or upon the
reissuance, renewal or extension of Letters of Credit initially issued in an
Optional Currency. The Agent will promptly notify the Borrower and the Banks of
any such redenomination, and in such notice, the Agent will state the aggregate
Dollar Equivalent amount of the redenominated Long Term Revolving Credit Loans
initially denominated in an Optional Currency or Letters of Credit initially
issued in an Optional Currency as of the Computation Date with respect thereto
and such Bank’s Pro Rata share thereof.

2.8d Requests for Additional Optional Currencies. The Borrower may deliver to
the Agent a written request that Long Term Revolving Credit Loans hereunder also
be permitted to be made in any other lawful currency (other than Dollars), in
addition to the currencies specified in the definition of “Optional Currency”
herein provided that such currency must be a freely convertible foreign currency
listed on currency codes in effect from time to time under ISO International
Standard 4217 or any successor thereto. The Agent will promptly notify the Banks
of any such request promptly after the Agent receives such request. Each Bank
may grant or accept such request in its sole discretion. The Agent will promptly
notify the Borrower of the acceptance or rejection by each of the Bank of the
Borrower’s request. The requested currency shall be approved as an Optional
Currency hereunder only if all of the Banks approve of the Borrower’s request.

2.8e Long Term Revolving Credit Loan Optional Currency Sub-Limit. In no event
shall the sum of the Dollar Equivalent of all then outstanding Long Term
Revolving Credit Loans funded in Optional Currencies exceed the lesser of (i)
$100,000,000 or (ii) the Long Term Revolving Credit Commitment.

2.8f European Monetary Union.

      (i) If, as a result of the implementation of the European monetary union,
(A) any Optional Currency ceases to be lawful currency of the nation issuing the
same and is replaced by a European common currency (the “Euro”) or (B) any
Optional Currency and the Euro are at the same time recognized by any
governmental authority of the nation issuing such currency as

-34-



--------------------------------------------------------------------------------



lawful currency of such nation and the Required Banks shall so request in a
notice delivered to the Borrower, then any amount payable hereunder by any party
hereto in such Optional Currency shall instead be payable in the Euro and the
amount so payable shall be determined by translating the amount payable in such
Optional Currency to the Euro at the exchange rate recognized by the European
Central Bank for the purpose of implementing the European monetary union. Prior
to the occurrence of the event or events described in clause (A) or (B) of the
preceding sentence, each amount payable hereunder in any Optional Currency will,
except as otherwise provided herein, continue to be payable only in that
Optional Currency.

      (ii) The Borrower agrees, at the request of any Bank, to compensate such
Bank for any loss, cost, expense or reduction in return that such Bank shall
reasonably determine shall be incurred or sustained by such Bank as a result of
the implementation of the European monetary union and that would not have been
incurred or sustained but for the transactions provided for herein. A
certificate of the Bank setting forth the Bank’s determination of the amount or
amounts necessary to compensate such Bank shall be delivered to the Borrower,
and shall be conclusive absent manifest error so long as such determination is
made on a reasonable basis. The Borrower shall pay such Bank the amount shown as
due on any such certificate within ten (10) days after receipt thereof.

      (iii) No Bank shall require payment by the Borrower of amounts due under
this Subsection 2.8f unless it as a matter of ordinary business practice imposes
such similar charges on its other customers in comparable transactions.

2.9 Capital Adequacy. If (i) any adoption of or any change in or in the
interpretation of any law, rule or regulation, or (ii) compliance with any
guideline, request or directive of any United States Governmental Person or
United States quasi-governmental authority exercising control over banks or
financial institutions generally, including but not limited to regulations set
forth at 12 C.F.R. Part 208 (Appendix A) and 12 C.F.R. Part 225 (Appendix A), or
any court requires that the Commitments of any Bank hereunder (including,
without limitation, commitments and obligations in respect of revolving loans)
or the obligation to issue, maintain or participate in any Letter of Credit be
treated as an asset or otherwise be included for purposes of calculating the
appropriate amount of capital to be maintained by such Bank or any corporation
controlling such Bank (a “Change in Law”), the result of which is to reduce the
rate of return on such Bank’s capital as a consequence of such commitments to a
level below that which such Bank could have achieved but for such Change in Law,
taking into consideration such Bank’s policies with respect to capital adequacy,
by an amount which such Bank deems to be material, such Bank shall deliver to
the Borrower a statement of the amount necessary to compensate such Bank for the
reduction in the rate of return on its capital attributable to such commitments
(the “Capital Compensation Amount”). Such Bank shall determine the Capital
Compensation Amount in good faith, using reasonable attribution and averaging
methods. Such Bank shall from time to time notify the Borrower of the amount so
determined. Such amount shall be due and payable by the Borrower to such Bank
ten (10) Business Days after such notice is given.

2.10 Swingline Loans.

-35-



--------------------------------------------------------------------------------



2.10a Swingline Option. Subject to the provisions of this Section 2.10, the
Agent agrees that the Borrower may request Swingline Loans, in an aggregate
amount at any one time outstanding not to exceed the lesser of (i) $20,000,000
or (ii) an amount which, when added to the aggregate principal amount of (A) all
other Loans then outstanding, and (B) the Letters of Credit Outstanding does not
exceed $200,000,000.00, provided, however, anything to the contrary
notwithstanding, the right of the Borrower to request Swingline Loans shall
terminate: (i) upon the occurrence of an Event of Default under Section 7.1, and
during the continuance of such Event of Default; (ii) upon receipt by the
Borrower of notice from the Agent of the occurrence of an Event of Default under
Section 7.2 and during the continuance of such Event of Default; (iii) in the
event that Borrower has not given notice to the Banks of an Event of Default in
accordance with the provisions of Section 9.5, effective upon the first day on
which such Event of Default occurred; or (iv) upon the acceleration of the Bank
Indebtedness for any reason hereunder.

2.10b Reduction of Available Short Term Revolving Commitments. While each such
Swingline Loan is outstanding hereunder, the outstanding principal amount
thereof shall correspondingly reduce availability under the Short Term Revolving
Credit Commitment and shall reduce, as to each Bank availability under the
Bank’s Short Term Revolving Credit Commitment by an amount equal to such Bank’s
Pro Rata share of the aggregate outstanding principal balance of Swingline Loans
issued by the Agent.

2.10c Limitations on and Evidence of Swingline Loans. Each Swingline Loan or
repayment of a Swingline Loan must be in the minimum principal amount of
$1,000,000 or, if in excess of $1,000,000 in integral multiples of $100,000. The
obligation of the Borrower to repay, on or prior to the Maturity Date, the
aggregate unpaid principal amount of such Swingline Loans advanced by the Agent
shall be evidenced by the Swingline Note substantially in the form of Exhibit
“E” hereto. The principal amount actually due and owing the Agent shall be the
aggregate unpaid principal amount of all disbursements of Swingline Loans made
by the Agent, all as shown on such Swingline Loan Account established and
maintained by the Agent pursuant to Sections 2.10g and 2.15.

2.10d Swingline Procedure. The Borrower may from time to time from the
Restatement Closing Date to the Business Day prior to the Maturity Date, subject
to the provisions of Section 2.10c, request a Swingline Loan. Such request shall
be made not later than Noon (Pittsburgh Time) on the date of the proposed
Swingline Loan. Such request may be made to the Agent orally or in writing and,
if orally, confirmed in writing. The Agent shall make the Swingline Loan
available to the Borrower not later than 3:00 P.M. Pittsburgh Time on the same
Business Day such Swingline Loan is requested.

2.10e Swingline Loan Interest. Subject to Section 2.6d hereof, interest on the
Swingline Loans shall accrue at the rate of interest offered by the Agent in its
sole and absolute discretion for such interest periods as offered by the Agent
in its sole and absolute discretion.

2.10f Risk Participation. Upon the disbursement of each Swingline Loan and
without any further action by or on behalf of such Bank, each Bank hereby agrees
to purchase, upon the occurrence of an Event of Default, an undivided full risk
non-recourse participation in such

-36-



--------------------------------------------------------------------------------



Swingline Loan, in an amount equal to (i) such Bank’s Short Term Revolving
Credit Commitment Percentage as set forth on such Bank’s signature page attached
hereto (ii) multiplied by the outstanding principal amount of such Swingline
Loan on the date of the Event of Default; provided, however, no Bank shall
participate in any Swingline Loan which Swingline Loan is made after a notice of
an Event of Default has been given. If and to the extent the Agent receives
payment of principal or interest on a participated Swingline Loan, the Agent
shall deliver to each Bank such Bank’s pro rata share of such payment.

2.10g Swingline Loan Account. The Agent shall maintain on its books as a
sub-account of the Loan Account, a Swingline Loan Account in the name of the
Borrower with respect to any Swingline Loans made, repayments and prepayments of
the principal thereof, and the computation and payment of interest thereon. Upon
the request of the Borrower to the Agent, the Agent shall promptly furnish to
the Borrower a statement of the Swingline Loan Account. The failure to record
any such amount shall not limit or otherwise affect the obligations of the
Borrower hereunder or under the Swingline Notes to repay all amounts owed
hereunder and thereunder together with all interest accrued thereon and all
other fees and charges provided herein and therein. Except in the case of
manifest error, the Swingline Loan Account shall be conclusive evidence as to
the amount at any time due to the Agent from the Borrower under the Swingline
Notes.

2.11 Letter of Credit Sub-facility.

2.11a Issuance of Letters of Credit. The Borrower may request the issuance of a
letter of credit (each a “Letter of Credit”) by delivering to the Agent a
completed application and agreement for letters of credit in such form as the
Agent may specify from time to time by no later than 10:00 A.M., Pittsburgh,
Pennsylvania time, at least five (5) Business Days, or such shorter period as
may be agreed to by the Agent, in advance of the proposed date of issuance. Each
Letter of Credit shall be a Standby Letter of Credit and may be denominated in
either Dollars or an Optional Currency. Subject to the terms and conditions
hereof and in reliance on the agreements of the other Banks set forth in this
Section 2.11, the Agent will issue a Letter of Credit provided that each Letter
of Credit shall (A) have a maximum maturity of twenty-four (24) months from the
date of issuance, and (B) in no event expire later than ten (10) Business Days
prior to the Termination Date and providing that in no event shall the Dollar
and Dollar Equivalent amount of Letters of Credit Outstanding exceed, at any one
time, the lesser of (i) $25,000,000 or (ii) the Long Term Revolving Credit
Commitment minus the sum of the Dollar and Dollar Equivalent amounts of all Long
Term Revolving Credit Loans then outstanding and the Dollar and Dollar
Equivalent amounts of Letters of Credit Outstanding.

2.11b Letter of Credit Fees. The Borrower shall pay in Dollars to the Agent for
the ratable account of the Banks a fee (the “Letter of Credit Fee”) equal to the
Applicable Long Term Margin (computed on the basis of a year of 360 days and
actual days elapsed), which fees shall be computed on the daily average Dollar
and Dollar Equivalent amounts of the Letters of Credit Outstanding and shall be
payable quarterly in arrears commencing with the last Business Day of each
March, June, September and December following issuance of each Letter of Credit.
The Borrower shall also pay to the Agent in Dollars for the Agent’s sole account
(i) 1/8 percent (.125%) of the amount of any Letters of Credit Outstanding (the
“Fronting Fee”) quarterly in

-37-



--------------------------------------------------------------------------------



arrears, and (ii) as incurred the Agent’s then current customary fees and
administrative expenses payable with respect to the Letters of Credit as the
Agent may generally charge or incur from time to time in connection with the
issuance, maintenance, modification (if any), assignment or transfer (if any),
negotiation, and administration of Letters of Credit.

2.11c Letter of Credit Fees Upon Default.

      (i) (A) Upon the occurrence of an Event of Default under Section 7.1, and
during the continuance of such Event of Default, or (B) upon the acceleration of
the Bank Indebtedness for any reason hereunder, the Letter of Credit Fee shall
be 2% per annum (200 basis points) in excess of the applicable Letter of Credit
Fee then in effect (the “Default Letter of Credit Fee”).

      (ii) Upon receipt by the Borrower of notice from the Agent of the
occurrence of an Event of Default under Section 7.2 and during the continuance
of such Event of Default, the Default Letter of Credit Fee shall be in effect.

      (iii) The provisions of the immediately preceding items (i) and (ii) to
the contrary notwithstanding, if (A) the Borrower has not given notice to the
Banks of an Event of Default in accordance with the provisions of Section 9.5
and (B) the Banks, after becoming aware of such Event of Default and based on
such Event of Default, wish to impose the Default Letter of Credit Fee in
accordance with either of the preceding items (i) and (ii), such Default Letter
of Credit Fee shall be effective as of the first day on which such Default
Letter of Credit Fee would have been in effect had the Borrower given such
notice in accordance with the provisions of Section 9.5.

2.11d Disbursements, Reimbursement.

      (A) Immediately upon the issuance of each Letter of Credit, each Bank
shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the Agent a participation in such Letter of Credit and each
drawing thereunder in an amount equal to such Bank’s Pro Rata share of the
maximum amount available to be drawn under such Letter of Credit and the amount
of such drawing, respectively.

      (B) In the event of any request for a drawing under a Letter of Credit by
the beneficiary or transferee thereof, the Agent will promptly notify the
Borrower of the amount of such drawing and the date such payment shall be made.
The Borrower shall reimburse (such obligation to reimburse the Agent shall
sometimes be referred to as a “Reimbursement Obligation”) the Agent in Dollars
for any amount paid by the Agent under any Letter of Credit (each such date of a
payment by the Agent under a Letter of Credit, a “Drawing Date”) in an amount
equal to the Dollar Equivalent amount so paid by the Agent. Such Reimbursement
Obligation shall be paid prior to 12:00 Noon, Pittsburgh, Pennsylvania time, on
the Drawing Date. In the event the Borrower fails to reimburse the Agent for the
full Dollar Equivalent amount of any drawing under any Letter of Credit by 12:00
Noon, Pittsburgh, Pennsylvania time, on the Drawing Date, the Agent will
promptly notify each Bank thereof, and the Borrower shall be deemed to have
requested that Long Term Revolving Credit Loans be made by the Banks in

-38-



--------------------------------------------------------------------------------



Dollars under the Base Rate Option to be disbursed on the Drawing Date under
such Letter of Credit, subject to the amount of the unutilized portion of the
Long Term Revolving Credit Commitment and subject to the conditions set forth in
Section 6.1 other than any notice requirements. Any notice given by the Agent
pursuant to this Section 2.11d(B) may be oral if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.

      (C) Each Bank shall upon any notice pursuant to Section 2.11d(B) make
available to the Agent an amount in Dollars in immediately available funds equal
to its Pro Rata share of the Dollar Equivalent amount of the drawing, whereupon
the participating Banks shall (subject to Section 2.11d(D)) each be deemed to
have made a Long Term Revolving Credit Loan in Dollars under the Base Rate
Option to the Borrower in that amount. If any Bank so notified fails to make
available in Dollars to the Agent for the account of the Agent the amount of
such Bank’s Pro Rata share of such Dollar Equivalent amount by no later than
2:00 p.m., Pittsburgh, Pennsylvania time on the Drawing Date, then interest
shall accrue on such Bank’s obligation to make such payment, from the Drawing
Date to the date on which such Bank makes such payment (i) at a rate per annum
equal to the Federal Funds Effective Rate during the first three days following
the Drawing Date and (ii) at a rate per annum equal to the rate applicable to
Long Term Revolving Credit Loans under the Base Rate Option on and after the
fourth day following the Drawing Date. The Agent will promptly give notice of
the occurrence of the Drawing Date to each Bank, but failure of the Agent to
give any such notice on the Drawing Date or in sufficient time to enable any
Bank to effect such payment on such date shall not relieve such Bank from its
obligation under this Section 2.11d(C).

      (D) With respect to any unreimbursed drawing that is not converted into
Long Term Revolving Credit Loans under the Base Rate Option to the Borrower in
whole or in part as contemplated by Section 2.11d(B), because of the Borrower’s
failure to satisfy the conditions set forth in Section 6.1 other than any notice
requirements or for any other reason, the Borrower shall be deemed to have
incurred from the Agent a Letter of Credit Borrowing in Dollars or the Dollar
Equivalent amount of such drawing. Such Letter of Credit Borrowing shall be due
and payable on demand (together with interest) and shall bear interest at the
rate per annum applicable to the Long Term Revolving Credit Loans under the Base
Rate Option as adjusted to reflect the default rate provisions set forth in
Subsection 2.6b. Each Bank’s payment to the Agent pursuant to Section 2.11d(C)
shall be deemed to be a payment in respect of its participation in such Letter
of Credit Borrowing and shall constitute a Participation Advance from such Bank
in satisfaction of its participation obligation under this Section 2.11d. The
provisions of this Subsection (D) are solely for the benefit of the Agent, as
issuer of the Letters of Credit, and shall not be deemed to excuse, waive or
consent to an Event of Default under Section 7.2a arising from an unreimbursed
drawing giving rise to a Participation Advance.

2.11e Repayment of Participation Advances.

      (A) Upon (and only upon) receipt by the Agent for its account of
immediately available funds from the Borrower (i) in reimbursement of any
payment made by the Agent under the Letter of Credit with respect to which any
Bank has made a Participation Advance to the Agent, or (ii) in payment of
interest on such a payment made by the Agent under such a Letter of

-39-



--------------------------------------------------------------------------------



Credit, the Agent will pay to each Bank, in the same funds as those received by
the Agent, the amount of such Bank’s Pro Rata share of such funds, except the
Agent shall retain the amount of the Pro Rata share of such funds of any Bank
that did not make a Participation Advance in respect of such payment by Agent.

      (B) If the Agent is required at any time to return to the Borrower, or to
a trustee, receiver, liquidator, custodian, or any official in any proceeding
described in Section 7.1a, any portion of the payments made by the Borrower to
the Agent pursuant to Section 2.11d(B) in reimbursement of a payment made under
the Letter of Credit or interest or fee thereon, each Bank shall, on demand of
the Agent, forthwith return to the Agent the amount of its Pro Rata share of any
amounts so returned by the Agent plus interest thereon from the date such demand
is made to the date such amounts are returned by such Bank to the Agent, at a
rate per annum equal to the Federal Funds Effective Rate in effect from time to
time.

2.11f Documentation. The Borrower agrees to be bound by the terms of the Agent’s
application and agreement for letters of credit and the Agent’s written
regulations and customary practices relating to letters of credit, though such
interpretation may be different from the Borrower’s own. In the event of a
conflict between such application or agreement and this Agreement, this
Agreement shall govern. It is understood and agreed that, except in the case of
negligence or willful misconduct, the Agent shall not be liable for any error
and/or mistakes, whether of omission or commission, in following the Borrower’s
instructions or those contained in the Letters of Credit or any modifications,
amendments or supplements thereto.

2.11g Determinations to Honor Drawing Requests. In determining whether to honor
any request for drawing under any Letter of Credit by the beneficiary thereof,
the Agent shall be responsible only to determine that the documents and
certificates required to be delivered under such Letter of Credit have been
delivered and that they comply on their face with the requirements of such
Letter of Credit.

2.11h Nature of Participation and Reimbursement Obligations. Each Bank’s
obligation in accordance with this Agreement to make the Long Term Revolving
Credit Loans or Participation Advances, as contemplated by Section 2.11d, as a
result of a drawing under a Letter of Credit, and the obligation of the Borrower
to reimburse the Agent upon a draw under a Letter of Credit, shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Section 2.11 under all circumstances, including the
following circumstances:



        (i) any set-off, counterclaim, recoupment, defense or other right which
such Bank may have against the Agent, the Borrower or any other Person for any
reason whatsoever;           (ii) the failure of the Borrower or any other
Person to comply, in connection with a Letter of Credit Borrowing, with the
conditions set forth in Sections 2.1, 2.3, 2.6, 2.8, 2.9 or 6.1 or as otherwise
set forth in this Agreement for the making of a Long Term Revolving Credit Loan,
it being acknowledged that such conditions are not required for the making of a
Letter of Credit Borrowing and the obligation of the Banks to make

-40-



--------------------------------------------------------------------------------





  Participation Advances under Section 2.11d; provided, however the aggregate
amount thereof shall in no event exceed the unutilized Long Term Revolving
Credit Commitment;           (iii) any lack of validity or enforceability of any
Letter of Credit;           (iv) the existence of any claim, set-off, defense or
other right which the Borrower or any Bank may have at any time against a
beneficiary or any transferee of any Letter of Credit (or any Persons for whom
any such transferee may be acting), the Agent or any Bank or any other Person
or, whether in connection with this Agreement, the transactions contemplated
herein or any unrelated transaction (including any underlying transaction
between the Borrower and the beneficiary for which any Letter of Credit was
procured);           (v) any draft, demand, certificate or other document
presented under any Letter of Credit proving to be forged, fraudulent, invalid
or insufficient in any respect or any statement therein being untrue or
inaccurate in any respect even if the Agent has been notified thereof;    
      (vi) payment by the Agent under any Letter of Credit against presentation
of a demand, draft or certificate or other document which does not comply with
the terms of such Letter of Credit;           (vii) any adverse change in the
business, operations, properties, assets, condition (financial or otherwise) or
prospects of the Borrower;           (viii) any breach of this Agreement or any
other Loan Document by any party thereto;           (ix) the occurrence or
continuance of any proceeding described in Section 7.1a with respect to the
Borrower;           (x) the fact that an Event of Default shall have occurred
and be continuing;           (xi) the fact that the Termination Date shall have
passed or this Agreement or the Commitments hereunder shall have been
terminated; and           (xii) any other circumstance or happening whatsoever,
whether or not similar to any of the foregoing.

2.11i Indemnity. In addition to amounts payable as provided in Section 8.6, the
Borrower hereby agrees to protect, indemnify, pay and save harmless the Agent
from and against any and all claims, demands, liabilities, damages, losses,
costs, charges and expenses (including reasonable fees, expenses and
disbursements of counsel and allocated costs of internal counsel) which the
Agent may incur or be subject to as a consequence, direct or indirect, of (i)
the issuance of any Letter of Credit, other than as a result of (A) negligence
or willful misconduct of

-41-



--------------------------------------------------------------------------------



the Agent as determined by a final judgment of a court of competent jurisdiction
or (B) subject to the following clause (ii), the wrongful dishonor by the Agent
of a proper demand for payment made under any Letter of Credit, or (ii) the
failure of the Agent to honor a drawing under any such Letter of Credit as a
result of any act or omission, whether rightful or wrongful, of any present or
future de jure or de facto United States Governmental Person (all such acts or
omissions herein called “Governmental Acts”).

2.11j Liability for Acts and Omissions. As between the Borrower and the Agent,
the Borrower assumes all risks of the acts and omission of, or misuse of the
Letters of Credit by, the respective beneficiaries of such Letters of Credit. In
furtherance and not in limitation of the foregoing, the Agent shall not be
responsible for: (i) the form, validity, sufficiency, accuracy, genuineness or
legal effect of any document submitted by any party in connection with the
application for an issuance of any such Letter of Credit, even if it should in
fact prove to be in any or all respects invalid, insufficient, inaccurate,
fraudulent or forged; (ii) the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign any such Letter of
Credit or the rights or benefits thereunder or proceeds thereof, in whole or in
part, which may prove to be invalid or ineffective for any reason; (iii) the
failure of the beneficiary of any such Letter of Credit, or any other party to
which such Letter of Credit may be transferred, to comply fully with any
conditions required in order to draw upon such Letter of Credit or any other
claim of the Borrower against any beneficiary of such Letter of Credit, or any
such transferee, or any dispute between or among the Borrower and any
beneficiary of any Letter of Credit or any such transferee; (iv) errors,
omissions, interruptions or delays in transmission or delivery of any messages,
by mail, cable, telegraph, telex or otherwise, whether or not they be in cipher;
(v) errors in interpretation of technical terms; (vi) any loss or delay in the
transmission or otherwise of any document required in order to make a drawing
under any such Letter of Credit or of the proceeds thereof; (vii) the
misapplication by the beneficiary of any such Letter of Credit of the proceeds
of any drawing under such Letter of Credit; or (viii) any consequences arising
from causes beyond the control of the Agent, including any Governmental Acts,
and none of the above shall affect or impair, or prevent the vesting of, any of
the Agent’s rights or powers hereunder. Nothing in the preceding sentence shall
relieve the Agent from liability for the Agent’s negligence or willful
misconduct in connection with actions or omissions described in such clauses
(i) through (viii) of such sentence.

2.12 Method of Disbursements and Payments. All Disbursements under the Loans
shall be made by the Agent (i) making a wire transfer of such funds to the
account designated in the Borrower’s Request for Disbursement in Dollars or the
Optional Currency, as applicable or (ii) transferring such funds into such
accounts maintained with the Agent designated in the Borrower’s Request for
Disbursement. All payments of principal, interest or other costs relating to the
Loans, the Agent’s Fee, the Bid Rate Administration Fee, the Letter of Credit
Fee, the Fronting Fee, the Optional Currency Fee and the Facility Fee shall be
made by the Borrower to the Agent at the Agent’s principal office or at such
location as the Agent may direct by 12:00 Noon (Pittsburgh, Pennsylvania time)
on the due date. All funds shall be immediately available funds when either
transferred via wire transfer into the account designated by the Borrower or
delivered by the Borrower to the Agent. Except as otherwise provided herein,
interest on the principal amount of each Loan made in an Optional Currency shall
be paid by the Borrower in such Optional Currency.

-42-



--------------------------------------------------------------------------------



2.13 Interest Payment Dates. Interest due on all outstanding Long Term Revolving
Credit Loans, Short Term Revolving Credit Loans and Bid Rate Loans hereunder
shall be payable in arrears: (i) with respect to each Base Rate Segment, (A) on
the last Business Day of each March, June, September and December, (B) at
maturity whether by acceleration or otherwise and (C) after maturity, on demand
until paid in full; (ii) with respect to each Euro-Rate Segment, (A) on the last
day of each Euro-Rate Interest Period (provided, however, if the Interest Period
chosen for any Euro-Rate Segment exceeds three (3) months, interest on that
Euro-Rate Segment shall be due and payable every three (3) months during such
Interest Period and on the last day of such Interest Period), (B) at maturity,
whether by acceleration or otherwise, (C) on the Termination Date or the Payment
Date, as applicable, including amounts, if any, due pursuant to Section 2.7e
hereof and (D) after maturity, on demand until paid in full; and (iii) with
respect to each Bid Rate Loan, (A) on the last day of the Bid Rate Interest
Period (provided, however, if the Interest Period chosen for any Bid Rate Loan
exceeds ninety (90) days, interest on that Bid Rate Loan shall be due and
payable every ninety (90) days during such Interest Period), (B) at maturity,
whether by acceleration or otherwise and (C) after maturity, on demand until
paid in full.

2.14 Calculation of Interest and Facility Fee . The interest rate calculated
pursuant to the Base Rate Option shall be calculated on the basis of the actual
number of days elapsed using (i) a year of 365-366 days if the Base Rate is
calculated utilizing the Prime Rate or (ii) a year of 360 days if the Base Rate
is calculated utilizing the Federal Funds Effective Rate, as the case may be.
The interest rate calculated pursuant to the Euro-Rate Option and Bid Rate
Option and the Facility Fee shall be calculated on the basis of the actual
number of days elapsed using a year of 360 days; provided that, for Loans made
in an Optional Currency for which a 365-day basis is the only market practice
available to the Agent, such rate shall be calculated on the basis of a year of
365 or 366 days, as the case may be, for the actual days elapsed

2.15 Loan Account. The Agent shall open and maintain on its books a Loan Account
in the name of the Borrower, with respect to Disbursements made, repayments, the
computation and payment of interest, the Facility Fee, the Agent’s Fee, the Bid
Rate Administration Fee, the Letter of Credit Fee, the Fronting Fee, the
Optional Currency Fee and the computation of other amounts due and sums paid to
the Banks and the Agent pursuant to this Article II. Except in the case of
manifest error in computation, such Loan Account shall be conclusive and binding
on the Borrower as to the amount at any time due to the Banks and the Agent from
the Borrower pursuant to this Article II.

2.16 Fees.

2.16a Agent’s Fee. The Borrower shall pay to the Agent the Agent’s Fee in
accordance with the term’s of the Agent’s Letter. Any accrued and unpaid Agent’s
Fees under the Original Credit Agreement existing on the Restatement Closing
Date shall be due and payable on the Restatement Closing Date.

2.16b Facility Fee. The Borrower shall pay to the Agent, for the benefit of the
Banks, (i) on September 30, 2000, and quarterly in arrears thereafter on the
last day of each March, June,

-43-



--------------------------------------------------------------------------------



September and December prior to the Termination Date, and on the Termination
Date, the Facility Fee at the Long Term Facility Fee Rate on the entire amount
of the Long Term Revolving Credit Commitment and (ii) on September 30, 2000, and
on the last day of each March, June, September and December prior to the
Maturity Date and on the Maturity Date, the Facility Fee at the Short Term
Facility Fee Rate on the entire amount of the Short Term Revolving Credit
Commitment. The first payment hereunder shall be only for the actual number of
days elapsed between the Restatement Closing Date and September 30, 2000. Any
accrued and unpaid Facility Fees under the Original Credit Agreement existing on
the Restatement Closing Date shall be due and payable on the Restatement Closing
Date.

2.16c Bid Rate Administration Fee. The Borrower shall pay to the Agent
simultaneously with each Bid Rate Loan Request made pursuant to item (i) of
Section 2.5d, a Bid Rate Administration Fee. Each Bid Rate Administration Fee
shall be for the Agent’s own account. Any accrued and unpaid Bid Rate
Administration Fees under the Original Credit Agreement existing on the
Restatement Closing Date shall be due and payable on the Restatement Closing
Date.

2.16d Letter of Credit Fee and Fronting Fee. The Borrower shall pay to the
Agent, from time to time, for the benefit of the Banks, the Letter of Credit Fee
as set forth in Section 2.11b. The Borrower shall pay to the Agent, from time to
time, for its sole account, the Fronting Fee as set forth in Section 2.11b. Any
accrued and unpaid Letter of Credit Fees and Fronting Fees under the Original
Credit Agreement existing on the Restatement Closing Date shall be due and
payable on the Restatement Closing Date.

2.16e Optional Currency Fee. The Borrower shall pay to the Agent in Dollars for
its sole account the customary fees of the Agent then in effect and its
administrative expenses payable with respect to Long Term Revolving Credit Loans
denominated in an Optional Currency or Letters of Credit issued in an Optional
Currency as the Agent may generally charge or incur in connection with the
funding, maintenance, modification (if any), assignment or transfer (if any),
negotiation, and administration of Long Term Revolving Credit Loans denominated
in an Optional Currency or Letters of Credit issued in an Optional Currency (the
“Optional Currency Fee"). Any accrued and unpaid Optional Currency Fees under
the Original Credit Agreement existing on the Restatement Closing Date shall be
due and payable on the Restatement Closing Date.

2.17 Currency Repayments. Notwithstanding anything contained herein to the
contrary, the entire amount of principal of and interest on any Loan made in an
Optional Currency shall be repaid in the same Optional Currency in which such
Loan was made, provided, however, that if it is impossible or illegal for the
Borrower to effect payment of a Loan in the Optional Currency in which such Loan
was made, or if the Borrower defaults in its obligations to do so, the Required
Banks may at their option permit such payment to be made (i) at and to a
different location, subsidiary, affiliate or correspondent of the Agent, or
(ii) in the Equivalent Amount of Dollars or (iii) in an Equivalent Amount of
such other currency (freely convertible into Dollars) as the Required Banks may
solely at their option designate. Upon any events described in (i) through
(iii) of the preceding sentence, the Borrower shall make such payment and the
Borrower agrees to hold each Bank harmless from and against any loss incurred by
any

-44-



--------------------------------------------------------------------------------



Bank arising from the cost to such Bank of any premium, any costs of exchange,
the cost of hedging and covering the Optional Currency in which such Loan was
originally made, and from any change in the value of Dollars, or such other
currency, in relation to the Optional Currency that was due and owing. Such loss
shall be calculated for the period commencing with the first day of the Interest
Period for such Loan and continuing through the date of payment thereof. Without
prejudice to the survival of any other agreement of the Borrower hereunder, the
Borrower’s obligations under this Section 2.17 shall survive termination of this
Agreement.

2.18 Optional Currency Amounts. Notwithstanding anything contained herein to the
contrary, the Agent may, with respect to notices by the Borrower for Loans in an
Optional Currency or voluntary prepayments of less than the full amount of an
Optional Currency Disbursement, engage in reasonable rounding of the Optional
Currency amounts requested to be loaned or repaid; and, in such event, the Agent
shall promptly notify the Borrower and the Banks of such rounded amounts and the
Borrower’s request or notice shall thereby be deemed to reflect such rounded
amounts.

2.19 Currency Fluctuations. If on any Computation Date (a) the sum of the Dollar
Equivalent amount of the Long Term Revolving Credit Loans denominated in an
Optional Currency is greater than $100,000,000, (b) the sum of the Dollar
Equivalent amount of the Letters of Credit Outstanding issued in an Optional
Currency is greater than $25,000,000 or (c) the sum of the Dollar Equivalent of
all Long Term Revolving Credit Loans and all Letters of Credit Outstanding is
greater than the Long Term Revolving Credit Commitment, as a result of a change
in exchange rates between one (1) or more Optional Currencies and Dollars, then
the Agent shall notify the Borrower of the same. Within one (1) Business Day
after receiving such notice, the Borrower shall pay or prepay (subject to the
Borrower’s indemnity obligations under this Agreement) Long Term Revolving
Credit Loans denominated in an Optional Currency and Letters of Credit issued in
an Optional Currency in amounts such that (x) the sum of the Dollar Equivalent
amount of the Long Term Revolving Credit Loans denominated in an Optional
Currency shall not exceed $100,000,000, (y) the sum of the Dollar Equivalent
amount of the Letters of Credit Outstanding issued in an Optional Currency shall
not exceed $25,000,000 and (z) the sum of the Dollar Equivalent of all Long Term
Revolving Credit Loans and all Letters of Credit Outstanding does not exceed the
Long Term Revolving Credit Commitment, all after giving effect to such payments
or prepayments

2.20 Interbank Market Presumption. For all purposes of this Agreement and each
Note with respect to any aspects of the Euro-Rate, any Loan under the Euro-Rate
Option or any Optional Currency Loan, each Bank and the Agent shall be presumed
to have obtained rates, funding, currencies, deposits, and the like in the
applicable interbank market regardless whether it did so or not; and, each
Bank’s and the Agent’s determination of amounts payable under, and actions
required or authorized by this Agreement shall be calculated, at each Bank’s and
the Agent’s option, as though each Bank and the Agent funded each Segment of
Loans under the Euro-Rate Option through the purchase of deposits of the types
and maturities corresponding to the deposits used as a reference in accordance
with the terms hereof in determining the Euro-Rate applicable to such Loans,
whether in fact that is the case.

2.21 Taxes.

-45-



--------------------------------------------------------------------------------



2.21a No Deductions. All payments made by the Borrower hereunder and under each
Note shall be made free and clear of and without deduction for any present or
future taxes, levies, imposts, deductions, charges, or withholdings, and all
liabilities with respect thereto, excluding taxes imposed on the net income of
any Bank and all income and franchise taxes applicable to any Bank organized and
existing under the United States or any state thereof (all such non-excluded
taxes, levies, imposts, deductions, charges, withholdings, and liabilities being
hereinafter referred to as “Taxes”). If the Borrower shall be required by Law to
deduct any Taxes from or in respect of any sum payable hereunder or under any
Note, (i) the sum payable shall be increased as may be necessary so that after
making all required deductions (including deductions applicable to additional
sums payable under this Section 2.20a) each Bank receives an amount equal to the
sum it would have received had no such deductions been made, (ii) the Borrower
shall make such deductions and (iii) the Borrower shall timely pay the full
amount deducted to the relevant tax authority or other authority in accordance
with applicable law.

2.21b Stamp Taxes. In addition, the Borrower agrees to pay any present or future
stamp or documentary taxes or any other excise or property taxes, charges, or
similar levies which arise from any payment made hereunder or from the
execution, delivery, or registration of, or otherwise with respect to, this
Agreement or any Note (hereinafter referred to as “Other Taxes”).

2.21c Indemnification for Taxes Paid by a Bank. The Borrower shall indemnify
each Bank for the full amount of Taxes or Other Taxes (including without
limitation, any Taxes or Other Taxes imposed by any jurisdiction on amounts
payable under this Section 2.20c) paid by any Bank and any liability (including
penalties, interest, and expenses) arising therefrom or with respect thereto,
whether or not such Taxes or Other Taxes were correctly or legally asserted.
This indemnification shall be made within thirty (30) days from the date a Bank
makes written demand therefor.

2.21d Certificate. Within 30 days after the date of any payment of any Taxes by
the Borrower, the Borrower shall furnish to each Bank, at its address referred
to herein, the original or a certified copy of a receipt evidencing payment
thereof. If no Taxes are payable in respect of any payment by the Borrower, the
Borrower shall, if so requested by a Bank, provide a certificate of an officer
of the Borrower to that effect.

2.21e Survival. Without prejudice to the survival of any other agreement of the
Borrower hereunder, the agreements and obligations of the Borrower contained in
this Section 2.20 shall survive the payment in full of principal and interest
hereunder and under any instrument delivered hereunder.

2.22 Judgment Currency.

2.22a Currency Conversion Procedures for Judgments. If for the purposes of
obtaining judgment in any court it is necessary to convert a sum due hereunder
or under a Note in any currency (the “Original Currency”) into another currency
(the “Other Currency”), the parties hereby agree, to the fullest extent
permitted by Law, that the rate of exchange used shall be that at which in
accordance with normal banking procedures each Bank could purchase the

-46-



--------------------------------------------------------------------------------



Original Currency with the Other Currency after any premium and costs of
exchange on the Business Day preceding that on which final judgment is given.

2.22b Indemnity in Certain Events. The obligation of the Borrower in respect of
any sum due from the Borrower to any Bank hereunder shall, notwithstanding any
judgment in an Other Currency, whether pursuant to a judgment or otherwise, be
discharged only to the extent that, on the Business Day following receipt by any
Bank of any sum adjudged to be so due in such Other Currency, such Bank may in
accordance with normal banking procedures purchase the Original Currency with
such Other Currency. If the amount of the Original Currency so purchased is less
than the sum originally due to such Bank in the Original Currency, the Borrower
agrees, as a separate obligation and notwithstanding any such judgment or
payment, to indemnify such Bank against such loss.

ARTICLE III. REPRESENTATIONS AND WARRANTIES.

      To induce the Agent and the Banks to enter into this Agreement and to make
the Loans, and to issue, renew or extend the Letters of Credit, herein provided
for, the Borrower represents and warrants to the Agent and the Banks that:

3.1 Corporate Existence.

3.1a The Borrower’s Corporate Existence. The Borrower is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Delaware and it is duly qualified and in good standing as a foreign corporation,
authorized to do business in each jurisdiction where, because of the nature of
its activities or properties, such qualification is required.

3.1b Subsidiaries’ Corporate Existence. Each Subsidiary, is a corporation,
partnership, limited liability company or business trust duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation, is qualified or licensed as a foreign corporation partnership,
limited liability company or business trust authorized to do business in all
jurisdictions in which the character of the properties owned or the nature of
the activities conducted makes such qualification or licensing necessary, and
has all requisite power and authority to own and operate its properties and to
carry on its business as now conducted. All of the issued and outstanding shares
of Capital Stock of each Subsidiary are validly issued and outstanding and fully
paid and nonassessable.

3.2 Corporate Authority. The Borrower is duly authorized to execute and deliver
this Agreement and the Notes; all necessary corporate action to authorize the
execution and delivery of this Agreement and the Notes has been properly taken;
and it is and will continue to be duly authorized to borrow hereunder and to
execute and deliver the Notes and to perform all of the other terms and
provisions of this Agreement.

3.3 Validity of this Agreement and the Notes. The execution and delivery of this
Agreement does not, and the borrowings under this Agreement, the execution and
delivery of the Notes with respect thereto, and the performance by the Borrower
of its obligations under this

-47-



--------------------------------------------------------------------------------



Agreement and the Notes will not contravene any provision of law, of the
Borrower’s Restated Certificate of Incorporation or Bylaws, or the provisions of
any agreement to which the Borrower is a party or by which the Borrower is
bound; this Agreement constitutes the legal, valid and binding obligation of the
Borrower enforceable in accordance with its terms; and the Notes, when duly
executed on behalf of the Borrower and delivered in accordance with this
Agreement will constitute the legal, valid and binding obligations of the
Borrower enforceable in accordance with their respective terms.

3.4 Financial Statements. Copies of the Borrower’s consolidated audited
financial statements as at December 31, 1999, certified by independent certified
public accountants and prepared in conformity with GAAP applied on a basis
consistent with that of the preceding fiscal year and period, and its unaudited
consolidated financial statement as at March 31, 2000, have been furnished to
each of the Banks, and each statement presents fairly (a) the consolidated
financial condition of the Borrower and its Subsidiaries as at such dates and
the results of their operations for the period then ended and (b) transactions
in its Consolidated stockholders’ equity accounts, including changes in net
unrealized appreciation for the period then ended. There are no material
liabilities, direct or indirect, fixed or contingent, of the Borrower or its
Subsidiaries as of December 31, 1999 which are not reflected therein or noted
thereon. Since December 31, 1999, there has been no material adverse change in
the financial condition of the Borrower.

3.5 Litigation; Title to Properties. Except as set forth in Forms 10-K, 10-Q,
8-K or S-4 most recently filed with the SEC and the Disclosure Letter, to the
Borrower’s knowledge, after diligent inquiry, there is no litigation or
governmental proceedings pending or threatened against the Borrower or any
Subsidiary the results of which might materially affect the Borrower’s or such
Subsidiary’s financial condition or operations. The Borrower and each Subsidiary
has good title to its respective properties and assets except for defects in
title which taken as a whole are not material to the Borrower or the Subsidiary.
Other than any liability provided for or disclosed in this Section 3.5 or in the
financial statements referred to in Section 3.4, neither the Borrower nor any
Subsidiary has any material contingent liabilities.

3.6 Encumbrances. None of the assets of the Borrower or any Subsidiary is
subject to any Encumbrance, except for (a) current taxes not delinquent and (b)
such mortgages, security interests and Encumbrances which are listed on
Schedule 3.6 hereto or permitted pursuant to Section 5.3 hereof.

3.7 ERISA Compliance. The Borrower and each ERISA Affiliate is in compliance
with the provisions of ERISA relating to minimum funding requirements. Neither
the Borrower nor any ERISA Affiliate has incurred any liability to the PBGC with
respect to any Plan. To the best of the Borrower’s knowledge, all Plans and
trusts maintained by the Borrower and its ERISA Affiliates are intended to
qualify under Code Section 401(a) and Code Section 501(a) and to the best of the
Borrower’s knowledge, no event has occurred which would cause them not to
qualify. To the best of the Borrower’s knowledge, all Plans have been maintained
in compliance with the requirements of ERISA and the Code.

3.8 Tax Returns and Payments. The Borrower and its Subsidiaries have filed all
tax returns required by law to be filed and have paid all taxes, assessments and
other governmental

-48-



--------------------------------------------------------------------------------



charges levied upon the Borrower and its Subsidiaries or any of their respective
properties, assets, income or franchises which are due and payable other than
(a) those presently payable without penalty or interest or (b) those which are
deemed by it to be unlawful or excessive in whole or in part and which are being
contested or will be in a timely manner contested in good faith by appropriate
proceedings or (c) those which would not, in the aggregate, have a Material
Adverse Effect on the financial condition, business operations or assets of the
Borrower and its Subsidiaries; and as to which the Borrower or the affected
Subsidiary shall have set aside on its books reserves for such claim as are
determined to be adequate by application of GAAP consistently applied. The
Borrower has disclosed all disputed items on tax returns filed by the Borrower
or any of its Subsidiaries which, if settled adversely to the Borrower or the
affected Subsidiary, would have a Material Adverse Effect upon the financial
condition, business operations or assets of the Borrower and its Subsidiaries.
The Internal Revenue Service has examined and settled the Federal income tax
liability of the affiliated group of companies, including that of the Borrower
and its domestic Subsidiaries, for all taxable years up to and including the
taxable year ended December 31, 1995. The charges, accruals and reserves on the
books of the affiliated group of companies, including the Borrower and its
Subsidiaries, in respect of Federal and state income taxes for all fiscal
periods to date are adequate, and the Borrower knows of no unpaid assessments
for additional Federal or state income taxes for any such fiscal period or any
basis therefor.

3.9 Regulations T, U and X, Ineligible Securities. The Borrower’s execution and
delivery of this Agreement and the Notes do not directly or indirectly violate
or result in a violation of Regulations T, U and X of the Board of Governors of
the Federal Reserve System. The Borrower is not engaged in the business of
purchasing or selling Margin Stock or extending credit to others for the purpose
of purchasing or carrying Margin Stock and no part of the proceeds of any
borrowing hereunder will be used to purchase or carry any Margin Stock or for
any other purpose which would violate any of the regulations of such Board of
Governors.

3.10 Investment Company Act; Public Utilities Holding Company Act. The Borrower
is not an “investment company” as that term is defined in the Investment Company
Act of 1940, as amended from time to time. The Borrower is not a “holding
company”, or a “subsidiary company” of a “holding company”, or an “affiliate” of
a “holding company” within the meaning of the Public Utility Holding Company Act
of 1935, as amended.

3.11 Environmental Matters. To the Borrower’s knowledge, except as set forth in
the Forms 10-K, 10-Q, 8-K or S-4 most recently filed by the Borrower with the
SEC, the Borrower and its Subsidiaries are in material compliance with all
Environmental Laws.

3.12 No Restrictions. Neither the execution and delivery of this Agreement, the
Notes and the other Loan Documents to which it is or will become a party, the
consummation of the transactions herein contemplated nor compliance with the
terms and provisions hereof or of the Notes, will conflict with or result in a
breach of any of the terms, conditions or provisions of the certificate of
incorporation or the by-laws of the Borrower or of any law or of any regulation,
order, writ, injunction or decree of any court or governmental agency or of any
agreement, indenture or other instrument to which the Borrower is a party or by
which any of them is bound or to which it is subject, or constitute a default
thereunder or result in the creation or imposition

-49-



--------------------------------------------------------------------------------



of any Encumbrance of any nature whatsoever upon any of the property or assets
of the Borrower pursuant to the terms of any agreement, indenture or other
instrument.

3.13 Compliance with Applicable Laws. The Borrower and each Subsidiary, to the
best of the Borrower’s knowledge, (i) is not in default with respect to any
order, writ, injunction or decree of any court or of any Federal, state,
municipal or other Governmental Person; and (ii) is substantially complying with
all applicable statutes and regulations of each Governmental Person having
jurisdiction over its activities; except for those orders, writs, injunctions,
decrees, statutes and regulations, non-compliance with which would not
reasonably be likely to have a Material Adverse Effect.

3.14 Governmental Approval. No order, authorization, consent, license,
validation or approval of, or notice to, filing, recording, or registration
with, any Governmental Person, or exemption by any Governmental Person, is
required to authorize, or is required in connection with, (i) the execution,
delivery and performance of this Agreement or the Notes or (ii) the legality,
binding effect or enforceability of this Agreement or the Notes.

3.15 No Event of Default; Compliance with Instruments. No event has occurred and
is continuing and no condition exists or will exist after giving effect to the
borrowings to be made on the Restatement Closing Date under the Loan Documents
which constitutes an Event of Default. The Borrower is not in violation of
(i) any term of its certificate of incorporation, by-laws or other
organizational documents or (ii) any material agreement or instrument to which
it is a party or by which it or any of its properties may be subject or bound
where such violation would be reasonably likely to have a Material Adverse
Effect.

3.16 Employment Matters. The Borrower and each Subsidiary are in compliance with
all employee benefit plans, employment agreements, collective bargaining
agreements and labor contracts and all applicable federal, state and local labor
and employment laws including, but not limited to, those related to equal
employment opportunity and affirmative action, labor relations, minimum wage,
overtime, child labor, medical insurance continuation, worker adjustment and
relocation notices, immigration controls and worker and unemployment
compensation, except where the failure to comply would not be reasonably likely
to have a Material Adverse Effect. There are no outstanding grievances,
arbitration awards or appeals therefrom arising out of the several agreements
referred to above or current or, to the knowledge of the Borrower, threatened
strikes, picketing, handbilling or other work stoppages or slowdowns at
facilities of the Borrower or any Subsidiary which in any case would reasonably
be likely to have a Material Adverse Effect. All payments due from the Borrower
or any Subsidiary on account of employee health and welfare insurance which
could reasonably be expected to have a Material Adverse Effect if not paid have
been paid or accrued as a liability on the books of the Borrower or such
Subsidiary.

3.17 Patents, Trademarks, Copyrights, Licenses, Etc. The Borrower and each other
Subsidiary of the Borrower owns or possesses all the material patents,
trademarks, service marks, trade names, copyrights, licenses, registrations,
franchises, permits and rights necessary to own and operate its properties and
to carry on its business as presently conducted and planned to be conducted by
the Borrower, without known alleged or actual conflict with the rights of
others, which conflict would be reasonably likely to result in a Material
Adverse Effect.

-50-



--------------------------------------------------------------------------------



3.18 Year 2000 Problem. The Borrower and each Subsidiary have reviewed areas
within their respective businesses and operations which have been, or could be,
adversely affected by, and have developed or are developing a program to address
on a timely basis, the risk that certain computer applications used by the
Borrower or its Subsidiaries may be unable to recognize and perform properly
date-sensitive functions involving certain dates prior to and after December 31,
1999 (the “Year 2000 Problem”). The Year 2000 Problem has not resulted in, and
will not be reasonably likely to result in, a Material Adverse Effect.

3.19 Solvency. On the Restatement Closing Date, and on each date of a
Disbursement or the issuance, renewal or extension of a Letter of Credit, the
Borrower is, on a Consolidated basis, Solvent.

3.20 Material Contracts; Burdensome Restrictions. All material contracts
relating to the business operations of the Borrower and each Subsidiary are
valid, binding and enforceable upon such Person and each of the other parties
thereto in accordance with their respective terms, and there is no default
thereunder with respect to the Borrower or Subsidiary party thereto which would
be reasonably likely to have a Material Adverse Effect, and there is no default
thereunder, to the Borrower’s knowledge, with respect to parties other than the
Borrower or Subsidiary party thereto which would be reasonably likely to have a
Material Adverse Effect. No contract, lease, agreement or other instrument to
which the Borrower or any Subsidiary is a party or is bound and no provision of
any applicable Law or governmental regulation would reasonably be expected to
have a Material Adverse Effect.

3.21 Disclosure. Neither this Agreement nor any other document, certificate or
statement furnished to the Banks by or on behalf of the Borrower pursuant to
this Agreement contains any untrue statement of a material fact or omits to
state a material fact necessary in order to make the statements contained herein
and therein not misleading. There is no fact known to the Borrower which
materially and adversely affects or in the future may (so far as the Borrower
now foresees) materially and adversely affect the business, operations, affairs,
condition, prospects, properties or assets of the Borrower or any of its
Subsidiaries which has not been set forth in this Agreement or in the other
documents, certificates and statements (financial or otherwise) furnished to the
Banks by or on behalf of the Borrower prior to or on the Restatement Closing
Date.

ARTICLE IV. AFFIRMATIVE COVENANTS.

      From the Restatement Closing Date and thereafter until the termination of
the Long Term Revolving Credit Commitment and the Short Term Revolving Credit
Commitment and until the Notes and the other liabilities of the Borrower
hereunder are paid in full, the Borrower agrees that:

4.1 Use of Proceeds. Proceeds of the Loans will be used by the Borrower for
general corporate purposes, including the repurchase of the Borrower’s Capital
Stock; provided, however, the proceeds of Loans may not be used to fund in whole
or in part any acquisition of or merger with another Person, which is contested
by such Person and which has not been approved by

-51-



--------------------------------------------------------------------------------



such Person’s board of directors or other governing body; and provided, further,
that should all or any part of the Loans be deemed to be a “purpose loan” which
is “directly or indirectly secured” (as those terms are defined in Regulation U
of the Board of Governors of the Federal Reserve System) by Margin Stock, no
proceeds of the Loans may be used for the purchase or carrying of any Margin
Stock which would cause the Loans then outstanding to be in violation of
Regulation U of the Board of Governors of the Federal Reserve System as the same
is now in effect or may hereafter be amended.

4.2 Furnishing Information.

4.2a Quarterly Reports. The Borrower will furnish to each of the Banks, as soon
as practicable but in any event within sixty (60) days after the end of each
Fiscal Quarter its Form 10-Q filed with the SEC. Each such report shall be
certified, subject to ordinary and usual year end adjustments, as true, complete
and correct pursuant to a Compliance Certificate substantially in the form of
Exhibit “F” hereto.

4.2b Annual Report. The Borrower will furnish to each of the Banks, as soon as
practicable but in any event within ninety (90) days after the end of each
Fiscal Year, a copy of its Form 10-K filed with the SEC including therein its
Consolidated financial statements certified without qualification by a
nationally recognized independent public accountant selected by the Borrower.
Such annual audited financial statements shall be certified as true, complete
and correct pursuant to the Compliance Certificate, substantially in the form of
Exhibit “F” hereto.

      In addition, the Borrower will cause to be delivered to each of the Banks
a statement by the independent certified public accountants made in connection
with the preparation of the annual audited consolidated financial statements of
the Borrower and its Subsidiaries stating (i) that the examination has included
a review of the terms of the Agreement and the Notes, (ii) whether their
examination has disclosed the existence, during the Fiscal Year covered by such
financial statements, of any condition or event which constitutes an Event of
Default hereunder, or under any of the instruments, as executed, annexed as
exhibits hereto, or which, after notice or the lapse of time or both, would
constitute an Event of Default, and, if their examination has disclosed such an
event or condition, specifying the nature and period of existence thereof, and
(iii) that they have examined such Compliance Certificate delivered pursuant to
the foregoing paragraph and confirm the computations set forth therein.

4.2c General Information. The Borrower will deliver to the Banks such additional
financial statements, reports and other information (which shall include,
without limitation, any commercial paper dealer arrangements, any note purchase
agreements or private placements or documents equivalent thereto and all regular
and periodic reports filed with the SEC) as the Agent shall reasonably request.
Borrower shall also deliver to the Agent, within ten (10) days of the receipt of
the same, any reports, including management letters, submitted to the Borrower
by an independent certified public accountant in connection with any annual,
interim or special audit. Further, Borrower will maintain, and will cause its
Subsidiaries to maintain, proper books of record and account in accordance with
sound accounting practice in which full, true and correct entries shall be made
of all of their respective properties and assets and their respective dealings
and business affairs. Borrower will permit, and will cause its Subsidiaries to
permit,

-52-



--------------------------------------------------------------------------------



each of the Banks to have access, at any time and from time to time, upon
reasonable notice and during normal business hours to visit any of their
respective properties, to examine any of their respective books of record and
account and such reports and returns as Borrower or any of its Subsidiaries may
file with any governmental department or agency, and to discuss any of
Borrower’s or any Subsidiary’s affairs and accounts with, and be advised about
them by, the officers of Borrower or the Subsidiary as the case may be.

4.3 Preservation of Existence. At its own cost and expense, the Borrower will
do, and subject to the provisions of Section 5.4 hereof, the Borrower will cause
its Subsidiaries to do, all things necessary to preserve and keep in full force
and effect their respective existence and qualification under the laws of the
jurisdictions of their respective organization, except that the corporate
existence of any Subsidiary may be terminated, or any of its rights or
franchises abandoned if, in the good faith judgment of the Board of Directors of
the Borrower, such termination or abandonment is in the best interest of the
Borrower and is not disadvantageous to the Banks. Further, the Borrower will
substantially comply, and will cause each Subsidiary incorporated or formed in
the United States of America to substantially comply, with all applicable laws,
statutes and regulations of the United States of America and of any state or
municipality, or of any agency or department of any of the above in respect of
the conduct of their respective businesses. The Borrower will further cause any
Subsidiary not incorporated or formed in the United States of America to comply,
in all material respects, with all laws, statutes and regulations of the nation
in which such Subsidiary is incorporated or formed or any nation which, due to
the nature of its business, is subject to the laws of or of any region, state or
municipality or of any agency or department of any of the foregoing in respect
to the conduct of such Subsidiary’s Business.

4.4 Payment of Taxes and Fees. The Borrower will promptly pay, and discharge,
and the Borrower will cause each Subsidiary to promptly pay and discharge, all
taxes, assessments and governmental charges and levies upon them or upon any of
their respective income, profits or property; provided, however, that, for
purposes of this Agreement, the Borrower or the affected Subsidiary shall not be
required to pay any tax, assessment, charge or levy (a) which it deems to be
unlawful or excessive in whole or in part and the payment of which is being
contested, or will be in a timely manner contested, in good faith by appropriate
proceedings, and (b) as to which the Borrower or the affected Subsidiary shall
have set aside on its books reserves for such claim as are determined to be
adequate by the application of generally accepted accounting principles
consistently applied.

4.5 Insurance. The Borrower will keep and maintain, and the Borrower will cause
each Subsidiary to keep and maintain, insurance with responsible insurance
companies, satisfactory to the Agent, on such of their respective properties, in
such amounts and against such risks as is customarily maintained by similar
businesses similarly situated and owning, leasing or operating similar
properties. The Borrower will furnish to the Agent on December 31 of each year
during the term hereof a certificate of the Authorized Officer of the Borrower
certifying that such insurance is in force, is adequate in nature and amount and
complies with the Borrower’s and each Subsidiary’s obligations under this
Section 4.5.

-53-



--------------------------------------------------------------------------------



4.6 ERISA Reports. The Borrower will (a) notify the Agent as soon as possible,
and in any event no later than the date notification is sent to the PBGC, of any
Reportable Event and action which is proposed to be taken with respect thereto,
(b) send to the Agent, if so requested by the Agent, copies of each annual and
other report with respect to each Plan filed with the United States Secretary of
Labor or the PBGC, (c) send to the Agent, concurrent with the filing thereof, a
copy of any request to United States Secretary of the Treasury for a waiver or
variance of the minimum funding standards of Section 302 of ERISA and
Section 412 of the Code with respect to any Plan, (d) send to the Agent,
promptly, but in any event within ten (10) calendar days after the date
notification is sent to the PBGC, a copy of any notice of failure to make a
required installment or other payment, and (e) send to the Agent promptly after
receipt thereof, a copy of any notice the Borrower or any ERISA Affiliate may
receive from the PBGC relating to the intention of the PBGC (i) to terminate any
Plan, (ii) to appoint a trustee to administer any such Plan or (iii) to assess
withdrawal liability.

4.7 Environmental Matters. The Borrower shall and the Borrower shall cause each
Subsidiary to:



        (i) comply in all material respects with all Environmental Laws;    
      (ii) not place or permit to be placed any Hazardous Substances on any of
its business premises except as allowed pursuant to Environmental Law;    
      (iii) employ appropriate technology as the Borrower determines is
reasonably necessary to comply with Environmental Law;           (iv) dispose of
any and all Hazardous Substances only at facilities and with carriers that
maintain valid permits under applicable Environmental Law;           (v) defend
and indemnify the Banks and the Agent and hold the Banks and the Agent harmless
from and against all loss, liability, damage and expense, claims, costs, fines,
penalties, including any interest, assessments or attorney’s fees, suffered or
incurred by the Agent or any Bank, which arise, result from or in any way relate
to a breach or violation of any Environmental Law by the Borrower or any
Subsidiary or any Person acting for or on behalf of the Borrower or any
Subsidiary. The Borrower’s and the Subsidiaries’ obligation hereunder shall
survive the termination of this Agreement; and           (vi) provide to the
Agent for redistribution to the Banks, notice of: (A) any material reportable
Release of Hazardous Substances; (B) any notification that Borrower or any
Subsidiary is alleged to be a “potentially responsible party” under any
Environmental Law; or (C) with respect to Borrower’s operations, any material
noncompliance with the Environmental Law; provided the actions referred to in
(A), (B) or (C) immediately above might materially affect the Borrower’s
financial condition or operations. Such notice shall be given within a
reasonable period after an Authorized Officer receives knowledge of such Release
or noncompliance.

-54-



--------------------------------------------------------------------------------



4.8 Senior Debt Status. The Bank Indebtedness shall rank at least pari passu in
priority of payment with all other Indebtedness of the Borrower, except
Indebtedness of the Borrower secured by Encumbrances pursuant to Section 5.3.

4.9 Y2K Preparedness. The Borrower shall cause its Subsidiaries to take all
commercially reasonable action necessary and appropriate so that they shall have
developed all programs necessary to address, on a timely basis, the Year 2000
Problem as it affects their respective accounting, information services, sales
and manufacturing operations.

ARTICLE V. NEGATIVE COVENANTS.

      From the Restatement Closing Date and thereafter until the later of the
termination of the Long Term Revolving Credit Commitment, the Short Term
Revolving Credit Commitment and the payment in full of the Bank Indebtedness and
the other liabilities of the Borrower hereunder, the Borrower agrees that:

5.1 Percentage of Consolidated Indebtedness to Consolidated Capitalization. The
Borrower shall not, at any time, allow its Consolidated Indebtedness to be
greater than: (a) from the Restatement Closing Date through December 31, 2000,
sixty-five percent (65%) of the sum of (i) Consolidated Indebtedness plus (ii)
Consolidated Stockholder’s Equity; (b) from January 1, 2001 through December 31,
2002, sixty percent (60%) of the sum of (i) Consolidated Indebtedness plus
(ii) Consolidated Stockholder’s Equity and (c) from January 1, 2003 and
thereafter, fifty-five percent (55%) of the sum of (i) Consolidated Indebtedness
plus (ii) Consolidated Stockholder’s Equity.

5.2 Fixed Charge Coverage Ratio. The Borrower shall not incur or remain liable
for Consolidated Indebtedness owing to any Person if (a) the incurrence of such
Consolidated Indebtedness (after giving effect thereto) would cause the Borrower
to be in violation of any provision of this Agreement or (b) the Borrower’s
Consolidated Net Income Available for Fixed Charges for the period of the four
(4) Fiscal Quarters immediately preceding the Date of Determination is equal to
or less than two hundred percent (200%) of all Fixed Charges payable, in respect
of such period.

5.3 Creation of Encumbrances. The Borrower shall not create, assume, incur or
suffer to exist, nor will the Borrower allow any Subsidiary to create, assume,
incur or suffer to exist, any Encumbrance upon any of their respective
properties, whether now owned or hereafter acquired, nor acquire nor agree to
acquire any kind of property subject to an Encumbrance; provided, however, that
the foregoing restrictions shall not prevent the Borrower or any of its
Subsidiaries from creating, assuming, incurring or suffering to exist
Encumbrances, including but not limited to the Encumbrances set forth on
Schedule 3.6 hereto, which secure Indebtedness or obligations which do not
exceed, in the aggregate, at any one time outstanding, twenty percent (20%) of
the Borrower’s Consolidated Total Assets.

5.4 Limitation on Mergers. The Borrower will not, nor will the Borrower allow
any Subsidiary to, directly or indirectly, sell, lease or otherwise dispose of
all or substantially all of its

-55-



--------------------------------------------------------------------------------



properties or assets, or consolidate with, or merge into any other entity or
permit any entity to merge into it; provided however,



        (i) any Subsidiary may sell or otherwise transfer its assets to the
Borrower or to a Subsidiary;           (ii) any Subsidiary may merge into or
consolidate with the Borrower or any other Subsidiary so long as the affected
Borrower or other Subsidiary is the surviving entity; or           (iii) the
Borrower may be consolidated with any other corporation, or permit any other
corporation to be merged into the Borrower, if



        (A) the surviving corporation shall be the Borrower and immediately
after such consolidation or merger a majority of the Borrower’s properties and
assets will be located, and a majority of its business will be conducted, in
North America, and           (B) immediately after giving effect to such
transaction, no condition or event shall exist which constitutes an Event of
Default or which, after notice or lapse of time or both, would constitute an
Event of Default.

      In addition, the Borrower will not, nor will the Borrower allow any of its
Subsidiaries to acquire all or a substantial part of the assets or Capital Stock
of any other entity if, after giving effect to such acquisition, a condition or
event shall exist which constitutes an Event of Default or which, after the
giving of notice or the lapse of time or both, would constitute an Event of
Default.

ARTICLE VI. CONDITIONS PRECEDENT.

6.1 All Disbursements. In addition to the satisfaction of the conditions
precedent set forth in Section 6.2, the obligation of each Bank to make each
Disbursement under its Long Term Revolving Credit Commitment or its Short Term
Revolving Credit Commitment and the obligation of the Agent to issue, renew or
extend Letters of Credit is subject to the performance by the Borrower of all of
its obligations under this Agreement and to the satisfaction of each of the
following conditions precedent:



        (i) Receipt by the Agent of a Request for a Disbursement or an
application for the issuance, renewal or extension of a Letter of Credit, as the
case may be;           (ii) The fact that, at the time of each Disbursement or
issuance, renewal or extension of a Letter of Credit, as the case may be, no
Event of Default and no event which, with the giving of notice or lapse of time
or both would become such an Event of Default, shall have occurred and be
continuing;

-56-



--------------------------------------------------------------------------------





        (iii) The fact that, at the time of each Disbursement or issuance,
renewal or extension of a Letter of Credit, as the case may be, the Borrower is
in compliance with each of the financial covenants set forth in Sections 5.1 and
5.2 then applicable; and           (iv) The fact that at the time of each
Disbursement or issuance, renewal or extension of a Letter of Credit, as the
case may be, the representations and warranties contained in this Agreement are
true and correct in all material respects on and as of the date of such
Disbursement or such issuance, renewal or extension of a Letter of Credit, as
the case may be.

Each borrowing by the Borrower and each issuance, renewal or extension of a
Letter of Credit hereunder shall be deemed to be, as of the date of such
borrowing or such issuance, renewal or extension of a Letter of Credit, as the
case may be, a representation and warranty by the Borrower as to the facts
specified in items (ii), (iii) and (iv) of this Section 6.1.

6.2 Conditions Precedent for Closing. The obligation of each Bank to accept
delivery of the Notes is subject to the satisfaction of each of the following
conditions precedent:



        (i) Agreement. Receipt by the Agent for redelivery to the Banks of fully
executed counterpart originals of this Agreement.           (ii) Long Term
Revolving Credit Notes. Receipt by the Agent for redelivery to the Banks of a
fully executed Long Term Revolving Credit Note made payable to each Bank.    
      (iii) Short Term Revolving Credit Notes. Receipt by the Agent for
redelivery to the Banks of a fully executed Short Term Revolving Credit Note
made payable to each Bank.           (iv) Bid Rate Notes. Receipt by the Agent
for redelivery to the Banks of fully executed Bid Rate Notes made payable to
each Bank.           (v) Swingline Note. Receipt by the Agent of the fully
executed Swingline Note made payable to PNC Bank, National Association.    
      (vi) Closing Fee. Receipt by the Agent of the closing fee due each Bank in
an amount equal to five (5) basis points multiplied by the Bank’s Long Term
Revolving Credit Commitment.           (vii) Payment to Banks. Payment to the
Agent for the benefit of the applicable parties of all accrued and unpaid fees,
if any, under the Original Credit Agreement.           (viii) Closing
Certificate. The Borrower shall have delivered to the Agent for redelivery to
each Bank a certificate stating (a) the representations and warranties made by
the Borrower are true and correct on the Restatement Closing Date, (b) that as
of the Restatement Closing Date the Borrower is in compliance with the covenants
set forth in

-57-



--------------------------------------------------------------------------------





        Articles IV and V hereof, and (c) as of the Restatement Closing Date no
Event of Default or no event which, with the giving of notice or passage of time
would become an Event of Default, has occurred and is continuing.           (ix)
Material Adverse Effect. No event has occurred to the Borrower which would
reasonably be likely to have a Material Adverse Effect on the Borrower.    
      (x) Material Litigation. Except for those matters previously disclosed to
the Agent and the Banks pursuant to Section 3.5, no action or proceeding has
been instituted before any Governmental Person which, if adversely determined,
would reasonably be likely to have a Material Adverse Effect on the Borrower.  
        (xi) Insurance. Receipt by the Agent of evidence that the Borrower’s
insurance coverage, as required by Section 4.5, is in effect.           (xii)
Borrower’s Resolutions. The Borrower shall have delivered to the Agent for
redelivery to each Bank a copy, duly certified as of the Restatement Closing
Date by the secretary or assistant secretary of the Borrower, of (a) the
organizational documents of the Borrower, (b) the Bylaws of the Borrower,
(c) the resolutions of the Borrower’s Board of Directors authorizing the
borrowings hereunder and the execution and delivery of this Agreement and the
Notes, (c) all documents evidencing other necessary corporate action and (e) all
approvals or consents, if any, with respect to this Agreement and the Notes.    
      (xiii) Borrower’s Incumbency Certificate. The Borrower shall have
delivered to the Agent for redelivery to each Bank a certificate of its
secretary or assistant secretary, certifying the names and offices of the
officers of the Borrower authorized to sign this Agreement, the Notes and all
other documents or certificates to be delivered hereunder, together with the
true signatures of such officers.           (xiv) Disclosure Letter. The
Borrower shall have delivered to the Agent for redelivery to each Bank an
executed copy of the Disclosure Letter.           (xv) Opinion of Counsel. The
Borrower shall have delivered to the Agent for redelivery to each of the Banks
the favorable opinion of Richard D. Teeple, Esquire, General Counsel of the
Borrower (a) as to the action which has been taken to authorize the making and
performance by the Borrower of this Agreement and the Notes issued under this
Agreement, (b) as to the due authorization, execution, delivery and validity of
this Agreement and the Notes to be issued under this Agreement and (c) as to
such other matters as the Agent may reasonably require substantially in the form
of Exhibit “G” hereto.

-58-



--------------------------------------------------------------------------------



ARTICLE VII.EVENTS OF DEFAULT.

7.1 Immediate Defaults. If one or more of the following Events of Default occur:

7.1a Insolvency.



        (i) Involuntary Proceedings. A proceeding shall have been instituted in
a court having jurisdiction seeking a decree or order for relief in respect of
the Borrower or any Subsidiary in an involuntary case under federal or foreign
bankruptcy laws, or any other similar applicable federal, state, or foreign law,
now or hereafter in effect, or for the appointment of a receiver, liquidator,
trustee, sequestrator or similar official for the Borrower or the affected
Subsidiary or for a substantial part of its property, or for the winding up or
liquidation of its affairs, and such shall result in the entry of an order for
relief or remain undismissed or unstayed and in effect for a period of sixty
(60) days; or           (ii) Voluntary Proceedings. The Borrower or any
Subsidiary shall institute proceedings to be adjudicated a voluntary bankrupt,
or shall consent to the filing of a bankruptcy proceeding against it, or shall
file a petition or answer or consent seeking reorganization under federal or
foreign bankruptcy laws, or any other similar applicable federal, state or
foreign law now or hereinafter in effect, or shall consent or acquiesce in or to
the filing of any such petition or shall consent to or acquiesce in the
appointment of a receiver, liquidator, trustee, sequestrator or similar official
for the Borrower or any Subsidiary or for a substantial part of its property, or
shall make an assignment for the benefit of creditors, or shall admit in writing
its inability to pay its debts generally as they become due, or action shall be
taken by the Borrower or any Subsidiary in furtherance of any of the aforesaid
purposes; or

7.1b Dissolution. Except as permitted by Section 5.4 hereof, the existence of
the Borrower or any Subsidiary is terminated;

then, upon the happening of an event described in this Section 7.1, the Long
Term Revolving Credit Commitment and the Short Term Revolving Credit Commitment
shall immediately terminate and all Notes then outstanding and all Letters of
Credit Outstanding shall automatically become immediately due and payable
without presentment, demand, protest or notice of any kind, all of which are
hereby waived, and the Agent shall not be under any obligation to issue or amend
a Letter of Credit; further during the sixty (60) day period referred to in
Section 7.1a (i) the Banks shall be under no obligations to make Loans and the
Agent shall be under no obligation to issue or amend a Letter of Credit. The
Agent shall promptly advise the Borrower, and each of the Banks, of the
occurrence, and the consequences, of the Event of Default; provided, however,
that failure to give notice to the Borrower shall not impair the effect of such
Event of Default.

7.2 Defaults at Option of Banks. If one or more of the following Events of
Default occur:

-59-



--------------------------------------------------------------------------------



7.2a Payment. Default in the payment of (i) principal of or interest on any
Note, and continuance thereof for five (5) days, or (ii) any Facility Fee, any
Bid Rate Administrative Fee, any Letter of Credit Fee, any Fronting Fee, any
Optional Currency Fee or any Agent’s Fee and continuance thereof for ten (10)
days; or

7.2b Agreements. Default in the performance of any of the Borrower’s agreements
(including but not limited to those set forth in Articles IV and V hereof)
herein set forth (and not constituting an Event of Default under any of the
preceding subsections of this Article VII) and continuance of such default for
thirty (30) days after notice thereof to the Borrower from the Agent or any
Bank; or

7.2c Other Indebtedness. Default by the Borrower in the payment when due, of any
obligation in an amount in excess of $10,000,000 for money borrowed or
guaranteed, (whether by acceleration or otherwise) or default by the Borrower in
the performance of any agreement under which any such obligation is created if
the effect of such default is to cause such obligation to become, or to permit
the holder or holders of such obligations to declare such obligation, due prior
to its expressed maturity; or

7.2d Misrepresentation. Any representation or warranty made by the Borrower
herein is untrue in any material respect, or any schedule, statement, report,
notice or writing furnished by the Borrower or on behalf of the Borrower to the
Agent or the Banks is untrue in any material respect on the dates as of which
the facts set forth are stated or certified; or

7.2e Monetary Judgments. A final uninsured judgment which, with other
outstanding final judgments against the Borrower and its Subsidiaries, exceeds
the aggregate amount of $10,000,000 shall be rendered against the Borrower or
any Subsidiary and if, within sixty (60) days after entry thereof, such judgment
shall not have been vacated or discharged, written agreement shall not have been
reached with the plaintiff in such action providing for the payment of any
monetary award set forth in such judgment, or execution thereof shall not have
been stayed pending appeal, or if, within sixty (60) days after the expiration
of any such stay, such judgment shall not have been discharged or a written
agreement shall not have been reached with the plaintiff in such action
providing for the payment of any monetary award set forth in such judgment; or

7.2f Litigation. Notice is given to the Borrower by the Agent or any Bank that,
in the opinion of the Agent or such Bank, any litigation or governmental
proceeding which has been instituted against the Borrower or any Subsidiary will
reasonably be likely to have a Material Adverse Effect, and within thirty
(30) days after such notice (i) such litigation or proceeding is not dismissed
or (ii) an opinion of the Borrower’s or the affected Subsidiary’s trial counsel
shall not have been received by each Bank, in form and substance satisfactory to
each Bank, that the Borrower or the affected Subsidiary has a meritorious
position and will ultimately prevail in the proceedings; or

7.2g Change of Control. Any Person or group of Persons (within the meaning of
Sections 13(d) or 14(d)(2) of the Securities and Exchange Act of 1934), other
than the then current officers or directors of the Borrower or an underwriter
which obtains such ownership as a

-60-



--------------------------------------------------------------------------------



result of effecting a firm commitment underwriting of a secondary offering of
the Borrower’s voting stock on behalf of such officers or directors, shall have
acquired beneficial ownership (within the meaning of Rule 13d-3 promulgated by
the Securities and Exchange Commission under said Act) of twenty percent (20%)
or more of the voting stock of the Borrower;

then, if any such event described in this Section 7.2 shall be continuing, the
Agent may, and upon request of the Required Banks will, declare the Long Term
Revolving Credit Commitment and the Short Term Revolving Credit Commitment to be
terminated and all Notes then outstanding and all Letters of Credit Outstanding
to be due and payable, whereupon the Long Term Revolving Credit Commitment and
the Short Term Revolving Credit Commitment shall immediately terminate, the
Agent shall not be under any obligation to issue or amend a Letter of Credit,
and all then outstanding Notes, Letters of Credit Outstanding and Participation
Advances shall become immediately due and payable, all without presentment,
demand, protest or further notice of any kind, all of which are hereby waived.

7.3 Remedies upon Default. In case any one or more Events of Default shall occur
and be continuing, the Agent on behalf of the Banks may proceed to protect and
enforce its rights by an action at law, suit in equity or other appropriate
proceeding, whether for the specific performance of any agreement contained
herein in the Notes held by it or in any Letter of Credit, or for an injunction
against a violation of any of the terms hereof or thereof, or in aid of the
exercise of any power granted hereby or thereby or by law. No right, power or
remedy conferred by this Agreement or by any Note upon any Bank shall be
exclusive of any other right, power or remedy referred to herein or therein or
now or hereafter available at law, in equity, by statute or otherwise.

7.4 Cash Collateral. Upon the occurrence of any Event of Default described in
Section 7.1 or upon the declaration by the Required Banks of any other Event of
Default and the termination of the Long Term Revolving Credit Commitment, the
obligation of the Agent to issue or amend Letters of Credit shall terminate, and
an amount equal to the maximum amount which may at any time be drawn under the
Letters of Credit then outstanding (whether or not any beneficiary of such
Letters of Credit shall have presented, or shall be entitled at such time to
present, the drafts or other documents required to draw under such Letters of
Credit) shall automatically become immediately due and payable, without
presentment, demand, protest or other requirements of any kind, all of which are
hereby expressly waived by the Borrower; provided that the foregoing shall not
affect in any way the obligations of the Banks to purchase from the Agent
participations in the unreimbursed amount of any drawings under the Letters of
Credit issued by it as provided in Section 2.11d. So long as the Letters of
Credit shall remain outstanding, any amounts declared due pursuant to this
Section 7.4 with respect to the outstanding Letters of Credit when received by
the Agent shall be deposited and held by the Agent in an interest bearing
account denominated in the name of the Agent for the benefit of the Agent and
the Banks over which the Agent shall have sole dominion and control of
withdrawals (the “Cash Collateral Account”) as cash collateral for the
obligation of the Borrower to reimburse the Agent in the event of any drawing
under the Letters of Credit and upon any drawing under such Letters of Credit in
respect of which the Agent has deposited in the Cash Collateral Account any
amounts declared due pursuant to this Section 7.4, the Agent shall apply such
amounts held by the Agent to reimburse the Agent for the amount of such drawing.
In the

-61-



--------------------------------------------------------------------------------



event that any Letter of Credit in respect of which the Agent has deposited in
the Cash Collateral Account any amounts described above is cancelled or expires
or in the event of any reduction in the maximum amount available at any time for
drawing under any of the Letters of Credit outstanding, the Agent shall apply
the amount then in the Cash Collateral Account designated to reimburse the Agent
for any drawings under the Letters of Credit issued by it less the maximum
amount available at any time for drawing under the Letters of Credit remaining
outstanding immediately after such cancellation, expiration or reduction, if
any, to the payment in full of the outstanding Bank Indebtedness, and second, to
the payment of any excess, to the Borrower.

ARTICLE VIII. AGENT.

8.1 Appointment and Grant of Authority. The Banks hereby appoint PNC Bank,
National Association, and PNC Bank, National Association hereby agrees to act,
as the Agent under this Agreement. The Agent shall have and may exercise such
powers under this Agreement as are specifically delegated to the Agent by the
terms hereof, together with such other powers as are incidental thereto.

8.2 Non-Reliance on Agent. Each Bank agrees that it has, independently and
without reliance on the Agent or any other Bank, and based on such documents and
information as it has deemed appropriate, made its own credit analysis of the
Borrower and decision to enter into this Agreement and that it will,
independently and without reliance upon the Agent, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own analysis and decisions in taking or not taking action under this Agreement.
The Agent shall not be required to keep informed as to the performance or
observance by the Borrower of this Agreement or any other document referred to
or provided for herein or to inspect the properties or books of the Borrower or
any of its Subsidiaries. The Agent shall use its best efforts to relay to each
Bank any information pertaining to the Borrower or its Subsidiaries which comes
into the possession of the Agent’s Corporate Banking Division; provided however,
that except for notices, reports and other documents and information expressly
required to be furnished to each Bank by the Agent hereunder, the Agent, in the
absence of negligence or willful misconduct, shall not be liable to any Bank for
its failure to relay or furnish to any Bank any information.

8.3 Responsibility of the Agent and Other Matters.

8.3a Ministerial Nature of Duties. As between the Banks and itself, the Agent
shall have no duties or responsibilities except those expressly set forth in
this Agreement and those duties and liabilities shall be subject to the
limitations and qualifications set forth in this Article VIII. The duties of the
Agent shall be ministerial and administrative in nature.

8.3b Limitation of Liability. As between the Banks and itself, neither the Agent
nor any of its directors, officers, employees or agents shall be liable, except
for negligence or willful misconduct, for any action taken or omitted (whether
or not such action taken or omitted is within or without the Agent’s
responsibilities and duties expressly set forth in this Agreement) under or in
connection with this Agreement or any other instrument or document in connection
herewith. Without limiting the foregoing, neither the Agent nor any of its
directors, officers,

-62-



--------------------------------------------------------------------------------



employees or agents shall be responsible for, or have any duty to examine (i)
the genuineness, execution, validity, effectiveness, enforceability, value or
sufficiency of (A) this Agreement or the Notes or (B) any document or instrument
furnished pursuant to or in connection with this Agreement or the Notes,
(ii) the collectibility of any amounts owed by the Borrower, (iii) the
truthfulness of any recitals or statements or representations or warranties made
to the Agent in connection with this Agreement or the Notes, (iv) any failure of
any party to this Agreement to receive any communication sent, including any
telegram, telex, teletype, facsimile transmission, bank wire, cable, radiogram
or telephone message sent or any writing, application, notice, report,
statement, certificate, resolution, request, order, consent letter or other
instrument or paper or communication entrusted to the mails or to a delivery
service, or (v) the assets or liabilities or financial condition or results of
operations or business or credit worthiness of the Borrower.

8.3c Reliance. The Agent shall be entitled to act, and shall be fully protected
in acting upon, any telegram, telex, telecopy, bank wire or cable or any
writing, application, notice, report, statement, certificate, resolution,
request, order, consent, letter or other instrument or paper or communication
believed by the Agent in good faith to be genuine and correct and to have been
signed or sent or made by a proper Person. The Agent may consult counsel and
shall be entitled to act, and shall be fully protected in any action taken in
good faith, in accordance with advice given by counsel. The Agent may employ
agents and attorneys-in-fact and shall not be liable for the default or
misconduct of any such agents or attorneys-in-fact selected by the Agent with
reasonable care. The Agent shall not be bound to ascertain or inquire as to the
performance or observance of any of the terms, provisions or conditions of this
Agreement or the Notes on the part of the Borrower.

8.4 Action on Instructions. The Agent shall be entitled to act or refrain from
acting, and in all cases shall be fully protected in acting or refraining from
acting, under this Agreement or the Notes or any other instrument or document in
connection herewith or therewith in accordance with instructions in writing or
by telegraph from the appropriate number of Banks, as the case may be.

8.5 Action in Event of Default. If an Event of Default has occurred, the Banks
shall immediately consult with one another in an attempt to agree upon a
mutually acceptable course of conduct. Failing unanimous agreement upon a course
of conduct and if the appropriate number of Banks wish to declare an Event of
Default or exercise their rights hereunder, the Agent will exercise the rights
of the Banks hereunder as directed by the appropriate number of Banks.

8.6 Indemnification. To the extent the Borrower does not reimburse and save
harmless the Agent according to the terms hereof for and from all costs,
expenses and disbursements in connection herewith, such costs, expenses and
disbursements, shall be borne by the Banks on a Pro Rata basis. Each Bank hereby
agrees on such basis (a) to reimburse Agent for all such costs, expenses and
disbursements on request and (b) to the extent of each such Bank’s pro rata
share, to indemnify and save harmless the Agent against and from any and all
losses, obligations, penalties, actions, judgments and suits and other costs,
expenses and disbursements of any kind or nature whatsoever which may be imposed
on, incurred by or asserted against the Agent, other than as a consequence of
actual negligence or willful misconduct on the part of the

-63-



--------------------------------------------------------------------------------



Agent, arising out of or in connection with this Agreement or the Notes or any
agreement, instrument or document in connection herewith or therewith, or any
request of the Banks. Such indemnification of the Agent shall include, without
limitation, reimbursement for the costs, expenses and disbursements in
connection with defending itself against any claim or liability, or answering
any subpoena, related to the exercise or performance of any of its powers or
duties under this Agreement or the taking of any action under or in connection
with this Agreement or the Notes.

8.7 Agent’s Rights as a Bank. With respect to (a) the commitment of the Agent as
a Bank hereunder and any Loans of the Agent under this Agreement, (b) any Note
and any interest of the Agent in any Note, (c) any amount due the Agent pursuant
to Article II hereof not evidenced by a Note and (d) other amounts due the Agent
hereunder, the Agent shall have the same rights and powers under this Agreement
and any such Note as any other Bank and may exercise the same as though it were
not the Agent. The Agent may accept deposits from, lend money to, and generally
engage, and continue to engage, in any kind of business with the Borrower and
any of its Subsidiaries as if it were not the Agent.

8.8 Loan Advances.

8.8a Loan Advances by Agent Pursuant to the Agreement. Except as otherwise
provided in Section 8.8b hereof, unless the officers of the Agent responsible
for administering this Agreement shall have been notified in writing by a Bank
prior to the date of any Disbursement that such Bank will not make the amount
which would constitute its Pro Rata share of the Disbursement available to the
Agent on the date of such Disbursement, the Agent may (but shall not be required
to) assume that such Bank has made such amount available to the Agent in the
applicable currency on the date of such advance and the Agent, in reliance upon
such assumption, may make available to the Borrower a corresponding amount in
the applicable currency. If such Pro Rata share is made available to the Agent
on a date after the date of such Disbursement, such Bank shall pay to the Agent
on demand an amount in the applicable currency equal to the product of
(i) during each day included in the period referred to in (iii) below, (a) for
each Dollar funded Loan, the Federal Funds Effective Rate or (b) for each
Optional Currency funded Loan, the Euro-Rate, during each day included in such
period, multiplied by (ii) the amount of such Bank’s Pro Rata share of such
Disbursement, multiplied by (iii) a fraction, the numerator of which is the
number of days that elapse from and including the date of such Disbursement to
the date on which such Pro Rata share of such Disbursement shall become
immediately available to the Agent and the denominator of which is 360. A
statement of the Agent submitted to such Bank with respect to any amounts owing
under this Section 8.8a shall be prima facie evidence as to the amount owed by
such Bank to the Agent. If such Bank’s Pro Rata share is not in fact made
available to the Agent by such Bank within three (3) Business Days of such
borrowing date, the Agent shall be entitled to recover such amount with interest
thereon at the rate per annum applicable to the Base Rate Option during such
period, on demand, from such Bank.

8.8b Bid Rate Loans. Unless the officers of the Agent responsible for
administering this Agreement shall have been notified by any Bank making a Bid
Rate Loan pursuant to Section 2.5 hereof that such Bank will not make the amount
of such Bid Rate Loan available to

-64-



--------------------------------------------------------------------------------



the Agent prior to 3:00 p.m. (Pittsburgh, Pennsylvania time) on the date of such
Bid Rate Loan, the Agent may (but shall not be required to) assume that such
Bank has made such amount available to the Agent prior to such time on the date
of such Bid Rate Loan and the Agent, in reliance upon such assumption, may make
available to the Borrower a corresponding amount. If such Bid Rate Loan amount
is made available to the Agent on a date after the date of such Bid Rate Loan,
such Bank shall pay to the Agent on demand an amount equal to the product of
(i) during each day included in the period referred to in item (iii) below, the
sum of (a) the Federal Funds Effective Rate during each day included in such
period plus (b) one hundred (100) basis points (1.0%) multiplied by (ii) the
amount of the Bid Rate Loan advanced, multiplied by (iii) a fraction, the
numerator of which is the number of days that elapse from and including the date
of such Bid Rate Loan to the date on which the corresponding amount shall become
immediately available to the Agent and the denominator of which is 360. A
statement of the Agent submitted to such Bank with respect to any amounts owing
under this Subsection 8.8b shall be prima facie evidence as to the amount owed
by such Bank to the Agent. If such amount is not in fact made available to the
Agent by such Bank within three (3) Business Days of such borrowing date, the
Agent shall be entitled to recover such amount with interest thereon at the rate
per annum applicable to the Base Rate Option plus one hundred (100) basis points
(1.0%) during such period, on demand, from such Bank.

8.9 Payment to Banks. Upon receipt by the Agent of any payment from the Borrower
in respect of such Banks’ obligations, the Agent shall promptly deliver to each
Bank its Pro Rata share of such payment. When possible, such delivery shall be
accomplished in such a manner so as to allow each Bank to receive its Pro Rata
share of such payment in immediately available funds on the same day that the
funds representing payment due from the Borrower are collected funds in the
possession of the Agent. It is understood that the Borrower has no obligation to
the Banks to ensure that the Agent forwards to each Bank its Pro Rata share of
any such payment.

8.10 Notice of Event of Default. Each Bank shall use its best efforts to notify
immediately in writing the other Banks of any Event of Default of which it
becomes aware.

8.11 Equalization of Banks. The Banks agree among themselves that, with respect
to all amounts received by any Bank for application on any obligation hereunder,
or on the Notes (excluding any payments on Bid Rate Notes), equitable adjustment
will be made in the manner stated in the next succeeding sentence so that, in
effect, all such amounts will be shared pro rata among the Banks, whether
received by realization upon security, by the exercise of the right of set-off
or banker’s lien, by counterclaim or cross action or from any other non-pro rata
source. Any Bank receiving any such amount shall purchase for cash from the
other Banks an interest in their Long Term Revolving Credit Notes and Short Term
Revolving Credit Notes in such amount as shall result in a pro rata
participation by each of the Banks in the aggregate unpaid amount of all
outstanding Notes then held by the Banks; provided that if all or any portion of
such amount is hereafter recovered from such Bank, such purchase shall be
rescinded and the purchase price restored to the extent of such recovery without
interest except as required by law or by any judgment or settlement relating to
such recovery.

-65-



--------------------------------------------------------------------------------



8.12 Successor Agent. The Agent may resign upon sixty (60) days’ prior notice to
the Banks and the Borrower. If such notice shall be given, the Agent shall use
reasonable commercial efforts during such sixty (60) day period to procure a
successor satisfactory to the Banks and reasonably satisfactory the Borrower to
serve as agent hereunder and under the Notes. If at the end of such sixty
(60) day period, the Agent shall be unable to procure such a successor, the
Banks shall appoint from among the Banks a successor agent for the Banks. Any
such successor agent shall succeed to the rights, powers and duties of the
Agent. Upon the appointment of such successor agent or upon the expiration of
such sixty (60) day period (or any longer period to which the Agent has agreed),
the former Agent’s rights, powers and duties as Agent shall be terminated,
without any other or further act or deed on the part of such former Agent or any
of the parties to this Agreement; provided, however, the retiring Agent shall
continue to hold as custodian any collateral in its possession until such time
as it can deliver such collateral to the successor agent. After any retiring
Agent’s resignation hereunder, the provisions of this Article VIII shall inure
to the benefit of such retiring Agent as to any actions taken or omitted to be
taken by it while it was Agent under this Agreement.

ARTICLE IX. GENERAL PROVISIONS.

9.1 Waiver of Rights of Set-Off. Except for the Cash Collateral Account, the
Banks waive any and all rights of banker’s lien, counterclaim and recoupment and
any and all right to set-off against the unpaid balance of the Notes or any
participation therein as to any debt owing to the Borrower by the Banks,
including, without limitation, any funds in any deposit account (general or
special) maintained by the Borrower with the Banks.

9.2 Amendments. No amendment or waiver of any provision of this Agreement or the
Notes, nor consent to any departure therefrom by the Borrower shall be effective
unless the same shall be in writing and signed by the Borrower, the Agent and
the Required Banks, and then such amendment, waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given; provided, however, that no amendment, waiver or consent, unless in
writing and signed by the Agent and all of the Banks, shall do any of the
following: (a) increase the Long Term Revolving Credit Commitment of any Bank or
the maximum aggregate principal amount of the Long Term Revolving Credit Notes,
(b) increase the Short Term Revolving Credit Commitment of any Bank or the
maximum aggregate principal amount of the Short Term Revolving Credit Notes,
(c) reduce the principal of, alter the formulas for calculating interest on, the
Notes or reduce any fees hereunder, (d) postpone any date fixed for any payment
of principal of, or interest on, the Notes, any Facility Fee, any Letter of
Credit Fee, any Fronting Fee, any Optional Currency Fee, the Agent’s Fee, the
Bid Rate Administration Fee, or any of the obligations of the Borrower set forth
in Article II, (e) amend the definition of Required Banks, (f) amend this
Section 9.2 or (g) amend any section hereof which by its terms requires consent
of all of the Banks. No amendment modification or waiver which would adversely
affect the interest rights or obligation of the Agent shall be made without the
consent of the Agent. In the case of any waiver or consent relating to any
provision of this Agreement, the parties shall be restored to their former
positions and rights hereunder (unless otherwise expressly set forth therein),
and the Event of Default so waived or consented to shall be deemed to be cured
and not continuing; but no such waiver or consent shall extend to any subsequent
or other Event of Default or impair any right consequent thereon.

-66-



--------------------------------------------------------------------------------



9.3 No Implied Waiver; Cumulative Remedies.

9.3a No Implied Waiver. No delay on the part of Agent or any Bank in the
exercise of any power or right shall operate as a waiver thereof, nor shall any
single or partial exercise of any power or right preclude other or further
exercise thereof, or the exercise of any other power or right.

9.3b Cumulative Remedies. No delay or failure of the Agent or the Banks in
exercising any right, power or remedy under this Agreement shall operate as a
waiver hereof; nor shall any single or partial exercise thereof or any
abandonment or discontinuance of steps to enforce such a right, power or remedy
preclude any other or further exercise thereof or the exercise of any other
right, power or remedy hereunder. The rights and remedies in this Agreement are
cumulative and not exclusive of any rights or remedies (including, without
limitation, the right of specific performance) which the Agent or the Banks
would otherwise have.

9.4 Certain Taxes. The Borrower agrees to pay, and save the Agent and the Banks
harmless from, all liability for any stamp or other taxes which may be payable
with respect to the execution or delivery of this Agreement, the Long Term
Revolving Credit Notes, the Short Term Revolving Credit Notes, the Bid Rate
Notes, the Letters of Credit or any other documents, instruments or transactions
pursuant to or in connection herewith or therewith, which obligation shall
survive the termination of this Agreement.

9.5 Notices.

      Any notice, request, demand, direction or other communication (for
purposes of this Section 9.5 only, a “Notice”) to be given to or made upon any
party hereto under any provision of this Agreement shall be given or made by
telephone or in writing (which includes by means of electronic transmission
(i.e., “e-mail”) or facsimile transmission or by setting forth such Notice on a
site on the World Wide Web (a “Website Posting”) if Notice of such Website
Posting (including the information necessary to access such site) has previously
been delivered to the applicable parties hereto by another means set forth in
this Section 9.5) in accordance with this Section 9.5. Any such Notice must be
delivered to the applicable parties hereto at the addresses and numbers set
forth under their respective signatures hereto on or to an assignment and
assumption executed by such Bank or in accordance with any subsequent unrevoked
Notice from any such party that is given in accordance with this Section 9.5.
Any Notice shall be effective:

      (i) In the case of hand-delivery, when delivered;

      (ii) If given by mail, four days after such Notice is deposited with the
United States Postal Service, certified or registered mail postage prepaid,
return receipt requested;

      (iii) In the case of a telephonic Notice, when a party is contacted by
telephone, if delivery of such telephonic Notice is confirmed no later than the
next Business Day by hand delivery, a

-67-



--------------------------------------------------------------------------------



facsimile or electronic transmission, a Website Posting or an overnight courier
delivery of a confirmatory Notice (received before the close of business on such
next Business Day);

      (iv) In the case of a facsimile transmission, when sent to the applicable
party’s facsimile machines telephone number, if the party sending such Notice
receives confirmation of the delivery thereof from its own facsimile machine;

      (v) In the case of electronic transmission, when actually received;

      (vi) In the case of a Website Posting, upon delivery of a Notice of such
posting (including the information necessary to access such site) by another
means set forth in this Section 9.5; and

      (vii) If given by any other means (including by overnight courier), when
actually received.

Any Bank giving a Notice to the Borrower shall concurrently send a copy thereof
to the Agent, and the Agent shall promptly notify the other Banks of its receipt
of such Notice.

9.6 Costs. The Borrower will pay all reasonable out-of-pocket costs and expenses
of (i) the Agent (including without limitation the reasonable fees and
disbursements of the Agent and the Agent’s special counsel) in connection with
the preparation, of the Loan Documents and waivers or amendments thereto and
(ii) the Agent and the Banks and their respective counsel in connection with the
enforcement of the Loan Documents.

9.7 Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or enforceability without invalidating the
remaining portions hereof or affecting the validity or enforceability of such
provision in any other jurisdiction.

9.8 Covenants to Survival. Until payment in full of the Bank Indebtedness and
the termination of the Long Term Revolving Credit Commitment and the Short Term
Revolving Credit Commitment and the expiration or cancellation of all Letters of
Credit, all representations, warranties, covenants and agreements of the
Borrower contained herein or made in writing in connection herewith shall
survive the advances of money made by the Banks to the Borrower hereunder and
the delivery of the Long Term Revolving Credit Notes, the Short Term Revolving
Credit Notes, the Bid Rate Notes or the Letters of Credit and all such
representations, warranties, covenants and agreements shall inure to the benefit
of the successors and assigns of the Banks and the Agent, whether or not so
expressed.

9.9 Investment. Each Bank represents that it is the present intention of such
Bank to acquire each Note made to its order for its own account for the purpose
of investment and not with a view to the distribution or sale thereof, subject,
nevertheless, to the necessity that such Bank remain in control at all times of
the disposition of property held by it for its own account; it being understood
that the foregoing representation shall not affect the character of the Loans as
commercial lending transactions.

9.10 Holiday Payments. If any payments to be made by the Borrower hereunder
shall become due on a date not a Business Day, such payments shall be made on
the next succeeding

-68-



--------------------------------------------------------------------------------



Business Day and such extension of time shall be included in computing any
interest in respect of such payment.

9.11 Governing Law. This Agreement, each Long Term Revolving Credit Note, each
Short Term Revolving Credit Note and each Bid Rate Note shall each be a contract
made under and governed by the laws of the Commonwealth of Pennsylvania.

9.12 Successors, Assigns and Participations.

9.12a Successors and Assigns.

      (i) This Agreement shall be binding upon the Borrower, the Banks and the
Agent and their respective successors and assigns, and shall inure to the
benefit of the Borrower, the Banks and the Agent and the successors and assigns
of the Banks and the Agent. The foregoing sentence notwithstanding, the Borrower
may not, without the consent of all of the Banks, nor shall any Bank without the
consent of the Borrower and the Agent, such consent not to be unreasonably
withheld, assign or transfer its rights or duties hereunder; provided however
that at any time that an Event of Default exists the Borrower’s consent to any
assignment by a Bank of its rights and duties hereunder shall not be required.
Further, no consent shall be required for assignments to the Federal Reserve
Bank of New York or for assignments described in Section 9.12(a) (ii). Each
assignment by a Bank (A) shall be in a minimum amount of $5,000,000; and
(B) shall be evidenced in a manner in form and substance reasonably satisfactory
to the Agent. The Agent shall be entitled to receive, from the assigning Bank, a
fee of $3,500.00 at the time of each assignment for processing such assignment.

      (ii) Notwithstanding anything to the contrary contained herein, any Bank
(a “Granting Bank”) may grant to a special purpose funding Person (an “SPC”) the
option to fund all or any part of any Loan that such Granting Bank would
otherwise be obligated to fund pursuant to this Agreement; provided, however,
that (A) nothing herein shall constitute a commitment by any SPC to fund any
Loan, and (B) if an SPC elects not to exercise such option or otherwise fails to
fund all or any part of such Loan, the Granting Bank shall be obligated to fund
such Loan pursuant to the terms hereof; and, provided, further, (A) all credit
decisions relating to any such funding by the SPC shall be made by the Granting
Bank for and on behalf of the SPC, (B) the SPC shall have no voting rights under
any of the Loan Documents, and (C) except for the payment of principal, interest
and fees, if any, the Agent shall be entitled to treat the Granting Bank as the
Bank for all purposes hereunder as if the SPC had made no funding of any Loan.
The funding of a Loan by an SPC hereunder shall utilize the Long Term Revolving
Credit Commitment or the Short Term Revolving Credit Commitment of the Granting
Bank to the same extent, and as if, such Loan were funded by such Granting Bank.
Each party hereto hereby agrees that no SPC shall be liable for any indemnity or
payment under this Agreement for which a Bank would otherwise be liable for so
long as, and to the extent, the Granting Bank provides such indemnity or makes
such payment. Notwithstanding anything to the contrary contained in this
Agreement, any SPC may disclose on a confidential basis any non-public
information relating to its funding of Loans to any rating agency, commercial
paper dealer or provider of any surety or guarantee to such SPC. This Section
may not be amended without the

-69-



--------------------------------------------------------------------------------



prior written consent of each Granting Bank, all or any part of whose Loan is
being funded by an SPC at the time of such amendment.

9.12b Participations. Any Bank may, in the ordinary course of its commercial
banking business and in accordance with applicable law, at any time sell to one
or more Participants participating interests in any Long Term Revolving Credit
Loan, Short Term Revolving Credit Loan, Bid Rate Loan or Letter of Credit owing
to such Bank, the interest of such Bank in any Long Term Revolving Credit Note,
Short Term Revolving Credit Note, Bid Rate Note or Letter of Credit of such
Bank, or any other interest of such Bank hereunder. In the event of any such
sale by a Bank of participating interests to a Participant, such Bank’s
obligations under this Agreement to the other parties to this Agreement shall
remain unchanged, such Bank shall remain solely responsible for the performance
thereof, such Bank shall remain the holder of any such Long Term Revolving
Credit Note, Short Term Revolving Credit Note, Bid Rate Note or Letter of Credit
for all purposes under this Agreement (including voting rights hereunder), and
the Borrower and the Agent shall continue to deal solely and directly with such
Bank in connection with such Bank’s rights and obligations under this Agreement.
As between any Bank and its Participant, the Participant’s ability to direct
such Bank to vote shall be limited to (i) an increase in the Long Term Revolving
Credit Commitment or Short Term Revolving Credit Commitment, (ii) a reduction in
the interest rate or fees due the Banks, and (ii) a postponement of the
scheduled payments of principal or interest.

9.13 Counterparts. This Agreement may be executed in as many identical
counterparts as shall be convenient and by the different parties hereto on
separate counterparts. This Agreement shall become binding when each of the
Agent, the Banks and the Borrower has executed at least one counterpart.
Immediately after the execution of counterparts and solely for the convenience
of the parties hereto, the Agent, the Borrower and the Banks will execute
sufficient counterparts so that the Borrower shall have counterparts executed by
each of the Banks and the Agent and the Banks shall have counterparts executed
by the Agent, the Borrower and the Banks. All counterparts shall constitute but
one and the same instrument.

9.14 Funding by Branch, Subsidiary or Affiliate.

      (a) Notional Funding. Each Bank shall have the right from time to time,
without notice to the Borrower, to deem any branch, Subsidiary or Affiliate
(which for the purposes of this Section 9.14 shall mean any corporation or
association which is directly or indirectly controlled by or is under direct or
indirect common control with any corporation or association which directly or
indirectly controls such Bank) of such Bank to have made, maintained or funded
any Loan in Dollars or in any Optional Currency to which the Euro-Rate Option
applies at any time, provided that immediately following (on the assumption that
a payment was then due from the Borrower to such other office) and as a result
of such change the Borrower would not be under any greater financial obligation
than it would have been in the absence of such change. Notional funding offices
may be selected by each Bank without regard to the Bank’s actual methods of
making, maintaining or funding the Loans or any sources of funding actually used
by or available to such Bank.

-70-



--------------------------------------------------------------------------------



      (b) Actual Funding. Each Bank shall have the right from time to time to
make or maintain any Loan by arranging for a branch, Subsidiary or Affiliate of
such Bank to make or maintain such Loan subject to the last sentence of this
Section 9.14(b). If any Bank causes a branch, Subsidiary or Affiliate to make or
maintain any part of the Loans hereunder, all terms and conditions of this
Agreement shall, except where the context clearly requires otherwise, be
applicable to such part of the Loans to the same extent as if such Loans were
made or maintained by such Bank, provided that in no event shall any Bank’s use
of such a branch, Subsidiary or Affiliate to make or maintain any part of the
Loans hereunder cause such Bank or such branch, Subsidiary or Affiliate to incur
any cost or expenses payable by the Borrower hereunder or require the Borrower
to pay any other compensation to any Bank which would otherwise not be incurred.

9.15 Tax Withholding Forms. Each Bank or assignee or participant of a Bank that
is not incorporated under the Laws of the United States of America or a state
thereof agrees that it will deliver to each of the Borrower and the Agent two
(2) duly completed copies of the following: (i) Internal Revenue Service
Form W-9, 4224 or 1001, or other applicable form prescribed by the Internal
Revenue Service, certifying that such Bank, assignee or participant is entitled
to receive payments under this Agreement and the other Loan Documents without
deduction or withholding of any United States federal income taxes, or is
subject to such tax at a reduced rate under an applicable tax treaty, or (ii)
Internal Revenue Service Form W-8 or other applicable form or a certificate of
the Bank, assignee or participant indicating that no such exemption or reduced
rate is allowable with respect to such payments. Each assignee or participant
shall deliver such form or certificate on or before the effective date of such
assignment or participation. Each Bank, assignee or participant which so
delivers a Form W-8, W-9, 4224 or 1001 further undertakes to deliver to each of
the Borrower and the Agent two (2) additional copies of such form (or a
successor form) on or before the date that such form expires or becomes obsolete
or after the occurrence of any event requiring a change in the most recent form
so delivered by it, and such amendments thereto or extensions or renewals
thereof as may be reasonably requested by the Borrower or the Agent, either
certifying that such Bank, assignee or participant is entitled to receive
payments under this Agreement and the other Loan Documents without deduction or
withholding of any United States federal income taxes or is subject to such tax
at a reduced rate under an applicable tax treaty or stating that no such
exemption or reduced rate is allowable. The Agent shall be entitled to withhold
United States federal income taxes at the full withholding rate unless the Bank,
assignee or participant establishes an exemption or that it is subject to a
reduced rate as established pursuant to the above provisions.

9.16 Amendment and Restatement of Original Credit Agreement. This Agreement is
intended to amend and restate the provisions of the Original Credit Agreement
and, as of the Restatement Closing Date, except as expressly modified herein:
(a) all of the terms and provisions of the Original Credit Agreement shall
continue to apply for the period prior to the Restatement Closing Date,
including any determinations of payment dates, interest rates, Events of Default
or any amount that may be payable to Agent or any Bank, and (b) the Bank
Indebtedness (as defined in the Original Credit Agreement) under the Original
Credit Agreement shall continue to be paid or prepaid in accordance with the
Original Credit Agreement on or prior to the Restatement Closing Date and shall
from and after the Restatement Closing Date continue

-71-



--------------------------------------------------------------------------------



to be owing and be subject to the terms of this Agreement. All references in any
or all of the Loan Documents to the Original Credit Agreement shall be deemed to
be a reference to this Agreement, as it may be amended, restated, supplemented
or otherwise modified from time to time, and such Loan Documents are hereby
amended to reflect such reference. Bank Indebtedness (as defined in the Original
Credit Agreement) shall be governed by this Agreement from and after the
Restatement Closing Date. On the Restatement Closing Date, the Existing Banks
shall deliver to the Agent all existing Long Term Revolving Credit Notes, Short
Term Revolving Credit Notes and Bid Rate Notes and shall authorize the Agent to
mark such notes as “paid by substitution”. Upon receipt of all existing Long
Term Revolving Credit Notes, Short Term Revolving Credit Notes and Bid Rate
Notes, the Agent shall mark such notes as “paid by substitution” and shall
deliver them to the Borrower. The Borrower, in accordance with Section 6.2
hereof, shall, on the Restatement Closing Date, deliver to the Agent new fully
executed Long Term Revolving Credit Notes, Short Term Revolving Credit Notes and
Bid Rate Notes.

9.17 Joinder to Agreement; Assignment of Interests under the Original Credit
Agreement. (a) By executing and delivering this Agreement, each of Fifth Third
Bank, Northwestern Ohio, N.A., and SunTrust Bank (each a “Joining Bank”) hereby
agrees to be bound by the terms and conditions of the Original Credit Agreement,
as amended hereby. Each Joining Bank hereby acknowledges and agrees that each of
its Long Term Revolving Credit Commitment, Short Term Revolving Credit
Commitment and Pro Rata share is set forth opposite its signature to this
Agreement.

      (b) By executing and delivering this Agreement, the Borrower, the Agent
and the Existing Banks consent to the joinder of each of the Joining Banks as a
party to this Agreement as a lender and each of the Joining Banks shall have the
full benefits of this Agreement. On and after the Restatement Closing Date, the
term “Bank” shall include each of the Joining Banks and their successors and
assigns.

      (c) On and as of the Restatement Closing Date, each of the Existing Banks
(on a pro rata basis) hereby agrees to sell without recourse, and each of the
Joining Banks hereby agrees to purchase without recourse, such an interest in
the outstanding Long Term Revolving Credit Loans, outstanding Short Term
Revolving Credit Loans and the Commitments (as such terms are defined in the
Original Credit Agreement) as is required to give each of the Joining Banks its
Pro Rata share of the Long Term Revolving Credit Loans, Short Term Revolving
Credit Loans and the Commitments existing on or as of the opening of business on
the Restatement Closing Date.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

-72-



--------------------------------------------------------------------------------



      IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed by their respective officers thereunto duly authorized as of the date
first written above.

      ATTEST/WITNESS: COOPER TIRE & RUBBER COMPANY  
____________________________
Name:_______________________
Title:________________________ By ___________________________
Name:_________________________
Title:__________________________   By ___________________________
Name:_________________________
Title:__________________________   PNC BANK, NATIONAL ASSOCIATION
as Agent   By ___________________________
Name:_________________________
Title:__________________________

 



--------------------------------------------------------------------------------



      IN WITNESS WHEREOF, intending to be legally bound hereby, the undersigned
Bank has caused this Agreement by and among COOPER TIRE & RUBBER COMPANY as the
Borrower, the Financial Institutions Party thereto, as the Banks, and PNC BANK,
NATIONAL ASSOCIATION, as the Agent, to be executed by its duly authorized
officers as of the date first above written.

      Maximum Dollar Amount of Long Term NATIONAL CITY BANK Revolving Credit
Commitment $27,857,142.86 Long Term Revolving Credit Commitment Percentage
By:_______________________ 18.5714285714% Name: Terri L. Cable Maximum Dollar
Amount of Short Term Revolving Credit Commitment Title: Senior Vice President
$37,142,857.14 Short Term Revolving Credit Commitment Percentage 18.5714285714%
  Address for notice purposes:   National City Bank 1900 East Ninth Street, 7th
Floor LOC 2077 Cleveland, OH 44114

Attention: Terri L. Cable Title: Senior Vice President Telephone: (216) 575-3354
Facsimile: (216) 222-0003   Address for Euro-Rate Funding if different from
above:   National City Bank 1900 East Ninth Street, 7th Floor LOC 2077
Cleveland, OH 44114 Attention: Terri L. Cable Title: Senior Vice President
Telephone: (216) 575-3354 Facsimile: (216) 222-0003

 



--------------------------------------------------------------------------------



      IN WITNESS WHEREOF, intending to be legally bound hereby, the undersigned
Bank has caused this Agreement by and among COOPER TIRE & RUBBER COMPANY as the
Borrower, the Financial Institutions Party thereto, as the Banks, and PNC BANK,
NATIONAL ASSOCIATION, as the Agent, to be executed by its duly authorized
officers as of the date first above written.

      Maximum Dollar Amount of Long Term Revolving BANK ONE, MICHIGAN Credit
Commitment $19,285,714.29 Long Term Revolving Credit Commitment Percentage
By:_______________________ 12.8571428571% Name: William C. Goodhue Maximum
Dollar Amount of Short Term Revolving Credit Commitment Title: Managing Director
$25,714,285.71 Short Term Revolving Credit Commitment Percentage 12.8571428571%
  Address for notice purposes:

    Bank One, Michigan 611 Woodward Avenue Detroit, MI 48226 Attention: William
C. Goodhue Title: Managing Director Telephone: (313) 225-2227 Facsimile:
(313) 226-0855   Address for Euro-Rate Funding if different from above:  
______________________________
______________________________
______________________________
Telephone:_____________________
Facsimile:______________________
Telex:_________________________

 



--------------------------------------------------------------------------------



      IN WITNESS WHEREOF, intending to be legally bound hereby, the undersigned
Bank has caused this Agreement by and among COOPER TIRE & RUBBER COMPANY as the
Borrower, the Financial Institutions Party thereto, as the Banks, and PNC BANK,
NATIONAL ASSOCIATION, as the Agent, to be executed by its duly authorized
officers as of the date first above written.

      Maximum Dollar Amount of Long Term PNC BANK, NATIONAL ASSOCIATION
Revolving Credit Commitment $32,142,857.13 Long Term Revolving Credit Commitment
By:_______________________ Percentage Name: Joseph G. Moran 21.4285714286%
Title: Vice President Maximum Dollar Amount of Short Term Revolving Credit
Commitment $42,857,142.87 Short Term Revolving Credit Commitment
Percentage 21.4285714286%   Address for notice purposes:   PNC Bank, NA
249 Fifth Avenue
P2 – PTPP-03-1
Pittsburgh, PA 15222

Attention: Peggy Collier Title: Telephone: (412) 762-7946 Facsimile:
(412) 768-4586

      Address for Euro-Rate Funding if different from above:  
______________________________
______________________________
______________________________
Telephone:_____________________
Facsimile:______________________
Telex:_________________________

 



--------------------------------------------------------------------------------



      IN WITNESS WHEREOF, intending to be legally bound hereby, the undersigned
Bank has caused this Agreement by and among COOPER TIRE & RUBBER COMPANY as the
Borrower, the Financial Institutions Party thereto, as the Banks, and PNC BANK,
NATIONAL ASSOCIATION, as the Agent, to be executed by its duly authorized
officers as of the date first above written.

      Maximum Dollar Amount of Long Term Revolving THE CHASE MANHATTAN BANK
Credit Commitment $12,857,142.86 Long Term Revolving Credit Commitment
Percentage By:_______________________ 8.5714285714% Name: Henry W. Centa Maximum
Dollar Amount of Short Term Revolving Credit Commitment Title: Vice President
$17,142,857.14 Short Term Revolving Credit Commitment Percentage 8.5714285714%  
Address for notice purposes:   The Chase Manhattan Bank
250 West Huron Road
Cleveland, OH 44113-1451

Attention: Henry W. Centa Title: Vice President Telephone: (216) 479-2534
Facsimile: (216) 479-2732

      Address for Euro-Rate Funding if different from above:   The Chase
Manhattan Bank
______________________________
______________________________
Attention:______________________
Title:__________________________
Telephone:_____________________
Facsimile:______________________

 



--------------------------------------------------------------------------------



      IN WITNESS WHEREOF, intending to be legally bound hereby, the undersigned
Bank has caused this Agreement by and among COOPER TIRE & RUBBER COMPANY as the
Borrower, the Financial Institutions Party thereto, as the Banks, and PNC BANK,
NATIONAL ASSOCIATION, as the Agent, to be executed by its duly authorized
officers as of the date first above written.

      Maximum Dollar Amount of Long Term Revolving THE BANK OF NEW YORK Credit
Commitment $12,857,142.86 Long Term Revolving Credit Commitment Percentage
By:_______________________ 8.5714285714% Name: Edward J. Dougherty Maximum
Dollar Amount of Short Term Revolving Credit Commitment Title: Vice President
$17,142,857.14 Short Term Revolving Credit Commitment Percentage 8.5714285714%  
Address for notice purposes:   The Bank of New York
One Wall Street
Automotive Division, 22nd Floor
New York, NY 10286

    Attention: Edward J. Dougherty Title: Vice President Telephone:
(212) 635-7842 Facsimile: (212) 635-6434

      Address for Euro-Rate Funding if different from above:  
______________________________
______________________________
______________________________
Telephone:_____________________
Facsimile:______________________
Telex:_________________________

 



--------------------------------------------------------------------------------



      IN WITNESS WHEREOF, intending to be legally bound hereby, the undersigned
Bank has caused this Agreement by and among COOPER TIRE & RUBBER COMPANY as the
Borrower, the Financial Institutions Party thereto, as the Banks, and PNC BANK,
NATIONAL ASSOCIATION, as the Agent, to be executed by its duly authorized
officers as of the date first above written.

      Maximum Dollar Amount of Long Term Revolving BANK OF AMERICA, N.A. Credit
Commitment $27,857,142.86 Long Term Revolving Credit Commitment Percentage
By:_______________________ 18.5714285714% Name: Matthew J. Reilly Maximum Dollar
Amount of Short Term Revolving Credit Commitment Title: Vice President
$37,142,857.14 Short Term Revolving Credit Commitment Percentage 18.5714285714%
  Address for notice purposes:   Bank of America, N.A.
231 South LaSalle Street
Chicago, IL 60697

Attention: Matthew J. Reilly Title: Vice President Telephone: (312) 828-7131
Facsimile: (312) 987-0303   Address for Euro-Rate Funding if different from
above:   Bank of America Credit Services
101 North Tryon Street
Charlotte, NC 28255

Attention: Carole Greene Title: Customer Service Representative Telephone:
(704) 386-9875 Facsimile: (704) 409-0069

 



--------------------------------------------------------------------------------



      IN WITNESS WHEREOF, intending to be legally bound hereby, the undersigned
Bank has caused this Agreement by and among COOPER TIRE & RUBBER COMPANY as the
Borrower, the Financial Institutions Party thereto, as the Banks, and PNC BANK,
NATIONAL ASSOCIATION, as the Agent, to be executed by its duly authorized
officers as of the date first above written.

      Maximum Dollar Amount of Long Term Revolving FIFTH THIRD BANK,
NORTHWESTERN Credit Commitment OHIO, N.A. $8,571,428.57 Long Term Revolving
Credit Commitment Percentage By:_______________________ 5.7142857143% Name:
Jeffery C. Shrader Maximum Dollar Amount of Short Term Revolving Credit
Commitment Title: Vice President $11,428,571.43 Short Term Revolving Credit
Commitment Percentage 5.7142857143%   Address for notice purposes:   337 South
Main Street
Findlay, Ohio 45840

Attention: Jeffery C. Shrader Title: Vice President Telephone: (419) 424-8504
Facsimile: (419) 424-8547

      Address for Euro-Rate Funding if different from above:  
______________________________
______________________________
______________________________
Telephone:_____________________
Facsimile:______________________
Telex:_________________________

 



--------------------------------------------------------------------------------



      IN WITNESS WHEREOF, intending to be legally bound hereby, the undersigned
Bank has caused this Agreement by and among COOPER TIRE & RUBBER COMPANY as the
Borrower, the Financial Institutions Party thereto, as the Banks, and PNC BANK,
NATIONAL ASSOCIATION, as the Agent, to be executed by its duly authorized
officers as of the date first above written.

      Maximum Dollar Amount of Long Term Revolving SunTrust Bank Credit
Commitment $8,571,428.57 Long Term Revolving Credit Commitment Percentage
By:_______________________ 5.7142857143% Name: William Humphries Maximum Dollar
Amount of Short Term Revolving Credit Commitment Title: Director $11,428,571.43
Short Term Revolving Credit Commitment Percentage 5.7142857143%   Address for
notice purposes:   SunTrust Bank
303 Peachtree Street
3rd Floor, Mail Code: 1928
Atlanta, GA 30308

Attention: William Humphries Title: Director Telephone: (404) 724-3931
Facsimile: (404) 588-8505   Address for Euro-Rate Funding if different from
above:

      ______________________________
______________________________
______________________________
Telephone:_____________________
Facsimile:______________________
Telex:_________________________

 